Exhibit 10.5

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(c) and Rule 24b-2

COLLABORATION AND LICENSE

AGREEMENT

 

By and between

VOYAGER THERAPEUTICS, INC.


AND

NEUROCRINE BIOSCIENCES, INC.

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE 1

DEFINITIONS1

ARTICLE 2

COLLABORATION; PRE-TRANSITION DEVELOPMENT19

 

2.1

Collaboration and Programs19

 

2.2

Development Costs22

 

2.3

Records of Activities23

 

2.4

No Representation23

 

2.5

Subcontracting23

 

2.6

Academic Collaborators23

ARTICLE 3

MANAGEMENT OF THE COLLABORATION24

 

3.1

Joint Steering Committee and Subcommittees24

 

3.2

Formation and Dissolution of Subcommittee(s)26

 

3.3

Working Groups26

 

3.4

Membership27

 

3.5

Meetings28

 

3.6

Decision-Making28

 

3.7

Alliance Managers30

 

3.8

Authority30

ARTICLE 4

POST-TRANSITION ACTIVITIES30

 

4.1

Co-Development and Co-Commercialization30

 

4.2

Neurocrine Development and Commercialization34

 

4.3

Program Transition35

 

4.4

Transition Activities36

ARTICLE 5

GRANT OF LICENSES37

 

5.1

License Grant37

 

5.2

In-License Agreements37

 

5.3

Obligations Under In-Licenses39

 

5.4

Genzyme Agreement41

 

5.5

Neurocrine’s Sublicensing Rights41

 

5.6

Licenses to Voyager41

 

5.7

No Other Rights42

 

5.8

Section 365(n) of the Bankruptcy Code42

ARTICLE 6

MANUFACTURING43

 

6.1

Manufacturing Responsibilities Prior to Transition Date43

 

6.2

Manufacturing After Transition Date43

ARTICLE 7

GENERAL PROVISIONS RELATING TO ACTIVITIES43

 

7.1

Compliance43

 

7.2

Regulatory Activities43

 

7.3

Sale of Priority Review Voucher44

 

i



--------------------------------------------------------------------------------

 

 

7.4

Records and Audits45

ARTICLE 8

INITIAL FEE; MILESTONES AND ROYALTIES; PAYMENTS45

 

8.1

Initial Consideration45

 

8.2

Milestone Payments45

 

8.3

Royalties50

 

8.4

Royalty Period53

 

8.5

Royalty Adjustments53

 

8.6

Reports; Payment of Royalty54

 

8.7

Accounting; Audit55

 

8.8

Currency Conversion56

 

8.9

Books and Records56

 

8.10

Methods of Payments56

 

8.11

Taxes56

 

8.12

Late Payments57

ARTICLE 9

EXCLUSIVITY57

 

9.1

Exclusivity57

 

9.2

Exception for Basic Research58

 

9.3

Acquisitions58

ARTICLE 10

INTELLECTUAL PROPERTY RIGHTS59

 

10.1

Ownership of Inventions; Disclosure59

 

10.2

Patent Prosecution and Maintenance60

 

10.3

Enforcement and Defense64

 

10.4

Infringement Claimed by Third Parties66

 

10.5

Marking66

 

10.6

Trademarks67

ARTICLE 11

CONFIDENTIALITY67

 

11.1

Confidentiality; Exceptions67

 

11.2

Authorized Disclosure68

 

11.3

Press Release; Disclosure of Agreement69

 

11.4

Publications70

 

11.5

Remedies70

 

11.6

[*...***...] Agreement70

ARTICLE 12

REPRESENTATIONS AND WARRANTIES71

 

12.1

Representations and Warranties of Both Parties71

 

12.2

Representations, Warranties and Covenants, as applicable, of Voyager71

 

12.3

Mutual Covenants75

 

12.4

Disclaimer76

ARTICLE 13

INDEMNIFICATION; INSURANCE76

 

13.1

Indemnification by Neurocrine76

 

13.2

Indemnification by Voyager77

 

13.3

Procedure77

 

13.4

Insurance78

 

 

* *** Confidential Treatment Requested



ii



--------------------------------------------------------------------------------

 

 

13.5

Limitation of Liability78

ARTICLE 14

TERM AND TERMINATION79

 

14.1

Term79

 

14.2

Termination by Neurocrine79

 

14.3

Termination for Breach79

 

14.4

Termination for Failure to Make Equity Purchase80

 

14.5

Termination for Patent Challenge80

 

14.6

Effects of Termination Other than by Neurocrine for Voyager Breach80

 

14.7

Effects of Termination by Neurocrine for Voyager Breach83

 

14.8

HSR Filing; Termination Upon HSR Denial83

 

14.9

Accrued Rights; Surviving Provisions of the Agreement84

ARTICLE 15

MISCELLANEOUS84

 

15.1

Governing Law84

 

15.2

Dispute Resolution84

 

15.3

Arbitration Request84

 

15.4

Assignment86

 

15.5

Change of Control86

 

15.6

Performance by Affiliates and Sublicensees86

 

15.7

Force Majeure86

 

15.8

Notices87

 

15.9

Export Clause88

 

15.10

Waiver88

 

15.11

Severability88

 

15.12

Entire Agreement88

 

15.13

Independent Contractors89

 

15.14

CREATE Act89

 

15.15

Headings; Construction; Interpretation89

 

15.16

Further Actions90

 

15.17

Parties in Interest90

 

15.18

Counterparts90

SCHEDULES

Schedule 1.37Existing In-License Agreements
Schedule 1.68Knowledge Individuals
Schedule 5.2.1Specific Obligations under the [...***...] Agreement
Schedule 5.2.4(a)Certain Intellectual Property
Schedule 8.1Allocation of Initial Fee

EXHIBITS

Exhibit AStock Purchase Agreement
Exhibit BVoyager Licensed Patent Rights
Exhibit CSchedule of Exceptions

 

 

*** Confidential Treatment Requested



iii



--------------------------------------------------------------------------------

 

This COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
January 28, 2019 (the “Execution Date”), by and between Voyager Therapeutics,
Inc., a Delaware corporation, having its principal place of business at 75
Sidney Street, Cambridge, MA 02139 (“Voyager”), and Neurocrine Biosciences,
Inc., a Delaware corporation, having its principal place of business at 12780 El
Camino Real, San Diego, CA 92130 (“Neurocrine”).  Voyager and Neurocrine shall
be referred to herein individually as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, Voyager is a gene therapy company focused on the research and
development of products for the treatment of diseases of the central nervous
system and other neurodegenerative diseases;

WHEREAS, Neurocrine is a biopharmaceutical company focused on developing and
commercializing treatments for neurological and endocrine-related disorders, and
possesses expertise in the research, development, manufacturing and
commercialization of human therapeutics;

WHEREAS, Voyager and Neurocrine desire to engage in a collaborative effort in
which Voyager will carry out certain preclinical research activities and
clinical development activities relating to the identification and development
of Development Candidates (as defined herein), and pursuant to which Neurocrine
will have certain rights to further develop and commercialize Collaboration
Products (as defined herein); and

WHEREAS, Voyager and Neurocrine believe that combining their respective
expertise will allow them to identify and develop more Development Candidates
and bring Collaboration Products to market more quickly than they could without
this Agreement, as well as to take advantage of other efficiencies stemming from
their complementary expertise.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

As used in this Agreement, the following terms will have the meanings set forth
in this Article 1 unless context dictates otherwise:

1.1“AADC” means the enzyme aromatic L-amino acid decarboxylase, which is defined
by the ENSEMBL Gene ID ENSG00000132437, or any naturally occurring variant
thereof.

1.2“AADC Program” means all activities under this Agreement directed to the
Development, Manufacture and Commercialization of Gene Therapy Products intended
to treat Parkinson’s disease by delivery of a gene encoding AADC, which gene is
the Target of the AADC Program (it being understood that the foregoing does not
limit the rights granted to Neurocrine with respect to the Field).


1



--------------------------------------------------------------------------------

 

1.3“AADC Program Development Plan” means the plan and budget for the Development
of VY-AADC through completion of Voyager’s ongoing Pivotal Clinical Trial (1105)
therefor (the “Existing Pivotal Trial”), as such plan and budget may be updated
by the JSC from time to time in accordance with Section 2.1.3(a). The initial
AADC Program Development Plan will be mutually agreed to by the Parties within
[...***...] of the Effective Date.

1.4“AAV” means a recombinant adeno-associated Virus Vector.

1.5“Accounting Standards” means (a) GAAP (United States Generally Accepted
Accounting Principles) or (b) IFRS (International Financial Reporting
Standards), in either case, consistently applied, as reported in the applicable
financial statements.

1.6“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
Party to this Agreement, regardless of whether such Affiliate is or becomes an
Affiliate on or after the Effective Date, but only for so long as such control
exists.  A Person shall be deemed to “control” another Person if it (a) owns,
directly or indirectly, beneficially or legally, more than fifty percent (50%)
of the outstanding voting securities or capital stock of such other Person, or
has other comparable ownership interest with respect to any Person other than a
corporation; or (b) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of such other
Person.

1.7“Annual Net Sales” means, on a Collaboration Product-by-Collaboration Product
basis, the total Net Sales of such Collaboration Product in the U.S. or in the
Territory outside the U.S., as applicable, in a particular Calendar Year.

1.8“Antitrust Laws” means any law relating to competition that is enforced by
the U.S. Federal Trade Commission or the Antitrust Division of the U.S.
Department of Justice.

1.9“Biosimilar Product” means, with respect to a particular Collaboration
Product in a particular country in the Territory, any Gene Therapy Product sold
by a Third Party not authorized by or on behalf of Neurocrine, its Affiliates,
or Sublicensees, that targets the same Target as the Collaboration Product and,
on the basis of a prior Regulatory Approval granted to a Collaboration Product,
(a) is approved by the FDA pursuant to Section 351(k) of the PHSA or successor
thereto, (b) is approved by the EMA pursuant to EU Directive 2001/83/EC or
successor thereto in the European Union or any member state thereof citing such
Collaboration Product as the reference product, or (c) has received abbreviated
Regulatory Approval from the applicable Regulatory Authority in another foreign
jurisdiction.

1.10“BLA” means a Biologics License Application submitted to the FDA pursuant to
21 U.S.C. §601.2 (or successor regulation thereto), for purposes of obtaining
Regulatory Approval for a new biologic in the United States, or any equivalent
filing in a country or regulatory jurisdiction other than the United States.

1.11“Business Day” means a day on which banking institutions in Boston,
Massachusetts or San Diego, California are open for business, excluding any
Saturday or Sunday.


 

*** Confidential Treatment Requested



2



--------------------------------------------------------------------------------

 

1.12“Calendar Quarter” means a period of three (3) consecutive months ending on
the last day of March, June, September, or December, respectively; provided
that, the first Calendar Quarter starts on the Effective Date and ends on March
31, 2019.

1.13“Calendar Year” means a period of twelve (12) consecutive months beginning
on January 1 and ending on December 31; provided that the first Calendar Year
starts on the Effective Date and ends on December 31, 2019.

1.14“[...***...] License Agreement” means that certain license agreement by and
between Voyager and [...***...], dated [...***...] as of the Execution Date.

1.15“cGMP” means the current Good Manufacturing Practices as provided for (and
as amended from time to time) in the International Conference on Harmonisation
of Technical Requirements for Registration of Pharmaceuticals for Human Use
(ICH) Harmonized Tripartite Guideline, Good Manufacturing Practice Guide for
Active Pharmaceutical Ingredients, Q7 (ICH Q7), and the United States Code of
Federal Regulations 21 CFR Parts 210 and 211, or any similar regulation in other
applicable jurisdictions.

1.16“Change of Control” means, with respect to a Party, (a) the acquisition of
beneficial ownership, directly or indirectly, by any Third Party of securities
or other voting interest of such Party representing a majority or more of the
combined voting power of such Party’s then outstanding securities or other
voting interests, (b) any merger, consolidation or business combination
involving such Party with a Third Party that results in the holders of
beneficial ownership (other than by virtue of obtaining irrevocable proxies) of
the voting securities or other voting interests of such Party (or, if
applicable, the ultimate parent of such Party) immediately prior to such merger,
consolidation or business combination ceasing to hold beneficial ownership of
more than fifty percent (50%) of the combined voting power of the surviving
entity immediately after such merger, consolidation or business combination, or
(c) any sale, lease, exchange, contribution or other transfer to a Third Party
(in one transaction or a series of related transactions) of all or substantially
all of the assets of such Party to which this Agreement relates.  The acquiring
or combining Third Party in any of clause (a), (b) or (c), is referred to herein
as the “Acquirer”.

1.17“Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical Trial,
Phase 3 Clinical Trial or any other study in which human subjects or patients
are dosed with a drug, whether approved or investigational.

1.18“Collaboration Candidate” means (a) with respect to the AADC Program,
VY-AADC and all other Gene Therapy Products Developed in the AADC Program and
(b) with respect to each other Program, any form, formulation, or dosage of a
Gene Therapy Product that is Developed by or on behalf of Voyager under such
Program, or in the case of the FA Program, was Developed by Voyager prior to the
Effective Date and is directed to the Target for the FA Program.

1.19“Collaboration Product” means, with respect to each Program, a product
containing a Collaboration Candidate in such Program, alone or in combination
with other active or inactive components or ingredients, in any formulation,
dosage or form.  Except where the context otherwise requires, the term
“Collaboration Product” includes any Co-Co Product.


 

*** Confidential Treatment Requested



3



--------------------------------------------------------------------------------

 

1.20“Commercialization” and “Commercialize” means any and all activities
undertaken relating to the marketing, obtaining pricing and reimbursement
approvals, promotion (including advertising, detailing or continuing medical
education), any other offering for sale or any sale of a product, including any
distribution, importation, exportation or transport of a product for sales
purposes.  “Commercialization” shall not include Development, but may include
Manufacturing to the extent applicable.

1.21“Commercial Milestones” means the Milestone Events described in Section
8.2.4.

1.22“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to an agreed objective, such reasonable,
diligent, and good faith efforts that a biopharmaceutical company of similar
size would normally use taking into account the reasonable allocation of such
company’s resources under the circumstances to accomplish a similar objective
for its own internally developed product that is of similar market potential at
a similar stage in its Development, Commercialization or product life, taking
into account all relevant factors, including (a) the potential profitability of
the product, (b) the costs and risks of Developing, Manufacturing, having
Manufactured, using and Commercializing the product, (c) scientific, safety and
regulatory concerns, (d) product profile, (e) the competitiveness of the
marketplace and (f) the proprietary position of the product.  In addition,
“Commercially Reasonable Efforts” shall be determined on a country-by-country or
market-by-market basis (as most applicable) for a particular Collaboration
Product, and it is anticipated that the level of effort will change over time,
including to reflect changes in the status of the Collaboration Product and the
countries (or markets) involved.  For the avoidance of doubt, where a Party has
an obligation to use Commercially Reasonable Efforts, the efforts of such Party
and its Affiliates, subcontractors and Sublicensees shall be considered in
determining whether such Party has satisfied such obligation.

1.23“Competitive Product” means, with respect to a Program, a Gene Therapy
Product (other than a Collaboration Product under the Collaboration) that is
directed to the Target to which Collaboration Products in such Program are
directed, provided, however, that to the extent such Target is a derivative or
fragment of a gene that is (i) the same derivative or fragment of a different
gene and (ii) is a potential Target for a Gene Therapy Product in a different
indication, a Gene Therapy Product that is directed to such Target for use in
such different indication shall not be a Competitive Product.

1.24“Control” means, subject to Section 5.2.3, with respect to a Person and any
Know-How or Patent Right, the possession by such Person of the right (whether
through ownership or license (other than by a license under this Agreement) or
control (as defined in Section 1.6) over an Affiliate with such right) to grant
the licenses or sublicenses as provided herein without violating the terms of
any agreement or other arrangement with any Third Party.

1.25“Cover” means, in the absence of ownership of or a license granted under a
Valid Claim, (a) with respect to a Collaboration Product, that the manufacture,
use or sale of such Collaboration Product and (b) with respect to any other
invention, that the practice of such invention, in each case (a) and (b) would
infringe such Valid Claim (or, in the case of a Valid Claim that has not yet
issued, would infringe such Valid Claim if it were to issue).


4



--------------------------------------------------------------------------------

 

1.26“Develop” or “Development” means non-clinical, pre-clinical and clinical
research and development activities, including discovery, identification,
research, engineering, characterization, development, modification,
optimization, drug metabolism and pharmacokinetics, translational research,
toxicology, pharmacology toxicology studies, statistical analysis and report
writing, formulation development and optimization, Clinical Trials, regulatory
affairs (including preparation for a Regulatory Approval Application submission
and other submission-related activities), product approval and registration
activities, and all other activities necessary to conduct IND-enabling studies,
conduct Clinical Trials, or seek, obtain and maintain Regulatory
Approval.  “Development” shall not include Commercialization, but may include
Manufacturing to the extent applicable.

1.27“Development Candidate” means (a) with respect to the AADC Program, VY-AADC,
(b) with respect to the FA Program, initially, VY-FXN01, and (c) on a
Program-by-Program basis, other than with respect to the AADC Program, a Gene
Therapy Product that (i) is Developed by or on behalf of Voyager in the course
of such Program, (ii) has been nominated as a development candidate by either
Voyager or Neurocrine in accordance with Section 2.1.9(a) and (iii) either (A)
has been determined to meet the development candidate criteria developed by the
JSC (the “Development Candidate Criteria”) or (B) has otherwise been selected by
the JSC as a Development Candidate notwithstanding its failure to meet the
Development Candidate Criteria, in each case (A) and (B) pursuant to Section
2.1.9(b).

1.28“Development Costs” means the FTE Costs (at the then-current FTE Rate) and
the Out-of-Pocket Costs (without markup) incurred by or on behalf of a Party or
any of its Affiliates in the conduct of the Development of a Collaboration
Product.

1.29“Development Milestones” means the Milestone Events described in Sections
8.2.1, 8.2.2 and 8.2.3.

1.30“Development Plan” means an Existing Program Development Plan or a Discovery
Program Development Plan, as applicable.

1.31“Discovery Program” means, with respect to each Discovery Target, all
activities under this Agreement directed to the Development, Manufacture and
Commercialization of Gene Therapy Products directed to such Discovery Target.

1.32“Discovery Target” means each of two Targets approved for the Discovery
Programs by the JSC pursuant to Section 2.1.2.

1.33“Dollars” or “$” means the legal tender of the U.S.

1.34“Effective Date” means the HSR Clearance Date.

1.35“EMA” means the European Medicines Agency, and any successor entity thereto.

1.36“Executive Officers” means the Chief Executive Officer, or his or her
designee, in the case of Voyager, and the Chief Executive Officer, or his or her
designee, in the case of Neurocrine.


5



--------------------------------------------------------------------------------

 

1.37“Existing In-License Agreement” means those in-licenses of Voyager or any of
its Affiliates set forth on Schedule 1.37 attached hereto.

1.38“Existing Program” means each of (a) the AADC Program and (b) the FA
Program.

1.39“Existing Program Development Plan” means each of (a) the AADC Program
Development Plan and (b) the FA Program Development Plan.

1.40“Exploit” or “Exploitation” means to make, have made, import, use, sell, or
offer for sale, Develop, Manufacture or Commercialize.

1.41“FA” means Friedreich’s Ataxia.

1.42“FA Program” means all activities under this Agreement directed to the
Development, Manufacture and Commercialization of Gene Therapy Products intended
to treat FA.  The Target of the FA Program is the gene encoding Frataxin.

1.43“FA Program Development Plan” means the plan and budget for the Development
of VY-FXN01 (or any successor Development Candidate in the FA Program) through
completion of the Phase 1 Clinical Trial therefor, the initial version of which
will be mutually agreed to by the Parties within [...***...] of the Effective
Date, as such plan and budget may be updated by the JSC from time to time in
accordance with Section 2.1.3(a).

1.44“FDA” means the U.S. Food and Drug Administration, and any successor entity
thereto.

1.45“Field” means all human and veterinary diagnostic, prophylactic, and
therapeutic uses.

1.46“First Commercial Sale” means, with respect to a Collaboration Product and a
country in the Territory, the first sale for end use or consumption of such
Collaboration Product in such country after all Regulatory Approvals and pricing
and reimbursement approvals legally required for such sale have been granted by
the applicable Regulatory Authority of such country or, if Regulatory Approval
is not required, after the date on which sales are permitted by applicable Law.

1.47“Frataxin” means the protein encoded by the FXN gene which is defined by
ENSEMBL Gene ID ENSG00000165060, or any naturally occurring variant thereof.

1.48“FTE” means one (1) person (or the equivalent of one (1) person) working
full time for one (1) twelve (12) month period in a Development, regulatory or
other relevant capacity (excluding persons employed in general and
administrative, non-technical management or other non-technical capacities)
employed by Voyager or Neurocrine or any of their respective Affiliates and
assigned to perform specified work, with such commitment of time and effort to
constitute one (1) employee performing such work on a full-time basis, which for
purposes hereof shall be [...***...] hours per year.  No additional payment
shall be made with respect to any person who works more than [...***...] hours
per year (which person shall be deemed one (1) FTE) and any person who devotes
less than [...***...]


 

*** Confidential Treatment Requested



6



--------------------------------------------------------------------------------

 

[...***...] hours per year shall be treated as an FTE on a pro rata basis based
upon the actual number of hours worked divided by [...***...].

1.49“FTE Costs” means the FTE Rate multiplied by the applicable number of FTEs
who perform a specified activity pursuant to this Agreement.

1.50“FTE Rate” means $[...***...] per FTE for the period commencing on the
Effective Date and ending December 31, 2019.  On January 1, 2020 and on January
1st of each subsequent Calendar Year, the foregoing rate shall be increased for
the Calendar Year then commencing by the percentage increase, if any, in the
Consumer Price Index (“CPI”) as of December 31 of the then most recently
completed Calendar Year with respect to the level of the CPI on December 31,
2019.  Consumer Price Index or CPI means the Consumer Price Index – Urban Wage
Earners and Clerical Workers, US City Average, All Items, 1982-84 = 100,
published by the United States Department of Labor, Bureau of Labor Statistics
(or its successor equivalent index).

1.51“Future In-License Agreement” means any agreement between Voyager (or any of
its Affiliates), on the one hand, and a Third Party, on the other hand, entered
into after the Effective Date, pursuant to which Voyager or any of its
Affiliates acquires Control of any Know-How or Patent Right that, subject to
Section 5.2, would be Voyager IP.

1.52“GCP” means the then-current good clinical practice standards for clinical
trials for pharmaceuticals, as set forth in the United States Food, Drug and
Cosmetic Act, as amended from time to time (the “Act”), or other applicable law,
and such standards of good clinical practice as are required by the Regulatory
Authorities of the EU and other organizations and Governmental Authorities in
countries for which the applicable Collaboration Candidate or Collaboration
Product is intended to be developed, to the extent such standards are not less
stringent than United States GCP.

1.53“Gene Therapy Product” means a Virus Vector, including without limitation
AAV, that delivers a polynucleotide to certain cells of a patient for a purpose
in the Field. Gene Therapy Products include, but are not limited to, Development
Candidates, other Collaboration Candidates and Collaboration Products.

1.54“Genzyme Agreement” means that certain Collaboration Agreement by and
between Voyager and Genzyme Corporation (“Genzyme”) dated February 11, 2015, as
amended March 28, 2017, including the Post-Termination Under Collaboration
Agreement dated December 8, 2017.

1.55“GLP” means the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58, or comparable regulatory
standards in jurisdictions outside the United States.

1.56“Governmental Authority” means any multinational, federal, national, state,
provincial, local or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal exercising executive, judicial, legislative, police,
regulatory, administrative or taxing authority or functions of any nature
pertaining to government.


 

*** Confidential Treatment Requested



7



--------------------------------------------------------------------------------

 

1.57“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

1.58“HSR Clearance Date” means the expiration or termination of all applicable
waiting periods and requests for information (and any extensions thereof) under
the HSR Act in the U.S.

1.59“HSR Filing” means filings by Neurocrine and Voyager with the U.S. Federal
Trade Commission and the Antitrust Division of the U.S. Department of Justice of
a Notification and Report Form for Certain Mergers and Acquisitions (as that
term is defined in the HSR Act) with respect to the matters set forth in this
Agreement, together with all required documentary attachments thereto.

1.60“In-License Agreement” means (a) any Existing In-License Agreement and (b)
any Future In-License Agreement.

1.61“IND” means an investigational new drug application submitted to the FDA
pursuant to Part 312 of Title 21 of the U.S. Code of Federal Regulations,
including any amendments thereto.  References herein to IND shall include, to
the extent applicable, any comparable filing(s) outside the U.S. for the
investigation of any product in any other country or group of countries.

1.62“Initiation” means, with respect to a Clinical Trial, the first dosing of
the first subject enrolled in such Clinical Trial with a Collaboration Product.

1.63“Invention” means any new invention, discovery, process, method, machine,
manufacture, design, composition of matter, material or improvement thereof
(whether patentable or not).

1.64“Joint IP” means the Joint Know-How and Joint Patent Rights.

1.65“Joint Know-How” means Joint Inventions and other Know-How that is jointly
invented, discovered, conceived or generated by one or more employees, agents or
consultants of Voyager, on the one hand, and one or more employees, agents or
consultants of Neurocrine, on the other hand, in the conduct of activities under
this Agreement, including in the conduct of the Development, Manufacture or
Commercialization of Collaboration Products.

1.66“Joint Patent Right” means any Patent Right that Covers Joint Know-How.

1.67“Know‑How” means all information, know-how and data, including trade
secrets, inventions (whether patentable or not), discoveries, methods,
specifications, processes, expertise, technology, other non-clinical,
pre-clinical and clinical data, documentation and results (including
pharmacological, toxicological, biological, chemical, physical, safety and
manufacturing data and results), analytical and quality control data and
results, Regulatory Filings and other technical information.  “Know-How”
excludes in any event any Patent Rights.

1.68“Knowledge” means (a) with respect to Voyager, the knowledge after
reasonable investigation of the individuals set forth on Schedule 1.68, and (b)
with respect to Neurocrine, the knowledge after reasonable investigation of the
individuals set forth on Schedule 1.68.


8



--------------------------------------------------------------------------------

 

1.69“Law” means any law, statute, rule, regulation, order, judgment or ordinance
having the effect of law of any federal, national, multinational, state,
provincial, county, city or other political subdivision.

1.70“[...***...]” means any of the following:  [...***...].

1.71“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of a Collaboration Candidate and/or Collaboration Product,
including test method development and stability testing, formulation, process
development, manufacturing scale-up, manufacturing for use in non-clinical and
clinical studies, manufacturing for commercial sale, packaging, release of
product, quality assurance/quality control development, quality control testing
(including in-process, in-process release and stability testing) and release of
product or any component or ingredient thereof, and regulatory activities
related to all of the foregoing.  “Manufacturing” may be included as part of
Development or Commercialization, to the extent applicable.

1.72“Net Sales” means, with respect to any Collaboration Product, the gross
amount invoiced by Neurocrine, any of its Affiliates and or any Sublicensee
(each, a “Selling Party”) to a Third Party (including a customer, distributor,
wholesaler or end user) for sales of such Collaboration Product, less the
following deductions as calculated in accordance with the applicable Accounting
Standard as consistently applied:

1.72.1normal trade, cash, quantity and other customary discounts actually given
to customers in the ordinary course of business;

1.72.2rebates, credits and allowances given by reason of rejections, returns,
damaged or defective product or recalls;

1.72.3government-mandated rebates and any other compulsory payments, credits,
adjustments and rebates actually paid or deducted;

1.72.4price adjustments, allowances, credits, chargeback payments, discounts,
rebates, fees and reimbursements or similar payments granted or made to managed
care organizations, group purchasing organizations or other buying groups,
pharmacy benefit management companies, health maintenance organizations and any
other providers of health insurance coverage, health care organizations or other
health care institutions (including hospitals), health care administrators,
patient assistance or other similar programs, or to federal state/provincial,
local and other governments, including their agencies, or to wholesalers,
distributors or other trade customers;

1.72.5reasonable and customary freight, shipping, insurance and other
transportation expenses, if actually borne by the applicable Selling Party
without reimbursement from any Third Party;

1.72.6reasonable distributors’ and inventory management fees, including fees for
services provided by wholesalers and warehousing chains, in connection with the
sale and distribution of such Collaboration Product;


 

*** Confidential Treatment Requested



9



--------------------------------------------------------------------------------

 

1.72.7that portion of administrative fees paid to group purchasing
organizations, pharmacy benefit managers, Medicare prescription drug plans or
any other facilitator of drug access for patients relating specifically to such
Collaboration Product;

1.72.8uncollectible amounts or reasonable reserves accrued therefor (it being
understood that any subsequent reductions in such accrual amounts due to
collections in subsequent periods shall be included in Net Sales when such
reductions occur);

1.72.9that portion of the annual fee on prescription drug manufacturers imposed
by the Patient Protection and Affordable Care Act, Pub. L. No. 111-148 (as
amended) and reasonably allocable to sales of such Collaboration Product;

1.72.10sales, value-added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, delivery or use of such
Collaboration Product (but not including taxes assessed against the net income
derived from such sale); and

1.72.11any other similar and customary deductions that are consistent with
Accounting Standards, as agreed by the Parties in writing or, if the Parties
fail to agree on any such deductions proposed by Neurocrine, as determined by a
mutually agreed independent accounting expert, whose decision will be final and
binding on the Parties.

If non-monetary consideration is received for any Collaboration Product, Net
Sales will be calculated based on the average price charged for such
Collaboration Product during the preceding Calendar Quarter in the relevant
country, or in the absence of such sales, the fair market value of the
Collaboration Product, as determined by the Parties in good faith.

Resales or sales of a Collaboration Product made in good faith between or among
Neurocrine, any of its Affiliates or any Sublicensee shall not be included in
the calculation of Net Sales as long as, with respect to such resales or sales,
the first sale thereafter to a non-Sublicensee Third Party is included in the
calculation of Net Sales.

Net Sales shall not include any amounts received for Collaboration Products
supplied for use in clinical trials, or supplied at or below the fully-burdened
cost of good thereof under early access, compassionate use, named patient,
indigent access, patient assistance or other reduced pricing programs.

In the event that a Collaboration Product under this Agreement is sold by a
Selling Party in combination (a “Combination Product”) with one or more
therapeutically active compound(s) that are not Collaboration Products
(“Supplemental Ingredient(s)”), then “Net Sales” of the Combination Product
shall be calculated using one of the following methods:

(x)By multiplying the Net Sales of the Combination Product (calculated prior to
the application of this formula) by the fraction A/(A+B), where A is the average
gross selling price, during the applicable Calendar Quarter in the country
concerned, of the Collaboration Product when sold separately, and B is the
average gross selling price, during the applicable Calendar Quarter in the
country concerned, of the Supplemental Ingredient(s) when sold separately; or


10



--------------------------------------------------------------------------------

 

(y)In the event that no such separate sales are made of the Collaboration
Product or any of the Supplemental Ingredients in such Combination Product
during the applicable Calendar Quarter in the country concerned, Net Sales shall
be calculated using the above formula where A is the reasonably estimated
commercial value of the Collaboration Product sold separately and B is the
reasonably estimated commercial value of the Supplemental Ingredient(s) sold
separately.  Any such estimates shall be determined using criteria to be
mutually agreed upon by the Parties.  If the Parties are unable to agree on the
criteria for determining such estimates, the Parties will submit such dispute
for resolution to a mutually agreed independent accounting expert, whose
decision will be final and binding on the Parties.

1.73“Neurocrine IP” means the Neurocrine Know-How and the Neurocrine Patent
Rights.

1.74“Neurocrine Know-How” means (a) all Know-How that (i) is Controlled by
Neurocrine or any of its Affiliates on the Effective Date or during the Term,
(ii) prior to any disclosure to Voyager hereunder or under the Existing
Confidentiality Agreement was not generally known to the public and (iii) is
necessary or reasonably useful to Exploit in the Field in the Territory any
Collaboration Product; and (b) Neurocrine’s interest in the Joint Know-How.
Notwithstanding anything in this Agreement to the contrary, Neurocrine Know-How
shall not include any Know-How to the extent Controlled by any Person that
acquires all or any part of Neurocrine or an Affiliate of Neurocrine, or any
affiliates of such Person, in each case (x) which is Controlled by such Person
immediately prior to the effective date of the acquisition (and such Control was
not acquired through acquisition or license from Neurocrine or any Affiliate of
Neurocrine in existence prior to the effective date of such acquisition) or
(y) which is Controlled by such Person on or after the effective date of
acquisition but is not Controlled by Neurocrine or an Affiliate of Neurocrine
(excluding for purposes of this provision, such Person and Affiliates of
Neurocrine that are such Affiliates by virtue of controlling, being controlled
by or under common control with such Person and were not Affiliates of
Neurocrine prior to the acquisition) and was developed, invented or obtained
without the direct or indirect use of any non-public Neurocrine Know-How.

1.75“Neurocrine Patent Rights” means (a) all Patent Rights Controlled by
Neurocrine or any of its Affiliates as of the Effective Date or during the Term,
that Cover any Collaboration Product; and (b) Neurocrine’s interest in the Joint
Patent Rights.  Notwithstanding anything in this Agreement to the contrary,
Neurocrine Patent Rights shall not include any Patents to the extent owned or
Controlled by any Person that acquires all or any part of Neurocrine or an
Affiliate of Neurocrine, or any affiliates of such Person, in each case
(x) which is Controlled by such Person immediately prior to the effective date
of the acquisition (and such Control was not acquired through acquisition or
license from Neurocrine or any Affiliate of Neurocrine in existence prior to the
effective date of such acquisition) or (y) which is Controlled by such Person on
or after the effective date of acquisition but is not Controlled by Neurocrine
or an Affiliate of Neurocrine (excluding for purposes of this provision, such
Person and Affiliates of Neurocrine that are such Affiliates by virtue of
controlling, being controlled by or under common control with such Person and
were not Affiliates of Neurocrine prior to the acquisition) and was developed,
invented, or obtained without the direct or indirect use of any non-public
Neurocrine Know-How.


11



--------------------------------------------------------------------------------

 

1.76“[...***...] Agreement” means that certain [...***...] Agreement by and
between [...***...] and Voyager, dated [...***...].

1.77“Out-of-Pocket Costs” means actual out-of-pocket costs and expenses paid by
a Party or any of its Affiliates to Third Parties, including to a consultant or
contractor of such Party.

1.78“Patent Right” means (a) any patent or patent application (including any
provisional application) in any country or multinational jurisdiction in the
Territory (including any converted application, continuation,
continuation-in-part, continued prosecution application or divisional of any
such application, any reissue, renewal, extension, substitution, reexamination,
supplementary protection certificate, pediatric exclusivity period or the like
of any such patent); (b) any foreign equivalent of any patent or patent
application described in clause (a); and (c) all rights of priority in any of
the foregoing.

1.79“PHSA” means the Public Health Service Act as set forth in 42 U.S.C. Chapter
6A, as may be amended from time to time, together with any rules, regulations
and requirements promulgated thereunder (including all additions, supplements,
extensions and modifications thereto).

1.80“PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan, and
any successor entity thereto.

1.81“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
Governmental Authority, or any other entity not specifically listed in this
Section 1.81.

1.82“Phase 1 Clinical Trial” means a human clinical trial (or a portion of a
human clinical trial) of a product in any country, the principal purpose of
which is a preliminary determination of safety in healthy individuals or
patients, that would satisfy the requirements of 21 C.F.R. 312.21(a), or a
similar clinical study prescribed by the relevant Regulatory Authorities in a
country other than the United States.

1.83“Phase 2 Clinical Trial” means a human clinical trial (or a portion of a
human clinical trial) of a product in any country that would satisfy the
requirements of 21 C.F.R. 312.21(b) and whose design is intended to explore a
variety of doses, dose response, and duration of effect, and to generate initial
evidence of clinical safety and activity in a target patient population, or a
similar clinical study prescribed by the relevant Regulatory Authorities in a
country other than the United States.

1.84“Phase 3 Clinical Trial” means a human clinical trial (or a portion of a
human clinical trial) of a product in any country that would satisfy the
requirements of 21 C.F.R. 312.21(c) and whose design is intended to (a)
establish that the product is safe and efficacious for its intended use, (b)
define warnings, precautions and adverse reactions that are associated with the
product in the dosage range to be prescribed, and (c) support Regulatory
Approval for such product.

1.85“Pivotal Clinical Trial” means a Clinical Trial that is designed to be
sufficient to support the filing of a BLA for such product.


 

*** Confidential Treatment Requested



12



--------------------------------------------------------------------------------

 

1.86“Program” means, with respect to a Target, all activities under this
Agreement directed to the Development, Manufacture and Commercialization of
Collaboration Products directed to such Target.  The Term “Program” includes any
Existing Program or Discovery Program or Co-Co Program, but specifically
excludes any Terminated Program.

1.87“Proof of Mechanism” means, with respect to the FA Program and each
Discovery Program, achievement of the milestones or metrics determined by the
JSC and identified as such in the applicable Development Plan.

1.88“Prosecution and Maintenance” or “Prosecute and Maintain”  means, with
regard to a Patent Right, the preparation, filing, prosecution and maintenance
of such Patent Right, as well as re-examinations, reissues, appeals, and
requests for patent term adjustments and patent term extensions with respect to
such Patent Right. For clarification, “Prosecution and Maintenance” or
“Prosecute and Maintain” shall not include any enforcement actions taken with
respect to a Patent Right.

1.89“Public Official or Entity” means (a) any officer, employee (including
physicians, hospital administrators, or other healthcare professionals), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality or subdivision of any government, military or
international governmental organization, including any ministry or department of
health or any state-owned or affiliated company or hospital, or (b) any
candidate for political office, any political party or any official of a
political party.

1.90“Regulatory Approval” means all approvals of the applicable Regulatory
Authority necessary for the commercial marketing and sale of a product in a
country(ies), excluding any pricing and reimbursement approvals that may be
required.

1.91“Regulatory Approval Application” means (a) a BLA, or (b) any other
application to seek Regulatory Approval of a product in any country or
multinational jurisdiction, as defined in applicable Laws and filed with the
relevant Regulatory Authorities of such country or jurisdiction.

1.92“Regulatory Authority” means the FDA in the United States or any
Governmental Authority in another country or regulatory jurisdiction in the
Territory that is a counterpart to the FDA and holds responsibility for granting
Regulatory Approval for a product in such country or regulatory jurisdiction,
including the EMA and PMDA, and any successor(s) thereto.

1.93“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to any
Collaboration Product, excluding Patent Rights, that precludes the use of any
clinical data collected and filed for such Collaboration Product for the benefit
of any Regulatory Approval for a generic or biosimilar product (for any use),
including orphan or pediatric exclusivity where applicable.

1.94“Regulatory Filing” means, with respect to a product, any documentation
comprising any filing or application with any Regulatory Authority with respect
to such product, or its use or potential use in the Field, any document
submitted to any Regulatory Authority, including any IND and any Regulatory
Approval Application, and any correspondence to, from or


13



--------------------------------------------------------------------------------

 

with any Regulatory Authority with respect to such product (including minutes of
any meetings, telephone conferences or discussions with any Regulatory
Authority).

1.95“Target” means a gene as defined by a specific gene ID, all mutants of such
gene, derivatives or fragments with similar functional properties to such gene,
or allelic variants of such gene, (a) whose DNA is delivered, replaced,
substituted for, or altered upon administration of a Gene Therapy Product; (b)
whose level of expressed RNA (including mRNA) or protein is modulated, silenced,
augmented or eliminated upon administration of a Gene Therapy Product; or (c)
whose protein expression product serves in whole or in part as an antigen and
whereby, upon binding by an immunoglobulin encoded by a Gene Therapy Product
such protein is neutralized or destroyed. All of the Gene Therapy Products
described in the preceding clauses (a), (b) and (c) are considered “directed to”
such Target.

1.96“Terminated Program” shall mean a Program that is terminated by the JSC
pursuant to Section 3.1.2(q), by the mutual agreement of the Parties or pursuant
to Article 14.

1.97“Territory” means (a) with respect to the AADC Program and each Discovery
Program, all countries in the world (excluding any countries for which this
Agreement has been terminated with respect to such Program) and (b) with respect
to the FA Program, the United States and, upon expiration of Genzyme’s option to
the FA Program without exercise thereof, all countries in the world (excluding
any countries for which this Agreement has been terminated with respect to such
Program).

1.98“Third Party” means any Person that is neither a Party nor an Affiliate of a
Party.

1.99“Transition Date” means the date upon which the applicable Transition Event
occurs.

1.100“Transition Event” means (a) with respect to the AADC Program, Voyager’s
receipt of topline data with respect to the Existing Pivotal Trial, (b) with
respect to the FA Program, Voyager’s receipt of topline data with respect to the
first Phase 1 Clinical Trial for a Product in the FA Program, and (c) with
respect to the Discovery Programs, preparation by Voyager and approval by
Neurocrine of the IND to be filed by Neurocrine for the first Development
Candidate in each such Discovery Program.

1.101“United States” or “U.S.”  means the United States of America and all of
its territories and possessions.

1.102“Valid Claim” means (a) a claim of an issued and unexpired patent, which
claim has not been revoked or held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction and
that has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise, or (b)
a claim of a patent application that has been pending less than [...***...] from
the date of filing of the earliest patent application from which such patent
application claims priority, which claim has not been cancelled, withdrawn or
abandoned or finally rejected by an administrative agency action from which no
appeal can be taken.


14



--------------------------------------------------------------------------------

 

1.103“Vectorization IP” means all Vectorization Know-How and Vectorization
Patent Rights.

1.104“Vectorization Know-How” means all Know-How, including Inventions, that is
conceived, discovered, developed or otherwise made or acquired under any Program
during the Term (a) by or on behalf of either Party (or its Affiliates or its or
their (sub)licensees/Sublicensees) or (b) jointly by or on behalf of Neurocrine
(or its Affiliates or its or their Sublicensees), on the one hand, and Voyager
(or its Affiliates or its or their licensees), on the other hand, in each case
((a) and (b)), that is directed to Vectorization Technology. Vectorization
Know-How shall be considered the Confidential Information of Voyager.

1.105“Vectorization Patent Rights” means any Patent Rights that Cover
Vectorization Know-How.

1.106“Vectorization Technology” means Voyager’s proprietary Virus Vector
platform, including any of the following aspects of such platform: (a) Virus
Capsids or (b) Know-How regarding the design, Manufacture or optimization of
Virus Capsids for the creation of vectorized payloads, including (i) Voyager’s
system of manufacturing recombinant adeno-associated virus (“rAAV”), comprising
molecular materials and methods of generating baculovirus expression vectors
(BEVs) that express AAV structural and non-structural proteins essential for
replication; (ii) processes for purifying rAAV from the cell culture; (iii)
genetic modifications to the Spodoptera frugiperda (Sf9) cell line and
baculovirus and (d) Know-How regarding the administration or delivery of any
Virus Vectors as therapeutics. For clarity, Vectorization Technology shall not
include Know-How related to specific Collaboration Products or Targets or the
manufacture of specific Collaboration Products.

1.107“Vector Genome” means a polynucleotide, whether single stranded (ss) or
self-complementary (sc), having a configuration capable of selectively encoding
one (1) or more payloads or including one or more transgenes when encapsulated
by a Virus Capsid.

1.108“Virus Capsid” means an engineered or naturally occurring capsid protein or
proteins (or the encoding nucleic acid sequence thereof), including, but not
limited to, from an AAV, that is capable of encapsulating a Vector Genome.

1.109“Virus Vector” means a virus comprising a Virus Capsid and Vector Genome
encapsulated therein.

1.110“Voyager IP” means the Voyager Know-How, Voyager Licensed Patent Rights and
all Vectorization IP.

1.111“Voyager Know-How” means (a) all Know-How that (i) is Controlled by Voyager
or any of its Affiliates on the Effective Date or during the Term, (ii) prior to
any disclosure to Neurocrine hereunder or under the Existing Confidentiality
Agreement was not generally known to the public and (iii) is necessary or
reasonably useful to Exploit in the Field in the Territory any Collaboration
Product; (b) Vectorization Know-How; and (c) Voyager’s interest in the Joint
Know-How. Notwithstanding anything in this Agreement to the contrary, Voyager
Know-How shall not include any Know-How to the extent Controlled by any Person
that acquires all or any part of Voyager or an Affiliate of Voyager, or any
affiliates of such Person, in each case (x) which


 

*** Confidential Treatment Requested



15



--------------------------------------------------------------------------------

 

is Controlled by such Person immediately prior to the effective date of the
acquisition (and such Control was not acquired through acquisition or license
from Voyager or any Affiliate of Voyager in existence prior to the effective
date of such acquisition) or (y) which is Controlled by such Person on or after
the effective date of acquisition but is not Controlled by Voyager or an
Affiliate of Voyager (excluding for purposes of this provision, such Person and
Affiliates of Voyager that are such Affiliates by virtue of controlling, being
controlled by or under common control with such Person and were not Affiliates
of Voyager prior to the acquisition) and was developed, invented or obtained
without the direct or indirect use of any non-public Voyager Know-How.

1.112“Voyager Licensed Patent Rights” means (a) all Patent Rights Controlled by
Voyager or any of its Affiliates as of the Effective Date or during the Term,
that claim or Cover any Collaboration Product; and (b) Voyager’s interest in the
Joint Patent Rights. Notwithstanding anything in this Agreement to the contrary,
Voyager Licensed Patent Rights shall not include any Patents to the extent owned
or Controlled by any Person that acquires all or any part of Voyager or an
Affiliate of Voyager, or any affiliates of such Person, in each case (x) which
is Controlled by such Person immediately prior to the effective date of the
acquisition (and such Control was not acquired through acquisition or license
from Voyager or any Affiliate of Voyager in existence prior to the effective
date of such acquisition) or (y) which is Controlled by such Person on or after
the effective date of acquisition but is not Controlled by Voyager or an
Affiliate of Voyager (excluding for purposes of this provision, such Person and
Affiliates of Voyager that are such Affiliates by virtue of controlling, being
controlled by or under common control with such Person and were not Affiliates
of Voyager prior to the acquisition) and was developed, invented, or obtained
without the direct or indirect use of any non-public Voyager
Know-How.  Notwithstanding the foregoing, the Voyager Licensed Patent Rights
exclude any Patent Rights licensed to Voyager under that certain License
Agreement between Voyager and ReGenX Biosciences, LLC, dated May 28, 2014 (the
“ReGenX Agreement”), which will not be considered an Existing In-License
Agreement unless and until Neurocrine requests in writing that the ReGenX
Agreement becomes an Existing In-License Agreement.  Notwithstanding the
foregoing, the Voyager Licensed Patent Rights exclude any Patent Rights licensed
to Voyager under the [...***...] License Agreement, which Patent Rights will not
be considered sublicensed hereunder unless and until Neurocrine requests in
writing that such Patent Rights be so sublicensed following the naming of a
Development Candidate with respect to the FA Program or either Discovery
Program.  Notwithstanding the foregoing, the Voyager Licensed Patent Rights
exclude any Patent Rights licensed to Voyager under the [...***...] Agreement,
which Patent Rights will not be considered sublicensed hereunder unless and
until [...***...] consents to the sublicense of such Patent Rights, at which
time such Patent Rights shall be considered sublicensed hereunder without any
further action by either Party.

1.113“Voyager Licensed Platform Patent Rights” means all Voyager Licensed Patent
Rights that are not Voyager Target-Specific Patent Rights.

1.114“Voyager Target-Specific Patent Rights” means those Voyager Licensed Patent
Rights that contain claims (a) directed specifically toward a particular
Collaboration Candidate, Collaboration Product, or its formulation, manufacture
or use, (b) directed toward a method of treatment or use relating to any Program
or (c) that relate to modulation of a Target in a Program, its expression or
activity of its gene products.


 

*** Confidential Treatment Requested



16



--------------------------------------------------------------------------------

 

1.115“VY-AADC” means the Gene Therapy Product under Development by Voyager for
the treatment of Parkinson’s disease prior to the execution of this Agreement
that will be utilized initially in the AADC Program as a Development Candidate,
as described in IND Nos. [...***...], the Development of which is afforded a
right of reference to the Avigen/Genzyme IND, [...***...].

1.116“VY-FXN01” means the Gene Therapy Product under Development by Voyager for
the treatment of FA prior to the execution of this Agreement that will be
utilized initially in the FA Program as a Development Candidate.

1.117Additional Definitions.  Each of the following definitions is set forth in
the section of this Agreement indicated below:

Definition:

Section:

Acquired Affiliate

9.3.1

Acquired Competing Product

9.3.1

Acquired Competing Program

9.3.1

Acquirer

1.16

Acquisition Party

9.3.1

Act

1.52

Agreement

Preamble

Alliance Manager

3.7

Allocation Schedule

8.1.1

Alternative Method

5.2.4

[...***...]

7.3

[...***...]

1.14

[...***...] Indemnitees

13.1.2

Co-Co Agreement

4.1.1

Co-Co Option

4.1.1

Co-Co Product

4.1.1

Co-Co Program

4.1.1

Co-Co Rate

4.1.3

Co-Co Territory

4.1.1

Co-Co Trigger Date

4.1.1

Collaboration

2.1.1

Collaboration IP Working Group

3.3.1(b)

Combination Product

1.72

Committee

3.3.1

Competitive Infringement

10.3.1

Confidential Information

11.1

CPI

1.50

Defense Proceeding

10.2.1(a)(ii)

Delivery Event

5.8

Development Candidate Criteria

1.27

Discovery Program Development Plan

2.1.3(b)

Disclosing Party

11.1

Dispute

15.2

 



 

*** Confidential Treatment Requested



17



--------------------------------------------------------------------------------

 

Execution Date

Preamble

Existing Confidentiality Agreement

11.1

Existing Pivotal Trial

1.3

ICC

15.3.2

Genzyme

1.54

Inbound Licensor

5.2.1

Indemnified Party

13.3

Indemnifying Party

13.3

Initial Fee

8.1.1

Joint CMC Working Group

3.3.1(c)

Joint Invention

10.1.1

Joint R&D Working Group

3.3.1(a)

JRA Exception

15.14

JSC

3.1.1

Losses

13.1

Major Market Countries

4.2.2

Milestone Event

8.2(a)

Milestone Payment

8.2(a)

Neurocrine

Preamble

Neurocrine Plan

4.2.3

Neurocrine Product Marks

10.6

Neurocrine PRV Use

7.3

Parties

Preamble

Party

Preamble

Patent Challenge

14.5

Payee

8.7.1

Payor

8.7.1

Potential Target List

2.1.2

PRV

7.3

PRV Sale

7.3

rAAV

1.106

Rate-Shifting Fee

4.1.3

Receiving Party

11.1

Redacted Version

11.3.2

ReGenX Agreement

1.112

Royalty Term

8.4

Secondary Market Countries

4.2.2(b)

Selling Party

1.72

Stock Purchase Agreement

8.1.2

Subcommittee

3.1.1

Sublicense

5.5

Sublicensee

5.5

Supplemental Ingredient(s)

1.72

Target Nomination Period

2.1.2

Term

14.1

Title 11

5.8

 



18



--------------------------------------------------------------------------------

 

Third Party Claims

13.1

Transition Plan

4.3

Voyager

Preamble

Withholding Tax Action

8.11.3

Working Group

3.3.1

 

ARTICLE 2
COLLABORATION; PRE-TRANSITION DEVELOPMENT

2.1Collaboration and Programs.

2.1.1Collaboration.  The Parties agree to collaborate on the conduct of four (4)
Programs under this Agreement: the AADC Program, the FA Program and two (2)
Discovery Programs.  The Development, Manufacturing and Commercialization
activities for Collaboration Candidates and Collaboration Products conducted
pursuant to this Agreement under all four Programs, as well as any such
activities conducted pursuant to any Co-Co Agreement, together, shall constitute
the “Collaboration”.

2.1.2Selection of Targets for Discovery Programs. Within [...***...] after the
Effective Date, the Parties shall agree to a list of up to eight (8) Targets
(the “Potential Target List”) from which Neurocrine will have the right, after
consultation with Voyager, to nominate Targets for the two (2) Discovery
Programs by written notice to the JSC, which nomination shall occur within
[...***...] after the Parties’ designation of the Potential Target List (the
“Target Nomination Period”).  Promptly following each such nomination by
Neurocrine, Voyager shall provide Neurocrine with an analysis of such proposed
Target, including technological feasibility, intellectual property protection,
whether any In-License Agreement would be applicable to such Discovery Program,
preliminary development timelines and a preliminary budget.  Promptly
thereafter, the JSC shall hold a meeting to discuss each proposed Target and
determine whether to approve such proposed Target as a Discovery Target.  Each
Discovery Target must be approved by consensus of the JSC (or, if applicable,
consensus of the Executive Officers), and upon approval by the JSC or Executive
Officers of a Target nominated by Neurocrine, such Target will become a
Discovery Target.  Promptly thereafter, Voyager shall update Schedule 1.37 to
include any Existing In-License Agreements applicable to such Discovery
Program.  Voyager may not withhold approval of any proposed Discovery Target
selected from the Potential Target List unless Voyager has a bona fide technical
reason or other substantial concern that the proposed Discovery Target is not
suitable for conducting a Discovery Program.  If Voyager withholds its approval
of any Target from the Potential Target List proposed by Neurocrine as a
Discovery Target, then (a) Voyager shall concurrently provide a written
description of its technical reason or other substantial concern to Neurocrine
and (b) Voyager shall not, during the [...***...] period after the end of the
Target Nomination Period, conduct any activities, itself or with or through a
Third Party, or grant a Third Party a license or otherwise enable a Third Party
to conduct any activities, related to the development or commercialization of a
Gene Therapy Product directed to such Target.  If following the JSC’s approval
of any Discovery Target, the JSC fails to approve an initial Development Plan
therefor, such Discovery Target will no longer be a Discovery Target, the
restriction in the preceding clause (b) will apply thereto, and Neurocrine shall
within [...***...] nominate an additional Target from the Potential Target List
as a Discovery Target pursuant


19



--------------------------------------------------------------------------------

 

to this Section 2.1.2.  Until the JSC’s approval of two (2) Discovery Targets
and Development Plans therefor, Voyager shall not conduct any activities, itself
or with or through a Third Party, or grant a Third Party a license or otherwise
enable a Third Party to conduct any activities, related to the development or
commercialization of a Gene Therapy Product directed to a Target on the
Potential Target List.  The foregoing restriction shall terminate upon the JSC’s
approval of the second Discovery Target and Development Plan therefor.

2.1.3Conduct of Programs.

(a)Existing Programs.  Voyager shall conduct each Existing Program pursuant to
the applicable Existing Program Development Plan.  The JSC shall, prior to the
end of each Calendar Year prior to the applicable Transition Date, review the
Existing Program Development Plans and determine whether to update such plans,
including to prepare a detailed budget for the subsequent Calendar Year.  A
Party may also develop and submit to the JSC from time to time proposed
substantive amendments to the AADC Program Development Plan or the FA Program
Development Plan.  The JSC shall review such proposed amendments and may approve
such proposed amendments or any other proposed amendments that the JSC may
consider from time to time in its discretion and, upon any such approval by the
JSC, the AADC Program Development Plan or FA Program Development Plan, as
applicable, shall be amended accordingly.

(b)Discovery Programs.  Each Discovery Program shall be conducted pursuant to a
research plan and associated budget (each such research plan, including the
associated budget, a “Discovery Program Development Plan”).  Each Discovery
Program Development Plan shall set forth the activities to be conducted with
respect to the applicable Discovery Program prior to the applicable Transition
Date, and, subject to any mutually agreed contributions from Neurocrine pursuant
to Section 2.1.7, shall assign to Voyager responsibility for all Development and
associated Manufacturing activities with respect to such Discovery Program until
filing by Neurocrine of the IND with respect to such Discovery
Program.  Following the JSC’s approval of a Target as a Discovery Target,
Voyager shall prepare the initial draft of the applicable Discovery Program
Development Plan and submit it to the JSC for review and approval.  The JSC
shall approve each initial Discovery Program Development Plan with respect to
each Discovery Program in accordance with Section 3.1.2(d).  The JSC shall,
prior to the end of each Calendar Year prior to the applicable Transition Date,
review and update, as appropriate, each Discovery Program Development Plan,
including preparing a detailed budget for the subsequent Calendar Year.  A Party
may also develop and submit to the JSC from time to time proposed substantive
amendments to any Discovery Program Development Plan.  The JSC shall review such
proposed amendments and may approve such proposed amendments or any other
proposed amendments that the JSC may consider from time to time in its
discretion and, upon any such approval by the JSC, the applicable Discovery
Program Development Plan shall be amended accordingly.

2.1.4Voyager Program Responsibilities. Except as otherwise provided in this
Agreement or the applicable Development Plan, Voyager shall have sole
responsibility for the conduct of each Program (including any Clinical Trials
and Manufacture of Collaboration Candidates and Collaboration Products) until
the Transition Date with respect to such Program (and responsibility for any
post-Transition Date activities that the Parties mutually agree in accordance
with this Agreement).  Subject to the terms and conditions of this Agreement,
until the


 

*** Confidential Treatment Requested



20



--------------------------------------------------------------------------------

 

earlier of (i) the Transition Date or (ii) termination of the applicable Program
by the JSC or by a Party pursuant to Article 14, Voyager shall use Commercially
Reasonable Efforts to Develop VY-AADC, VY-FXN01 and each other Development
Candidate and to identify Development Candidates in the Discovery Programs and
FA Program, and shall conduct all Development of Collaboration Candidates,
including Development Candidates, in accordance with the applicable Development
Plan.  There shall be no more than two (2) Development Candidates per Program in
each of the FA Program and each Discovery Program, unless otherwise mutually
agreed by the Parties. Voyager shall conduct all activities allocated to it
under the Development Plans and shall use Commercially Reasonable Efforts to
comply with the timelines and budgets therein.

2.1.5Voyager Development Breach.  If Voyager materially breaches its obligations
with respect to the conduct of activities under the Development Plan for a
Discovery Program and fails to cure such breach within [...***...] after written
notice of such breach from Neurocrine, then Neurocrine shall have the right, but
not the obligation, to assume the conduct of the applicable Program, itself or
through an Affiliate or Third Party contractor (other than a competitor of
Voyager), by written notice to Voyager.  If Neurocrine elects to assume the
conduct of any Program, then Voyager shall conduct all activities and provide
all assistance reasonably necessary to transition the Program to Neurocrine or
its permitted designee, including the transfer of Voyager Know-How and the
provision of materials.  Notwithstanding anything the contrary herein, in such
event, Neurocrine shall not be responsible to reimburse any Development Costs
incurred by Voyager to conduct any activities that were not properly conducted
by Voyager or whose conduct Neurocrine has assumed.

2.1.6Voyager Reporting Obligations.  On a Calendar Quarterly basis until all
four Transition Events have occurred, in advance of each regularly-scheduled JSC
meeting, Voyager shall provide Neurocrine with a reasonably detailed report
describing the activities undertaken and accomplishments achieved under each
Development Plan, setting forth the Development Costs incurred to conduct such
activities and including a copy of all results generated by Voyager in the
performance of such Development Plan, in each case since the last such
report.  Voyager shall promptly respond to Neurocrine’s reasonable requests for
more information with respect to each such Calendar Quarterly report with
respect to any Program.  In addition, at Neurocrine’s request in between such
quarterly reports, Voyager shall provide all information reasonably requested by
Neurocrine, including results and Development Costs incurred.

2.1.7Neurocrine Program Responsibilities.  On a Program-by-Program basis with
regard to each Program, prior to the Transition Date with respect to such
Program, Neurocrine shall, at Neurocrine’s cost and expense, (a) contribute
Development expertise to such Program as determined by the JSC and (b) provide
reasonable Development assistance to Voyager during the conduct of such Program,
where such assistance is reasonably requested by Voyager and approved by the JSC
based on particular Neurocrine expertise.

2.1.8Neurocrine Reporting Obligations.  On a Calendar Quarterly basis for the
AADC Program and the FA Program and on an annual basis for the Discovery
Programs, following the Transition Event on a Program-by-Program basis, in
advance of the regularly-scheduled JSC meeting, Neurocrine shall provide Voyager
with a reasonably detailed report describing the activities undertaken and
accomplishments achieved under each Program, including a summary of all results
generated by Neurocrine under each Program, in each case since the last such
report.  In


 

*** Confidential Treatment Requested



21



--------------------------------------------------------------------------------

 

addition, prior to the Transition Event on a Program-by-Program basis, to the
extent Neurocrine has conducted any activities under a Development Plan since
the preceding JSC meeting, Neurocrine shall provide Voyager with a reasonably
detailed report describing all activities undertaken and accomplishments
achieved under each Development Plan, including a copy of all results generated
by Neurocrine in the performance of such Development Plan, in each case since
the last such report. Neurocrine shall promptly respond to Voyager’s reasonable
requests for more information with respect to each such Calendar Quarterly or
annual report with respect to any Program.

2.1.9Development Candidates.

(a)On a Program-by-Program basis with respect to the FA Program and each
Discovery Program, prior to the applicable Transition Date, Voyager shall notify
Neurocrine of potential Development Candidates that are Developed by or on
behalf of Voyager under such Program. Based upon the Development Candidate
Criteria and the results of Development activities with respect to the FA
Program or any Discovery Program, either Party may nominate a development
candidate for such Program by providing written notification thereof to the JSC.

(b)Following nomination of a development candidate by either Party, the JSC
shall determine whether such nominated development candidate meets the
Development Candidate Criteria.  Voyager shall respond to reasonable requests
from the JSC for additional information regarding each nominated development
candidate.  If the JSC agrees that a nominated development candidate meets the
Development Candidate Criteria, or if the JSC otherwise decides to designate a
Collaboration Candidate as a Development Candidate notwithstanding its failure
to achieve the Development Candidate Criteria, then such nominated development
candidate shall thereafter be deemed to be a Development Candidate hereunder.

2.2Development Costs.

2.2.1In General.  Neurocrine shall be responsible for all Development Costs
incurred by Voyager in connection with Voyager’s performance under each
applicable Development Plan in accordance with the terms of this Agreement,
provided that such Development Costs are in accordance with the budget set forth
in such Development Plan, subject to Section 2.2.2.

2.2.2Payment.  Within [...***...] following the end of each Calendar Quarter in
which Voyager conducts activities under a Development Plan, Voyager shall
provide Neurocrine with a preliminary report detailing, on a Program-by-Program
basis, all Development Costs actually incurred by Voyager in such Calendar
Quarter to conduct its activities under each Development Plan in accordance with
the budget in such Development Plan. Within [...***...] following the end of
each Calendar Quarter in which Voyager conducts activities under a Development
Plan, Voyager shall provide Neurocrine with an invoice detailing, on a
Program-by-Program basis, all Development Costs actually incurred by Voyager in
such Calendar Quarter to conduct its activities under each Development Plan in
accordance with the budget in such Development Plan. Voyager shall include with
each invoice documentation for any individual Out-of-Pocket Costs in excess of
[...***...] Dollars ($[...***...]).  To the extent that the invoiced amounts for
each activity are less than or equal to [...***...] percent ([...***...]%) of
the corresponding amounts set forth in the budget in the applicable Development
Plan, Neurocrine


22



--------------------------------------------------------------------------------

 

shall pay each such invoice, unless subject to a bona fide dispute, within
[...***...] after receipt thereof. Neurocrine shall have the right to conduct an
audit of Voyager’s books and records to verify the amount of Development Costs
pursuant to Section 8.7. Such audit shall not be performed more frequently than
[...***...] period. If Voyager anticipates that the FTE Costs or Out-of-Pocket
Costs it incurs to conduct any activity under a Development Plan will exceed, or
if any such costs do exceed, the amount set forth in the applicable budget for
such activity by more than [...***...] percent ([...***...]%), Voyager shall
promptly notify the JSC, and the JSC shall discuss in good faith and decide
whether to increase such budget.

2.3Records of Activities.  Each Party shall maintain complete, current and
accurate records of all Development activities conducted by it under the
Collaboration, and all data and other information resulting from such
activities.  Such records shall fully and properly reflect all work done and
results achieved in the performance of such Development activities in good
scientific manner appropriate for regulatory and patent purposes.  Each Party
shall document all non-clinical studies and clinical trials for Programs in
formal written study records according to applicable Laws, including national
and international guidelines such as the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use, GCP, GLP and cGMP.  Neurocrine shall have the right to review and
copy such records maintained by Voyager at reasonable times, as reasonably
requested by Neurocrine.

2.4No Representation.  No Party makes any representation, warranty or guarantee
that the Collaboration will be successful, or that any other particular results
will be achieved with respect to the Collaboration, any Program or any
Collaboration Product.

2.5Subcontracting.  Subject to the terms of this Agreement, each Party shall
have the right to engage Affiliates or Third-Party subcontractors (including
contract manufacturing organizations)  to perform its Development or
Manufacturing obligations under this Agreement.  Any such Affiliate or
subcontractor shall meet the qualifications typically required by such Party for
the performance of work similar in scope and complexity to the subcontracted
activity and perform such work consistent with the terms of this Agreement;
provided, however, that a Party engaging an Affiliate or subcontractor hereunder
shall remain fully responsible and obligated for all activities performed by
such Affiliate or subcontractor.  Unless otherwise agreed by the Parties, each
Party will obligate each of its Third-Party subcontractors hereunder to agree in
writing to assign to such Party ownership of, or, solely after using reasonable
efforts to obtain such an assignment and being unable to obtain such an
assignment, grant to such Party an exclusive, royalty-free, worldwide, perpetual
and irrevocable license (with the right to freely grant sublicenses through
multiple tiers) to, any inventions arising under its agreement with such Third
Party to the extent related to or resulting from the Development, Manufacture or
Commercialization of Collaboration Products; and such Party shall structure such
assignment or exclusive license so as to enable such Party to license or
sublicense such Third Party inventions to the other Party pursuant to the
applicable provisions of this Agreement (including permitting such other Party
to grant further sublicenses in accordance with this Agreement).

2.6Academic Collaborators.  If any Party collaborates with an academic
institution or one or more individuals at an academic institution to Develop
Collaboration Products, such Party shall be required to obligate such academic
collaborator to agree in writing to grant the same rights specified in Section
2.5 with respect to ownership or licenses to inventions; it being understood


 

*** Confidential Treatment Requested



*** Confidential Treatment Requested



23



--------------------------------------------------------------------------------

 

and agreed that, solely in the case of academic collaborations to Develop
Collaboration Products which are not reasonably expected by the applicable Party
to result in inventions related to composition of matter or methods of use, in
lieu of the rights specified in Section 2.5, it shall be sufficient for such
Party to obtain a non-exclusive, worldwide, royalty-free, perpetual license
(with the right to freely grant sublicenses through multiple tiers) to, and a
right to negotiate for an exclusive license, with the right to grant sublicenses
to, any such inventions, which sublicensing rights must permit sublicensing to
the other Party pursuant to the applicable provisions of this Agreement
(including permitting such other Party to grant further sublicenses in
accordance with this Agreement).

ARTICLE 3
MANAGEMENT OF THE COLLABORATION

3.1Joint Steering Committee and Subcommittees.

3.1.1The Parties hereby establish the Joint Steering Committee (the “JSC”) to
serve as the oversight and decision-making body for the activities to be
conducted by the Parties pursuant to this Agreement, as more fully described in
this Article 3.  The Parties anticipate that the JSC will not be involved in
day-to-day implementation of the activities under this Agreement but shall have
the responsibilities and decision-making authority set forth herein or as
mutually agreed by the Parties in writing from time to time.  The JSC may
establish subcommittees as set forth in Section 3.2 (each a “Subcommittee”).

3.1.2Responsibilities.  The JSC shall perform the following functions with
respect to the Collaboration, subject to the final decision-making authority of
the respective Parties as set forth in Section 3.6:

(a)serve as an information transfer vehicle, from time to time, to facilitate
discussions regarding the Development of Collaboration Products;

(b)review and determine whether to update the Existing Program Development Plans
or Discovery Program Development Plans (including related budgets) at the end of
each Calendar Year in accordance with Sections 2.1.3(a);

(c)discuss and approve as a Discovery Target any Target proposed by Neurocrine
under Section 2.1.2;

(d)within [...***...] after submission by Voyager pursuant to Section 2.1.3(b),
review, provide comments on and approve each Discovery Program Development Plan;

(e)review and approve any substantive amendments to a Development Plan proposed
by a Party, including any amendments to the budget therein;

(f)establish the Development Candidate Criteria for the FA Program promptly
after the Effective Date and for each Discovery Program promptly after approval
of the Development Plan therefor;


 

*** Confidential Treatment Requested



24



--------------------------------------------------------------------------------

 

(g)review and approve the designation of each Development Candidate in
accordance with Section 2.1.9(b);

(h)discuss and determine what CMC and Development expertise, if any, Neurocrine
shall contribute to each Program in accordance with Section 2.1.7;

(i)review and discuss progress reports on the Development activities submitted
by each Party, including the reports submitted by Voyager under Section 2.1.6
and by Neurocrine under Section 2.1.8;

(j)address any issues or disputes arising from the conduct of the Development
activities hereunder;

(k)determine whether Proof of Mechanism has been established for the FA Program
and for each Discovery Program;

(l)on a Program-by-Program basis for those Programs for which Voyager has
exercised the Co-Co Option, review and approve plans for co-Development and
co-Commercialization in accordance with the Co-Co Agreements to be entered into
by the Parties;

(m)on a Program-by-Program basis for the Discovery Programs and those Programs
for which Voyager has a Co-Co Option but has not exercised such Co-Co Option (i)
review and, to the extent related to Development of Collaboration Products,
approve the Neurocrine Plan, (ii) review and approve any amendments to the
Neurocrine Plan to the extent related to the Development of Collaboration
Products, and (iii) review (but not approve) any amendments to the Neurocrine
Plan related to the Commercialization of Collaboration Products;

(n)if Voyager exercises its Co-Co Option with respect to the AADC Program,
review and approve branding decisions with respect to the Co-Co Products
thereunder;

(o)resolve disputes between the Parties with respect to the Co-Co Programs;

(p)review the progress reports on the Development and Commercialization
activities submitted by Neurocrine in accordance with Section 4.2.4;

(q)determine that successful Development under a Development Plan is not
commercially or scientifically viable, and terminate such Program, thereby
deeming such program a Terminated Program;

(r)review and discuss Collaboration Product formulation and formulation
optimization;

(s)periodically review and provide comments on the Development and post-approval
status of each Collaboration Product;

(t)review and discuss manufacturing scale-up, validation and Collaboration
Product supply;


25



--------------------------------------------------------------------------------

 

(u)review and discuss any potential Future In-License Agreements and reports or
recommendations of the JSC;

(v)discuss patent term extensions in accordance with Section 10.2.7;

(w)review and discuss any reports or recommendations of the Joint R&D Working
Group;

(x)review and discuss any reports or recommendations of the Collaboration IP
Working Group;

(y)review and discuss any reports or recommendations of the Joint CMC Working
Group;

(z)review and resolve any disputes of the Joint R&D Working Group, the
Collaboration IP Working Group, the Joint CMC Working Group or any other
Subcommittee or Working Group;

(aa)form such Subcommittees and additional Working Groups as it deems necessary
to achieve the objectives and intent of this Agreement;

(bb)assign responsibilities that may fall within the purview of more than one
Subcommittee to a particular Subcommittee or more than one Working Group to a
particular Working Group; and

(cc)perform such other responsibilities as may be assigned to the JSC pursuant
to this Agreement or as may be mutually agreed upon by the Parties in writing
from time to time.

Except with respect to Co-Co Products in the Co-Co Territory as set forth in
Section 4.1.2(a), the JSC will not have any decision-making authority with
respect to Commercialization of Collaboration Products, including the content of
the Neurocrine Plans to the extent related to Commercialization. For clarity,
the JSC shall not have any authority beyond the specific matters set forth in
this Section 3.1.2, and in particular shall not have any power to amend or
modify the terms of this Agreement or waive a Party’s compliance with this
Agreement.

3.2Formation and Dissolution of Subcommittee(s).  The JSC may, in its
discretion, establish Subcommittees from time to time to handle specific matters
within the scope of the JSC’s area of authority and responsibility, and no
Subcommittee’s authority and responsibility may be greater than that of the JSC
itself.  Each Subcommittee shall have such authority and responsibility as
determined by the JSC from time to time, and decisions and recommendations of
any Subcommittee shall be made in accordance with Section 3.6.  The JSC shall
determine when each Subcommittee it forms shall be dissolved.

3.3Working Groups.

3.3.1Formation of Working Groups.  From time to time, the Parties, the JSC or
any Subcommittee (each, a “Committee”) may establish a working group (each, a
“Working



26



--------------------------------------------------------------------------------

 

Group”) to oversee particular projects or activities.  Each Working Group shall
undertake the activities allocated to it herein or delegated to it by the
Committee to which it reports.  During the process of establishing a Working
Group, such Working Group and the Committee to which it reports shall agree
regarding which matters such Working Group will resolve on its own and which
matters such Working Group will advise the Committee regarding (and with respect
to which such advice-specific matters the Committee will resolve); provided that
the Parties acknowledge and agree that each Working Group is intended to
function primarily in a supporting role providing advice to the Committee to
which it reports, but that each Working Group will be best positioned to provide
expedited guidance and decisions regarding certain operational matters as
determined by the Committee to which such Working Group reports.

(a)Joint R&D Working Group.  The Parties shall establish a joint research and
development working group (the “Joint R&D Working Group”) within [...***...]
following the Effective Date.  The Joint R&D Working Group will be responsible
for the oversight of the day-to-day implementation of (i) the Development
activities conducted prior to the applicable Transition Event under this
Agreement and (ii) providing the JSC with all relevant information and any
recommendations necessary for the JSC to exercise its decision-making authority
set forth in Section 3.6 with respect to such Development activities.  The Joint
R&D Working Group will report to the JSC.

(b)Collaboration IP Working Group.  The Parties shall establish an intellectual
property working group (the “Collaboration IP Working Group”) within [...***...]
following the Effective Date.  The Collaboration IP Working Group will be
responsible for providing the JSC and the Parties with guidance with respect to
matters relating to (i) the preparation, filing, prosecution and maintenance of
Voyager Licensed Patent Rights and Joint Patent Rights, (ii) freedom-to-operate
matters, (iii) discussing any challenges to any Third Party’s Patent Rights that
may Cover any Collaboration Products, and (iv) advising the JSC regarding which
of the Existing In-License Agreements are relevant to any Collaboration
Products. The Collaboration IP Working Group will report to the JSC.

(c)Joint CMC Working Group.  The Parties shall establish a joint Manufacturing
working group (the “Joint CMC Working Group”) within [...***...] following the
Effective Date.  The Joint CMC Working Group will be responsible for providing
the JSC and the Parties with guidance with respect to matters relating to the
generation and maintenance of chemistry, manufacturing and controls (CMC) data
required by applicable Law to be included or referenced in, or otherwise
support, an IND or Regulatory Approval Application and coordinating the sharing
and exchange of such data between Voyager and Neurocrine.  The Joint CMC Working
Group will report to the JSC.

3.4Membership.  Each Committee shall be composed of an equal number of
representatives appointed by each of Voyager and Neurocrine.  The JSC shall be
comprised of [...***...] representatives of each Party, and each other Committee
shall be comprised of such number of representatives of each Party as is agreed
upon by the Parties.  Each Party shall appoint at least one (1) representative
to each Working Group and shall have the right, but not the obligation, to
appoint the same number of representatives to any Working Group as are appointed
by the other Party to such Working Group.  Each individual appointed by a Party
as a representative to the JSC shall be an employee of such Party.  Each
individual appointed by a Party as a


 

*** Confidential Treatment Requested



27



--------------------------------------------------------------------------------

 

representative to any Subcommittee or Working Group shall be an employee of such
Party, an employee of such Party’s Affiliate or, upon the other Party’s
approval, a contractor to such Party or its Affiliate; provided that, with
respect to the Collaboration IP Working Group, either Party may appoint outside
intellectual property counsel as a representative. Each Party may replace any of
its Committee or Working Group representatives at any time upon written notice
to the other Party, which notice may be given by e-mail sent to the other
Party’s co-chairperson of such Committee and, with respect to a change of
representatives to any Working Group, to the other Party’s co-chairperson of the
Committee to which such Working Group reports.  Each Committee and Working Group
shall be co-chaired by one designated representative of each Party.  Any member
of a Committee or Working Group may designate a substitute who is an employee of
the applicable Party to attend and perform the functions of that member at any
meeting of such Committee, as applicable.  Notwithstanding the foregoing, each
Party shall ensure at all times during the existence of a Committee or Working
Group that its representatives (including any replacements or substitutes
therefor) on such Committee or Working Group are appropriate in terms of
seniority, experience, expertise and decision-making authority and are subject
to obligations of confidentiality and non-use with respect to the other Party’s
Confidential Information that are no less stringent than those set forth in
Article 11.

3.5Meetings.

3.5.1The co-chairpersons shall be responsible, with respect to their Committee
or Working Group, as applicable, for (a) calling meetings; (b) preparing and
circulating an agenda in advance of each meeting; provided that the
co-chairpersons shall include any agenda items proposed by either Party on such
agenda; (c) ensuring that all decision-making is carried out in accordance with
the voting and dispute resolution mechanisms set forth in this Agreement; and
(d) preparing and issuing minutes of each meeting within [...***...] (or such
shorter time as is agreed by the relevant Committee or Working Group)
thereafter.  The location of regularly scheduled meetings shall alternate
between Voyager’s offices located in Cambridge, Massachusetts and Neurocrine’s
offices located in San Diego, California, unless otherwise agreed by such
Committee or Working Group.  Such Committee or Working Group may also determine
that a meeting will instead be held telephonically, by video conference or by
any other media; provided, however, that the JSC shall hold at least one (1)
meeting in person each Calendar Year.  For the avoidance of doubt, each Party
may designate the same individual as a representative on more than one Committee
or Working Group.  Each Party will bear all expenses it incurs in regard to
participating in all meetings of each Subcommittee and Working Group, including
all travel and living expenses.

3.5.2The JSC shall meet at least once each Calendar Quarter prior to the time of
First Commercial Sale of a Collaboration Product from all Programs, and annually
thereafter, or more or less frequently as the Parties mutually deem appropriate,
on such dates and at such places and times as provided herein or as the Parties
shall agree.

3.6Decision-Making.

3.6.1Escalation to JSC.  Except as otherwise provided herein, all decisions of
each Committee and each Working Group shall be made by consensus, with all of a
Party’s voting members collectively having one (1) vote.  If a Committee or
Working Group other than the JSC


 

*** Confidential Treatment Requested



28



--------------------------------------------------------------------------------

 

is incapable of reaching unanimous agreement on a matter before it within
[...***...] after first attempting to decide such matter, the matter shall be
referred to the JSC for resolution.  If the JSC is incapable of reaching
unanimous agreement on a matter before it within [...***...] after first
attempting to decide such matter and after having at least [...***...], unless
agreed otherwise in writing by the Parties, such agreement not to be
unreasonably withheld, conditioned or delayed, the matter shall be resolved in
accordance with Section 3.6.2.

3.6.2Escalation to the Executive Officers.  If the JSC cannot agree on a matter
within [...***...] after it has first attempted to reach such decision and,
unless agreed otherwise pursuant to Section 3.6.1, after having at least
[...***...], then either Party may, by written notice to the other, have such
issue referred to the Executive Officers for resolution.  The Parties’
respective Executive Officers shall meet within [...***...] after such matter is
referred to them, after having at least [...***...], unless agreed otherwise in
writing by the Parties, and shall negotiate in good faith to resolve the matter.

3.6.3Escalation to the Parties.  If the Executive Officers are unable to resolve
the matter within [...***...] after the matter is referred to them, then:

(a)Existing Programs. With respect to each Existing Program:

(i)Prior to the exercise by Voyager of its Co-Co Option for such Program,
Neurocrine shall have the right to decide such unresolved matter;

(ii)From and after the timely exercise by Voyager of its Co-Co Option for such
Program, (A) to the extent the unresolved matter relates to the Development or
Manufacturing prior to commercial launch in the Co-Co Territory of Collaboration
Products in such Program, neither Party shall have the right to decide such
unresolved matter and such unresolved matter shall be deadlocked until resolved
by mutual agreement of the Parties or the JSC, (B) to the extent the unresolved
matter relates to the Manufacturing or Commercialization in the Co-Co Territory
of the Collaboration Products in such Program, Neurocrine shall have the right
to decide such unresolved matter; and (C) to the extent the unresolved matter
relates to the Development, Manufacturing following commercial launch or
Commercialization outside of the Co-Co Territory of Collaboration Products in
such Program, Neurocrine shall have the right to decide such unresolved matter;
and

(iii)If Voyager does not timely exercise its Co-Co Option with respect to such
Program, then Neurocrine shall have the right to decide such unresolved matter.

Notwithstanding the foregoing, in no event shall any Committee or Working Group,
without Voyager’s explicit agreement, or Neurocrine alone have the power or
authority to (1) cause Voyager to deviate from its hiring plan for the AADC
Program through completion of the Existing Pivotal Trial as it pertains to work
through the Transition Date for the AADC Program, (2) cause Voyager to deviate
from its hiring plan for the FA Program through completion of the first Phase 1
Clinical Trial for the FA Program as it pertains to work through the Transition
Date for the FA Program, or (3) cause Voyager to reallocate or realign its
existing personnel as of the Effective Date in relation to any Existing Program.


 

*** Confidential Treatment Requested



29



--------------------------------------------------------------------------------

 

(b)Discovery Programs. Neurocrine shall have the right to resolve all unresolved
matters relating to the Discovery Programs, provided that Neurocrine shall not
have the right to approve (i) any proposed Target as a Discovery Target, (ii)
the initial Discovery Program Development Plan for each Discovery Program or
(iii) any Development Plan or amendment thereto that would require Voyager to
conduct any activities thereunder for which Voyager does not have, and is not
able to obtain with the exercise of Commercially Reasonable Efforts, sufficient
personnel or resources, or to conduct any activities that are not included in
the budget in such Development Plan;

provided, however, that in no event shall any Committee, Working Group or any
Party alone have the power or authority to (1) amend this Agreement, (2)
determine whether a Party has fulfilled or breached its obligations under this
Agreement, (3) impose any requirements on either Party to undertake obligations
beyond those for which it is responsible, or to forgo any of its rights, under
this Agreement, (4) make a decision that is expressly stated under this Section
3.6.3 to require the mutual agreement of the Parties or of the JSC, (5) make a
decision that could reasonably be expected to cause Voyager to breach an
In-License Agreement or give rise to the right of the applicable Inbound
Licensor to take any action under such In-License Agreement, or (6) require any
Party to perform any act that it reasonably believes to be inconsistent with any
Law.  Any decision made by the Executive Officers in accordance with Section
3.6.2 or by a Party in accordance with this Section 3.6.3 shall be considered a
decision made by the JSC.

3.7Alliance Managers.  Promptly after the Effective Date, each Party shall
appoint an individual (who may not be a then-current member of the JSC) to act
as alliance manager for such Party (each, an “Alliance Manager”).  Each Alliance
Manager shall thereafter be permitted to attend meetings of the JSC as a
nonvoting observer, subject to the confidentiality provisions of Article
11.  The Alliance Managers shall be the primary point of contact for the Parties
regarding the activities contemplated by this Agreement.  The Alliance Managers
shall also be responsible for assisting the JSC in performing its oversight
responsibilities.  The name and contact information for each Party’s Alliance
Manager, as well as any replacement chosen by such Party, in its sole
discretion, from time to time, shall be promptly provided to the other Party in
accordance with Section 15.8.

3.8Authority.  Each Party will retain the rights, powers and discretion granted
to it under this Agreement and no such rights, powers or discretion will be
delegated to or vested in the JSC or any other Subcommittee or any Working Group
unless such delegation or vesting of rights is expressly provided for in this
Agreement or the Parties expressly so agree in writing.

ARTICLE 4
POST-TRANSITION ACTIVITIES

4.1Co-Development and Co-Commercialization.

4.1.1Voyager’s Opt-In Right.  On an Existing Program-by-Existing Program basis,
Voyager shall have the right to elect to co-develop and co-commercialize
Collaboration Products that are the subject of such Existing Program in the
United States (the “Co-Co Option”) by providing Neurocrine with written notice
of such election within [...***...] following the applicable Co-Co Trigger
Date.  Upon such exercise, the Parties shall negotiate in good faith and


30



--------------------------------------------------------------------------------

 

enter into an agreement, which shall be based on terms and conditions
substantially the same as those set forth in this Section 4.1 and otherwise
consistent with this Agreement (each such agreement, a “Co-Co Agreement”),
pursuant to which the Parties will jointly Develop and Commercialize and share
in the Development Costs, Commercialization costs and profit or loss resulting
from the Development and Commercialization of such Collaboration Products in the
United States (the “Co-Co Territory”).  Once Voyager exercises the Co-Co Option
with respect to an Existing Program, each Collaboration Product in such Existing
Program shall be designated a “Co-Co Product” hereunder and such Existing
Program shall be designated a “Co-Co Program” hereunder, and the Parties will
share Development Costs incurred thereafter. The “Co-Co Trigger Date” shall mean
(a) with respect to the AADC Program, Voyager’s receipt of topline data with
respect to the Existing Pivotal Trial, which data Voyager shall submit to
Neurocrine promptly after availability thereof and (b) with respect to the FA
Program, the date upon which the JSC determines that Proof of Mechanism has been
achieved.

4.1.2Co-Co Agreement General Principles.  It is the intent of the Parties that
Development and Commercialization of each Co-Co Product in the Co-Co Territory
under the applicable Co-Co Agreement will be conducted in accordance with the
following principles, except as otherwise mutually agreed by the Parties in
writing.  The Parties shall take into account and attempt to implement the
following principles in their decision-making, including preparation, review and
approval of any updates to and amendments of the Development plan and
Commercialization plan under such Co-Co Agreement:

(a)Development and Commercialization of each Co-Co Product in and for the Co-Co
Territory shall be conducted according to a mutually agreed Development plan and
Commercialization plan, respectively, prepared and updated periodically by
Neurocrine, in consultation with Voyager, and submitted to the JSC for review
and approval. Such plans shall (i) set forth the Development activities and
Commercialization activities, respectively, to be undertaken by the Parties with
respect to the applicable Co-Co Product in and for the Co-Co Territory in the
subsequent [...***...], (ii) be updated at least [...***...] and (iii) include a
related detailed budget.  Either Party may propose amendments to a Development
plan or Commercialization plan to the JSC for review and approval.  No
Development or Commercialization activities shall be delegated to a Party in the
Development plan or Commercialization plan (or any amendment thereto) without
such Party’s prior agreement.  Each Party will use Commercially Reasonable
Efforts to perform the Development and Commercialization activities delegated to
such Party in the Development plan and Commercialization plan, as
applicable.  Each Party’s Development Costs for the Co-Co Program shall be
calculated in a manner consistent with Development Costs calculation under this
Agreement (including related definitions).  FTE Costs with respect to
Commercialization costs for the Co-Co Program shall be calculated in a manner
consistent with this Agreement. Notwithstanding the foregoing, the terms of the
Co-Co Agreement (i) shall not require any realignment or decrease in the size of
the then Neurocrine field  forces, and (ii) shall be reasonably directed to
maximize sales of the Co-Co Product.

(b)The Development plan and the Commercialization plan under the Co-Co Agreement
shall each include an allocation of responsibilities between the Parties
reasonably and equitably determined after taking into consideration each Party’s
expertise, capabilities, staffing and available resources to take on such
activities. Notwithstanding the


 

*** Confidential Treatment Requested



*** Confidential Treatment Requested



31



--------------------------------------------------------------------------------

 

foregoing, but subject to the last sentence of Section 4.1.2(a), the Development
plan and the Commercialization plan under the Co-Co Agreement shall include
meaningful participation in Development activities, Commercialization activities
(including participation in field sales and detailing), preparation for
Commercialization, and medical affairs activities by Voyager (unless otherwise
agreed by Voyager), provided that in all cases Neurocrine will be responsible
for booking sales of Collaboration Products.

(c)The Parties shall share Development and Commercialization costs incurred by
either Party or its Affiliates in accordance with the applicable budgets in
conducting activities for the Co-Co Territory in accordance with the applicable
Co-Co Rate pursuant to the Development plan and Commercialization plan under the
Co-Co Agreement.  The Co-Co Agreement shall provide that (i) if either Party
incurs Development Costs or Commercialization costs in excess of [...***...]
percent ([...***...]%) of the Development Costs or Commercialization costs, as
applicable, budgeted for activities assigned to such Party in the budget of the
then-current version of the Development plan or Commercialization plan, as
applicable, then such Party shall be solely responsible for such excess costs
unless such Party has received the other Party’s written approval to share such
excess costs and (ii) global Development Costs incurred for Development
activities that support Regulatory Approval in the Co-Co Territory and in other
countries of the Territory shall be reasonably and equitably allocated to the
Co-Co Program in accordance with the reasonably expected proportion of Co-Co
Product sales in the Co-Co Territory as compared with other countries in the
Territory, as mutually agreed by the Parties.

(d)All profit or loss (which shall be defined in the Co-Co Agreement in a
customary manner) and any amounts due to any Inbound Licensor under an
In-License Agreement from and after the exercise of the Co-Co Option (including
royalty, milestone, and sublicense income payments) with respect to the Co-Co
Products shall be shared between the Parties at the Co-Co Rate, to the extent
such amounts are allocable to the Co-Co Territory. Proceeds of the sale of any
PRV granted to Neurocrine in connection with the approval of the BLA for a Co-Co
Product shall be considered Net Sales for the Co-Co Program and costs and
expenses associated with any Third Party engaged to facilitate such sale shall
be considered a cost for the Co-Co Program, but only if Voyager approves of the
engagement of such Third Party prior to such sale. Notwithstanding Sections
13.1.1(c) or 13.2.3, and regardless of the Parties’ respective insurance
coverages, any losses incurred by either Party arising from Third Party Claims
related to Exploitation of the Co-Co Products in or for the Co-Co Territory,
including Third Party Claims based on intellectual property infringement,
product liability or personal injury, shall be shared between the Parties at the
Co-Co Rate, except to the extent resulting from the gross negligence,
recklessness or intentional misconduct of a Party or any of its Affiliates or
its or their respective directors, officers, employees, agents or
representations or a Party’s breach of this Agreement.

(e)Neurocrine’s obligation to pay the royalty set forth in Sections 8.3.1(a) and
8.3.2(a) shall terminate, and Neurocrine’s obligation to make milestone payments
with respect to such Co-Co Products shall be modified as set forth in Section
8.2(b).

(f)Regardless of the specific division of responsibility between the Parties for
particular activities at any particular time, the JSC shall serve as a conduit
for sharing information, knowledge and expertise relating to the Development and
Commercialization of each Co-Co Product.


 

*** Confidential Treatment Requested



32



--------------------------------------------------------------------------------

 

(g)The Co-Co Agreement shall specify that the mutual consent of both Parties
shall be required to Develop and Commercialize each Co-Co Product with any Third
Party in the Co-Co Territory, including the sale, licensing or divestiture of
marketing rights or product assets as to such Co-Co Product in the Co-Co
Territory.

(h)The dispute resolution provisions in the Co-Co Agreement shall mirror
Sections 15.2 and 15.3 of this Agreement and the Parties shall agree that any
arbitration brought under a Co-Co Agreement may be consolidated with an
arbitration brought under another Co-Co Agreement or this Agreement.

4.1.3Co-Co Rate.  Each Party shall receive (in the case of profits) or pay (in
the case of losses), as applicable, its allocable share of profit and losses
with respect to each Co-Co Product in the Co-Co Territory.  The rate at which
the Parties shall share in such profit and losses is referred to herein as the
“Co-Co Rate”.  The Co-Co Rate for the FA Program shall be 60% for Neurocrine and
40% for Voyager, and the Co-Co Rate for the AADC Program shall initially be 50%
for each of Neurocrine and Voyager; provided that, Neurocrine may elect, by
delivery of written notice and payment to Voyager of the Rate-Shifting Fee
within [...***...] of BLA acceptance for filing by the FDA with respect to the
Co-Co Product for the AADC Program, to change the Co-Co Rate for the AADC
Program to 55% for Neurocrine and 45% for Voyager.  The “Rate-Shifting Fee”
shall be Thirty-Five Million Dollars ($35,000,000). If Neurocrine so elects, the
Co-Co Rate shall be adjusted effective as of the first day of the month
following Neurocrine’s election, and there shall be no credit or accounting for
profit and losses shared by the Parties prior to such date.  If Neurocrine does
not notify Voyager of its election and pay the Rate-Shifting Fee within such
[...***...] period, then the Co-Co Rate for Co-Co Products in the AADC Program
shall remain 50% for each of Neurocrine and Voyager for the term of the
applicable Co-Co Agreement.

4.1.4Termination of Co-Co Agreement.

(a)Voyager shall have the right to terminate any Co-Co Agreement for any or no
reason on [...***...] prior written notice. For the avoidance of doubt,
following termination of a Co-Co Agreement as set forth in this subsection (a),
Voyager shall not be entitled to any refund or credit for amounts that it may
have paid under such Co-Co Agreement prior to termination (other than amounts
that may be payable or creditable to Voyager as a final reconciliation of its
share of profits and losses through termination).

(b)Neurocrine shall have the right to terminate any Co-Co Agreement upon a
Change of Control of Voyager if the Acquirer is Developing or Commercializing a
branded product that directly competes with a product being Developed or
Commercialized by Neurocrine.  In such event, the Parties will negotiate in good
faith a reasonable royalty to Voyager (in excess of the applicable royalties in
Section 8.3) that would approximate Voyager’s share (at the Co-Co Rate) of
profit under the Co-Co Agreement, and if the Parties fail to agree on such
share, the dispute will be submitted to an independent mutually agreed expert
for determination, whose decision will be final and binding on the Parties.

(c)If a Co-Co Agreement is terminated, as set forth above in this Section 4.1.4
or in accordance with the terms of such Co-Co Agreement, then (i) the Co-Co


 

*** Confidential Treatment Requested



33



--------------------------------------------------------------------------------

 

Products from such Co-Co Program shall be deemed Collaboration Products (and not
Co-Co Products) hereunder for the remainder of the Term, (ii) the Parties shall
cease to share profit and loss with respect to such Collaboration Products and
Neurocrine’s obligation to pay the royalties set forth in Sections 8.3.1(a) and
8.3.2(a), as applicable, shall be reinstated from and after the effective date
of termination and (iii) Neurocrine’s obligations to make milestone payments
with respect to such Collaboration Products shall thereafter be as set forth in
Section 8.2(b) for Collaboration Products that are not Co-Co Products; provided,
that Neurocrine shall not have any obligation to make milestone payments with
respect to milestones that occurred prior to the effective date of termination
of the Co-Co Agreement.

4.2Neurocrine Development and Commercialization.

4.2.1Neurocrine Responsibilities.  From and after the Transition Date with
respect to a Program that is not a Co-Co Program, Neurocrine shall be solely
responsible at Neurocrine’s cost and expense for all Development, Manufacturing
and Commercialization activities in connection with the Collaboration Products
that are the subject of such Program in the Field in the Territory, which
activities shall be conducted in accordance with the Neurocrine Plan and this
Agreement; provided that Voyager shall provide reasonable Development assistance
to Neurocrine as reasonably requested by Neurocrine and reasonably agreed by
Neurocrine in connection with activities for which Voyager has expertise.
Neurocrine shall reimburse Voyager for all Development Costs incurred by Voyager
under this Section 4.2.1 within [...***...] of Voyager’s submission of an
invoice therefor.

4.2.2Neurocrine Diligence.

(a)Major Market Countries.  Neurocrine shall use Commercially Reasonable Efforts
(i) to Develop, seek Regulatory Approval for and Commercialize at least one (1)
Collaboration Product in each Program in each of [...***...] (collectively, the
“Major Market Countries”) and (ii) to Commercialize at least one (1)
Collaboration Product in each Program in each Major Market Country in which it
receives Regulatory Approval and, if applicable, pricing and reimbursement
approval for such Collaboration Product.

(b)Secondary Market Countries.  Neurocrine shall use Commercially Reasonable
Efforts (i) to Develop, seek Regulatory Approval for and Commercialize
Collaboration Products in [...***...] (collectively, the “Secondary Market
Countries”) and (ii) to Commercialize such Collaboration Products in the
Secondary Market Countries for which it receives Regulatory Approval and, if
applicable, pricing and reimbursement approval for such Collaboration Products
to the extent sufficient commercial opportunities exist in such countries and
such activities do not impede Development or Commercialization of Collaboration
Products in any Major Market Countries.

Notwithstanding the foregoing or any other provision under this Agreement, it
will be consistent with the exercise of Commercially Reasonable Efforts for
Neurocrine to prioritize one Program over all other Programs at any given time,
and it will not be consistent with the exercise of Commercially Reasonable
Efforts for Neurocrine to prioritize another Program over the AADC


 

 

 

*** Confidential Treatment Requested



34



--------------------------------------------------------------------------------

 

Program, and Neurocrine may not give priority to another Program over the AADC
Program without Voyager’s written agreement.

4.2.3Neurocrine Plan.  Within [...***...] after the Transition Date with respect
to a Program, Neurocrine shall submit a written plan, prepared in good faith,
(such plan, as each may be amended from time to time in accordance with this
Agreement, the “Neurocrine Plan”) to the JSC for review and approval (to the
extent set forth in Section 3.1.2(m)), which Neurocrine Plan shall include a
description and overall summary of the Development, Manufacturing and
Commercialization activities that Neurocrine intends to conduct in order to
obtain Regulatory Approval for each Collaboration Product that is the subject of
such Program in the Territory, which shall specifically include such activities
in each of the [...***...].  Neurocrine shall use Commercially Reasonable
Efforts to execute the activities specified in the Neurocrine Plan.  Neurocrine
may submit to the JSC proposed amendments to the Neurocrine Plan from time to
time during the term of this Agreement.  All amendments to the Neurocrine Plan
shall be reviewed and, to the extent provided in Section 3.1.2, approved by the
JSC.

4.2.4Neurocrine Reports. Neurocrine shall, within [...***...] after the end of
each of the first and second halves of each Calendar Year prior to First
Commercial Sale of a Collaboration Product in all Programs, and annually
thereafter, provide Voyager with written progress reports on the status of the
Development and Commercialization activities under the applicable Neurocrine
Plan with respect to each Collaboration Product in such Calendar Year.
Notwithstanding the foregoing, Neurocrine agrees that to the extent that an
In-License Agreement applicable to a given Program requires more thorough or
more frequent reporting or requires that reports be provided on a different
timeline than that set forth in this Section 4.2.4, Voyager shall notify
Neurocrine of the deadline and content of such reports, and Neurocrine shall
provide such reports to Voyager as requested by Voyager no less than [...***...]
prior to the date that Voyager is required to submit such report pursuant to the
applicable In-License Agreement.

4.3Program Transition.  On a Program-by-Program basis, no later than [...***...]
before the reasonably anticipated Transition Date with respect to such Program,
the Parties shall commence preparing in good faith and prior to such Transition
Date shall agree to a plan to transfer to Neurocrine (or its designee (other
than a competitor of Voyager who is developing or commercializing a gene
therapy, gene editing or anti-sense oligonucleotide product)) all Development
and Manufacturing activities relating to Collaboration Product(s) in such
Program then being undertaken by Voyager (the “Transition Plan”).  Voyager shall
transition all such activities to Neurocrine, at Neurocrine’s cost and expense,
and shall conduct all transition activities in accordance with the Transition
Plan as soon as reasonably practicable.  As part of each such Transition Plan,
Voyager shall provide to Neurocrine all Voyager Know-How relevant to the
applicable Program and not previously provided to Neurocrine.

4.3.1Reimbursement.  To the extent that Neurocrine is required to reimburse
Voyager hereunder for any costs incurred by Voyager or pursuant to the
activities under the Transition Plan, Voyager shall submit an invoice itemizing
such costs and expenses Voyager has incurred, on a Calendar Quarter basis,
together with any written evidence of such costs.  Neurocrine shall pay such
invoice, unless subject to a bona fide dispute, within [...***...] of


 

*** Confidential Treatment Requested



35



--------------------------------------------------------------------------------

 

receipt.  For the avoidance of doubt, any such costs shall be calculated by
Voyager as Development Costs.

4.4Transition Activities.  In connection with the transition of each Program to
Neurocrine, and as further detailed in the Transition Plan, Voyager shall
conduct the following activities for no additional consideration:

4.4.1Voyager shall provide all assistance reasonably necessary for Neurocrine or
its designees to continue the Manufacture and Development of all Collaboration
Products in such Program;

4.4.2Upon Neurocrine’s request, Voyager shall assign to Neurocrine any
agreements (including any agreement with any Third Party manufacturer with
respect to a Collaboration Candidate or Collaboration Product) solely relating
to the Development or Manufacture of any Collaboration Candidate or
Collaboration Product to which Voyager or any of its Affiliates is a party;
provided that if any such agreement is not assignable to Neurocrine (because
consent is required or because it relates to products that are not Collaboration
Products), Voyager shall take all actions reasonably requested by Neurocrine so
that Neurocrine may receive the benefits of such agreement applicable to
Collaboration Candidates and Collaboration Products, which may include assigning
a statement of work or work order to Neurocrine and facilitating a discussion of
the terms of a services agreement between Neurocrine and the applicable
counterparty;

4.4.3Voyager shall transfer to Neurocrine copies of all data, reports, records,
materials and other information arising out of the applicable Program, including
all non-clinical and clinical data relating to any Collaboration Candidate or
Collaboration Product, and all adverse event or other safety data resulting from
such Program, as well as any chemistry, manufacturing and controls (CMC) or
other Manufacturing data generated in connection with such Program; and

4.4.4Voyager shall provide Neurocrine with a written summary of its inventory of
Collaboration Candidates and Collaboration Products, and Voyager shall, at
Neurocrine’s election, promptly destroy such inventory or deliver such inventory
to Neurocrine.  Voyager represents and warrants that, at the time of delivery,
all clinical supply of Collaboration Candidates and Collaboration Products (a)
will have been Manufactured in accordance with applicable Law, including cGMP,
(b) will not be adulterated or misbranded under the Act and may be introduced
into interstate commerce pursuant to the Act, (c) will comply with the
specifications therefor, and (d) will comply with the quality agreement to be
entered into between the Parties. In the event that Voyager cannot make such
representations with respect to any such inventory, Voyager shall destroy such
inventory and certify such destruction to Neurocrine, unless requested otherwise
by Neurocrine; provided that if any such non-compliance results from either (i)
Voyager’s gross negligence or willful misconduct in the Manufacture of such
inventory or (ii) Voyager’s negligence or willful misconduct in the oversight of
any Third Party’s Manufacture of such inventory, Voyager shall reimburse the
amounts paid by Neurocrine under the Development Plan for the Manufacture of
such inventory.


36



--------------------------------------------------------------------------------

 

ARTICLE 5
GRANT OF LICENSES

5.1License Grant.  Subject to the terms and conditions of this Agreement,
Voyager hereby grants to Neurocrine, and Neurocrine accepts, an exclusive,
royalty-bearing, non-transferable (except in accordance with Section 15.4),
sublicenseable (subject to Section 5.5) license under the Voyager IP to Develop,
Commercialize, Manufacture, have Manufactured and use Collaboration Candidates
and Collaboration Products in the Field in the Territory during the Term;
provided, however, that, such license shall be subject to Voyager’s retained
rights under the Voyager IP to conduct the activities allocated to Voyager under
any Development Plan or Co-Co Agreement or otherwise under this Agreement.  The
license granted under this Section 5.1 shall automatically convert to a fully
paid-up, non-royalty bearing, perpetual, irrevocable, exclusive license on a
country-by-country and Collaboration Product-by-Collaboration Product basis upon
the expiration of the Royalty Term applicable to such Collaboration Product in
such country (but not upon an earlier termination of this Agreement with respect
thereto).

5.2In-License Agreements.

5.2.1Neurocrine acknowledges that the license granted by Voyager to Neurocrine
in Section 5.1 includes sublicenses under certain Voyager IP that is licensed to
Voyager pursuant to In-License Agreements, and that such sublicenses are subject
to the applicable terms of the In-License Agreements, the scope of the licenses
granted to Voyager or the applicable Affiliate thereunder and the rights granted
to or retained by the Third Party counterparties and any other Third Parties
(including Governmental Authorities) (each, an “Inbound Licensor”) set forth
therein. To the extent Patent Rights under the In-License Agreements are
sublicensed to Neurocrine hereunder, Neurocrine covenants to comply with, and to
cause its sublicensed Affiliates and to require its Sublicensees to comply with,
the In-License Agreements, pursuant to their terms, including Sections 5.1, 5.2,
8.1, 10.1, 10.2, 12.5, and 13.7-13.9 of the [...***...] Agreement the text of
which Sections are set forth on Schedule 5.2.1 in compliance with Section 4.2 of
the [...***...] Agreement and if the Patent Rights under the [...***...]
Agreement are sublicensed to Neurocrine hereunder, Section 2.3 of the
[...***...] Agreement.  To the extent there is a conflict between any of the
terms of any In-License Agreement and the rights granted to Neurocrine hereunder
(including with respect to any sublicensing rights, Prosecution and Maintenance,
enforcement and defense rights) the terms of such In-License Agreement shall
control with respect to the Know-How and Patent Rights licensed to Voyager under
such In-License Agreement.

5.2.2If either Party becomes aware of any Third Party’s Know-How that would be
necessary or reasonably useful for the Development, Manufacturing or
Commercialization of a Collaboration Product or any Third Party’s Patent Right
that Covers in the Territory any Collaboration Product, such Party shall
promptly notify the other Party, and the Parties shall discuss whether to seek a
license under such Know-How or Patent Rights.  Voyager shall have the first
right to enter into Third Party licenses related to Know-How, Patent Rights, or
other intellectual property rights related to any Vectorization Technology, in
Voyager’s sole discretion.  If Voyager determines to enter into such a license,
then prior to doing so Voyager shall provide written notice to Neurocrine and,
if Neurocrine expresses a desire to obtain a sublicense to such license pursuant
to Section 5.2.3, Voyager shall thereafter provide Neurocrine with a reasonable
opportunity to review and comment on the proposed terms of such license that are
applicable to


 

*** Confidential Treatment Requested



37



--------------------------------------------------------------------------------

 

Neurocrine as a sublicensee thereunder.  Voyager shall use reasonable efforts to
negotiate the terms of such license accordingly.  Neurocrine shall have the
first right to seek any other Third Party license related to Know-How, Patent
Rights, or other intellectual property rights.  If Neurocrine elects not to seek
any other such license, and if Voyager seeks such license, and if Neurocrine
expresses a desire to obtain a sublicense to such license pursuant to Section
5.2.3, Voyager shall thereafter provide Neurocrine with a reasonable opportunity
to review and comment on the proposed terms of such license that are applicable
to Neurocrine as a sublicensee thereunder.  Voyager shall use reasonable efforts
to negotiate the terms of such license accordingly.  For the avoidance of doubt,
nothing contained in this Section 5.2.2 creates an obligation for Voyager to
obtain any Third Party license.

5.2.3If, after the Effective Date, subject to Section 5.2.2, Voyager or any of
its Affiliates enters into a Future In-License Agreement with a Third Party
pursuant to which Voyager (or, subject to the last sentence of this Section
5.2.3, any of its Affiliates) obtains Control over a Third Party’s Know-How that
is necessary or reasonably useful for the Development, Manufacturing or
Commercialization of a Collaboration Product or any Patent Right that Covers in
the Territory any Collaboration Product, Voyager shall promptly provide such
Future In-License Agreement to Neurocrine and provide any information reasonably
requested by Neurocrine with respect thereto, and such Third Party’s Know-How
and Patent Rights shall be included in the license granted to Neurocrine under
Section 5.1 and considered Voyager IP hereunder, only if Neurocrine agrees in
writing to pay the share of the payments due to Inbound Licensors applicable to
the Collaboration Product(s), as well as a reasonably allocable share of any
other payments due to Inbound Licensors not specific to a compound or product,
as set forth in Section 5.2.4.

5.2.4As between the Parties, the amounts payable under all In-License Agreements
shall be allocated as follows:

(a)With respect to an Existing Program (unless and until such Existing Program
becomes a Co-Co Program), (i) Voyager shall be responsible for any payment
required under applicable Existing In-License Agreements and (ii) each of
Voyager and Neurocrine shall be responsible for fifty percent (50%) of all
payments under any applicable Future In-License Agreement that are specifically
related to a Collaboration Product, it being agreed that if Voyager’s fifty
percent (50%) share of royalties payable under the Future In-License Agreement
exceed the royalties payable by Neurocrine to Voyager with respect to the
applicable Collaboration Product in the applicable country in the applicable
Calendar Quarter, then Neurocrine shall bear such excess. Notwithstanding the
foregoing, Voyager shall be solely responsible for all payments under any
potential In-License Agreements for intellectual property referenced on Schedule
5.2.4(a) for Existing Programs.

(b)With respect to the Discovery Programs, (i) each of Voyager and Neurocrine
shall be responsible for fifty percent (50%) of all payments under any Existing
In-License Agreement and Future In-License Agreement that are specifically
related to Vectorization Technology, it being agreed that if Voyager’s fifty
percent (50%) share of royalties payable under the Existing In-License Agreement
or Future In-License Agreement exceed the royalties payable by Neurocrine to
Voyager with respect to the applicable Collaboration Product in the applicable
country in the applicable Calendar Quarter, then Neurocrine shall bear such
excess and (ii)


38



--------------------------------------------------------------------------------

 

Neurocrine shall be responsible for 100% of all payments under any Future
In-License Agreement that are not specifically related to Vectorization
Technology.

(c)With respect to any Co-Co Program, from and after the exercise of the Co-Co
Option, pursuant to Section 4.1.2(d), any amounts due to any Inbound Licensor
under an In-License Agreement (including royalty, milestone and sublicense
income payments) with respect to the Co-Co Products shall be shared between the
Parties at the Co-Co Rate, to the extent such amounts are allocable to the Co-Co
Product in the Co-Co Territory.

Notwithstanding the fact that Voyager has obtained a license related to
Know-How, Patent Rights or other intellectual property rights Covering
Vectorization Technology and that such intellectual property rights may be
included within Neurocrine’s license to Existing In-License Agreements or that
Neurocrine may elect, under Section 5.2.3 to take a sublicense to Know-How,
Patent Rights or other intellectual property rights Covering Vectorization
Technology under a Future In-License Agreement, to the extent that Voyager
demonstrates that an alternative methodology or approach that is not Covered by
such licensed intellectual property rights (an “Alternative Method”) yields
results that are of materially equivalent or superior quality, and Voyager
proposes to Neurocrine that such Alternative Method be deployed in a
Collaboration Program on a timeline that is practicable and does not introduce
unreasonable risk to the success of a Program, then Neurocrine shall reasonably
consider deploying such Alternative Method for the relevant Collaboration
Program; provided that if, notwithstanding Voyager’s proposal for the use of the
Alternative Method, Neurocrine exercises its final-decision making authority
pursuant to Section 3.6 to decline the use of the Alternative Method, then any
payments under the Existing Licensed Agreement or Future In-License Agreement
implicated by Neurocrine’s refusal to adopt the Alternative Method shall be
allocated between the Parties as set forth in Section 5.2.4(a) (without giving
effect to the last sentence thereof).

5.2.5Neurocrine shall prepare and deliver to Voyager any additional reports
required under the applicable In-License Agreements of Voyager, in each case to
the extent requested by Voyager, and, provided that Voyager has notified
Neurocrine reasonably sufficiently in advance of the applicable deadline, to
enable Voyager to comply with its obligations under the applicable In-License
Agreements.

5.3Obligations Under In-Licenses.

5.3.1Voyager shall not take (or fail to take) any action, including failure to
pay any amounts when due (except that any such failure to pay that was caused by
Neurocrine’s failure to make a payment required to be made by Neurocrine under
Section 5.2.4 will not be considered an action or failure to take action by
Voyager for purposes of this Section 5.3.1), that constitutes a material breach
under any In-License Agreement.  Voyager will not, without the consent of
Neurocrine (a) take any action with respect to any In-License Agreement
(including amending, terminating or otherwise modifying) that diminishes the
rights granted to Neurocrine under this Agreement; or (b) fail to take any
action with respect to an In-License Agreement that is reasonably necessary to
avoid diminishing the rights granted to Neurocrine under this Agreement.

5.3.2Voyager shall reasonably enforce, or otherwise take all actions necessary
to enable Neurocrine to enforce, at Voyager’s expense, Voyager’s rights and
benefits and the


39



--------------------------------------------------------------------------------

 

obligations of the counterparty under each In-License Agreement that may affect
the rights, benefits and obligations of Neurocrine hereunder, including taking
such actions as Neurocrine may request, and will inform Neurocrine of any action
it takes under any In-License Agreement to the extent such action may affect
Neurocrine’s rights under this Agreement.

5.3.3Voyager shall not (and shall cause its Affiliates not to) assign (except an
assignment to a party to which this Agreement has been assigned as permitted
under Section 15.4) any In-License Agreement without the prior written consent
of Neurocrine.

5.3.4Voyager shall (and shall cause its Affiliates to) provide Neurocrine with
prompt notice of any claim of a breach under any In-License Agreement or notice
of termination of any In-License Agreement, made by any of Voyager, its
Affiliate or the Inbound Licensor, and shall promptly send to Neurocrine (or
cause its Affiliates promptly to send to Neurocrine) copies of all material
correspondence regarding each In-License Agreement, to the extent relevant to
the rights or obligations of Neurocrine under this Agreement.

5.3.5In the event that Voyager or its Affiliate receives written notice of an
alleged breach by Voyager or its Affiliate under any In-License Agreement, where
termination of such In-License Agreement or any diminishment of the licenses
granted to Neurocrine under the Voyager IP is being or could be sought by the
Inbound Licensor, then Voyager will promptly, but in no event less than
[...***...] thereafter, provide written notice thereof to Neurocrine and grant
Neurocrine the right (but not the obligation) to cure such alleged breach, and
if Neurocrine elects to and does cure such breach, then Neurocrine may offset
any Out-of-Pocket Costs and expenses incurred by or on behalf of Neurocrine or
any of its Affiliates in connection with curing such breach against Neurocrine’s
future payment obligations to Voyager under this Agreement. Each Party shall
notify the other Party if it intends to cure such breach and again promptly
after curing such breach.

5.3.6Neurocrine acknowledges and agrees that, if any license granted to Voyager
under an In-License Agreement is terminated then Neurocrine’s sublicense under
such terminated license shall automatically terminate, subject to Neurocrine’s
right to receive a direct license from any Inbound Licensor of such In-License
Agreement to the extent specified in the applicable In-License Agreement.  In
the event that any In-License Agreement is terminated by the applicable Inbound
Licensor, and such In-License Agreement does not permit the sublicense to
survive (or Neurocrine to receive a direct license), then Voyager will take all
reasonable actions requested by Neurocrine to facilitate Neurocrine’s entry into
a direct license agreement with the applicable Inbound Licensor.  In the event
that any In-License Agreement is terminated by the applicable Inbound Licensor,
and such In-License Agreement permits the sublicense to survive (or Neurocrine
to receive a direct license), Neurocrine will have the right, at Neurocrine’s
election, to convert the applicable sublicenses granted under this Agreement by
Voyager to a direct license from the applicable Inbound Licensor to Neurocrine
on the terms and conditions contained in such In-License Agreement, or such
other terms and conditions as may be negotiated by Neurocrine and the applicable
Inbound Licensor, and Voyager will reasonably cooperate with Neurocrine and its
Affiliates to effectuate such direct license and assist Neurocrine in
discussions with Inbound Licensors to accomplish such direct license. In the
event Neurocrine enters into any such direct license with an Inbound Licensor,
Neurocrine may offset any Out-of-Pocket Costs and expenses incurred by or on
behalf of Neurocrine or any of its Affiliates or Sublicensees in connection with


 

*** Confidential Treatment Requested



40



--------------------------------------------------------------------------------

 

entering into and exercising its rights or performing under such direct license,
against Neurocrine’s future payment obligations to Voyager under this Agreement.

5.4Genzyme Agreement.  Voyager shall notify Neurocrine within [...***...] after
Genzyme’s rights to the FA Program outside the United States expire and shall
provide written confirmation thereof from Genzyme.  Upon such expiration, the
Territory with respect to the FA Program will automatically expand to include
all countries in the world.  If instead Genzyme exercises its option with
respect to the FA Program, then promptly thereafter Voyager will use
Commercially Reasonable Efforts to facilitate negotiation of a cooperation
agreement among Genzyme, Neurocrine and Voyager including provisions related to
data sharing, license grants and coordination of development activities for
Collaboration Candidates and Collaboration Products in the FA Program.

5.5Neurocrine’s Sublicensing Rights.  Neurocrine shall have the right to grant
and authorize sublicenses under the rights granted to it under Section 5.1 to
any of its Affiliates and Third Parties through multiple tiers (each such Third
Party, a “Sublicensee”).  Neurocrine shall provide Voyager with a fully-executed
copy of any agreement (redacted as necessary to protect confidential or
commercially sensitive information that is not necessary for Voyager to
determine Neurocrine’s compliance with this Agreement or for Voyager to comply
with any applicable In-License Agreement) reflecting any such sublicense to a
Third Party promptly after the execution thereof (a “Sublicense”).  If
Neurocrine or any Affiliate or Sublicensee grants a sublicense, the terms and
conditions of this Agreement that are applicable to Sublicensees shall apply to
such Sublicensee to the same extent as they apply to Neurocrine.  Neurocrine
will itself pay and account to Voyager for all payments due under this Agreement
by reason of operation of any such sublicense.  Each Sublicense must be
consistent with, and require the Sublicensee to meet, all applicable obligations
and requirements of the In-License Agreements.  Notwithstanding the foregoing,
unless and until the receipt of written agreement by the applicable Inbound
Licensor to permit further sublicensing to a Third Party, Neurocrine shall not
have the right to grant any sublicenses to the extent not permitted under the
applicable In-License Agreement; provided that upon Neurocrine’s request,
Voyager will use Commercially Reasonable Efforts to obtain the right for
Neurocrine to grant sublicenses to the extent not already permitted by an
In-License Agreement.

5.6Licenses to Voyager.

5.6.1Development License.  Subject to the terms and conditions of this
Agreement, Neurocrine hereby grants to Voyager, and Voyager accepts, a
non-exclusive, royalty-free, non-transferable (except in accordance with Section
15.4), sublicenseable (only to its permitted subcontractors under Section 2.5)
license under the Neurocrine IP to conduct the Development and Manufacturing
activities allocated to Voyager under the Development Plans in the Field in the
Territory in accordance with this Agreement.

5.6.2Co-Co License.  Subject to the terms and conditions of this Agreement and
each applicable Co-Co Agreement, on a Program-by-Program basis, upon Voyager’s
exercise of the Co-Co Option with respect to such Program in accordance with
Section 4.1.1, Neurocrine grants to Voyager, and Voyager accepts, a
non-exclusive, non-transferable (except in accordance with Section 15.4),
sublicenseable (solely as set forth in the applicable Co-Co Agreement) license


 

*** Confidential Treatment Requested



41



--------------------------------------------------------------------------------

 

under the Neurocrine IP to conduct those Development, Commercialization and
Manufacturing activities that are allocated to Voyager under such Co-Co
Agreement with respect to Co-Co Products in such Program in the Field in and for
the Co-Co Territory during the term of such Co-Co Agreement.

5.7No Other Rights.  Except as otherwise expressly provided in this Agreement,
under no circumstances shall a Party, as a result of this Agreement, obtain any
ownership interest, license right or other right in any Know-How, Patent Rights
or other intellectual property rights of the other Party or any of its
Affiliates, including items owned, controlled, developed or acquired by the
other Party or any of its Affiliates, or provided by the other Party to the
first Party at any time pursuant to this Agreement.

5.8Section 365(n) of the Bankruptcy Code. All rights and licenses granted under
or pursuant to this Agreement by a Party to the other, including those set forth
in Sections 5.1 and 5.6, are and shall otherwise be deemed to be, for purposes
of Section 365(n) of Title 11 of the U.S. Bankruptcy Code (“Title 11”), licenses
of rights to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code.  The Parties agree that the Parties shall retain and may fully
exercise all of their rights and elections under the U.S. Bankruptcy Code and
any foreign counterpart thereto.  Without limiting the Parties’ rights under
Section 365(n) of Title 11, if a case under Title 11 is commenced by or against
either Party, the other Party shall be entitled to a copy of any and all such
intellectual property and all embodiments of such intellectual property, and the
same, if not in the possession of such other Party, shall be promptly delivered
to it (a) before this Agreement is rejected by or on behalf of such Party,
within [...***...] after such other Party’s written request, unless such Party,
or its trustee or receiver, elects within [...***...] to continue to perform all
of its obligations under this Agreement, or (b) after any rejection of this
Agreement by or on behalf of such Party, if not previously delivered as provided
under clause (a) above (any such event described in clause (a) or (b) above, and
occurring while such Title 11 case is pending, being a “Delivery Event”).  All
rights of the Parties under this Section 5.8 and under Section 365(n) of Title
11 are in addition to and not in substitution of any and all other rights,
powers, and remedies that each Party may have under this Agreement, Title 11,
and any other applicable Laws. The Parties agree that they intend the foregoing
rights to extend to the maximum extent permitted by Law and any provisions of
applicable contracts with Third Parties, including for purposes of Title 11, (i)
the right of access to any intellectual property (including all embodiments
thereof) of Voyager or Neurocrine, as applicable, or any Third Party with whom
Voyager or Neurocrine contracts to perform an obligation of Voyager or
Neurocrine under this Agreement, and, in the case of the Third Party, that is
necessary for the Development and Manufacture of Collaboration Products and (ii)
the right to contract directly with any Third Party described in clause (i) in
this sentence to complete the contracted work, provided however, that in each
case such rights shall be subject to the confidentiality obligations
contemplated by this Agreement.  If a bankruptcy proceeding is commenced by or
against Voyager, notwithstanding anything to the contrary in Article 10,
Neurocrine may, to the maximum extent permitted by Law, take appropriate actions
in connection with the filing, prosecution, maintenance and enforcement of any
Voyager Licensed Patent Rights licensed to Neurocrine under this Agreement to
the extent that Voyager is required or has the right to take such actions under
this Agreement and to the extent that Voyager fails to take such actions
following at least [...***...] prior written notice from Neurocrine.


42



--------------------------------------------------------------------------------

 

ARTICLE 6
MANUFACTURING

6.1Manufacturing Responsibilities Prior to Transition Date.  Prior to the
Transition Date for a Program, Voyager shall be responsible for the Manufacture
of Collaboration Products from such Program, subject to Section 2.1.7 or unless
otherwise agreed by the Parties in writing.

6.2Manufacturing After Transition Date.  No later than [...***...] prior to the
anticipated Transition Date for a Program, the Parties shall discuss in good
faith the allocation of Manufacturing and supply responsibilities between the
Parties with regard to the Collaboration Product(s) from such Program in
connection with Neurocrine’s and, to the extent applicable, Voyager’s
Development and Commercialization activities hereunder.  The Parties may
negotiate in good faith either or both a clinical supply agreement and/or a
commercial supply agreement for Voyager to supply Neurocrine with any
Collaboration Product.

ARTICLE 7
GENERAL PROVISIONS RELATING TO ACTIVITIES

7.1Compliance.  All Development, Manufacturing and Commercialization activities
to be conducted by a Party under this Agreement shall be conducted in compliance
with applicable Laws, including all applicable cGMP, GLP and GCP requirements.

7.2Regulatory Activities.

7.2.1INDs and Related Communications.

(a)Subject to the terms of any applicable Co-Co Agreement, from and after the
applicable Transition Date, Neurocrine shall, as between the Parties, have the
sole right to prepare, obtain and maintain all INDs, Regulatory Approval
Applications (including the setting of the overall regulatory strategy
therefor), other Regulatory Approvals, pricing and reimbursement approvals and
other submissions and to conduct communications with the Regulatory Authorities
and Governmental Authorities in the Territory for the applicable Collaboration
Products. Neurocrine will be the regulatory sponsor for all Clinical Trials
commenced on Collaboration Products from and after the Effective Date.  Upon
Neurocrine’s request, Voyager shall provide reasonable assistance to Neurocrine
in connection with the regulatory activities for Collaboration Products,
including the preparation of the IND for the FA Program and other relevant
Regulatory Filings.

(b)With regard to the Existing Programs, subject to the terms of any applicable
Co-Co Agreement, Neurocrine shall provide drafts of each such IND, Regulatory
Approval Application or other material submission or communication described in
Section 7.2.1(a) to Voyager for Voyager’s review and comment a reasonable period
of time prior to such submission of such IND, Regulatory Approval Applications
or other material submission or communications to the applicable Regulatory
Authority.  Neurocrine shall, and shall cause its Affiliates to, reasonably
incorporate any comments of Voyager into such IND, Regulatory Approval
Applications and other material submissions and communications if received by
Neurocrine within [...***...] after Neurocrine has provided access to Voyager.


 

*** Confidential Treatment Requested



*** Confidential Treatment Requested



43



--------------------------------------------------------------------------------

 

(c)With regard to the Existing Programs, subject to the terms of any applicable
Co-Co Agreement, Neurocrine shall provide Voyager with prior written notice, to
the extent Neurocrine has advance knowledge, of any scheduled meeting,
conference, or discussion (including any advisory committee meeting) with a
Regulatory Authority in the Territory relating to any substantive matter with
respect to any Collaboration Product in such Existing Program, within
[...***...] after Neurocrine or its Affiliate first receives notice of the
scheduling of such meeting, conference, or discussion (or within such shorter
period as may be necessary in order to give Voyager a reasonable opportunity to
attend such meeting, conference, or discussion).  Voyager shall have the right
to have one (1) or, to the extent reasonable, more of its employees or agents
attend and participate in all such meetings, conferences, and discussions.

(d)For clarity, this Section 7.2.1 shall not in any way prohibit Neurocrine from
complying with its reporting requirements pursuant to applicable Law, including
with respect to adverse event reporting.

7.2.2Ownership and Assignment of Regulatory Filings.  All Regulatory Filings
(including all Regulatory Approvals) and pricing and reimbursement approvals in
the Territory with respect to the applicable Collaboration Products shall be
owned by, and shall be the sole property and held in the name of, Neurocrine or
its designated Affiliate, Sublicensee or designee.Voyager shall and hereby does
assign to Neurocrine all of its right, title and interest in and to all
Regulatory Filings (including INDs) relating to each Collaboration Product, and
Voyager shall deliver such Regulatory Filings (and any documentation or
correspondence, including conversation logs, relating to or supporting such
Regulatory Filings) to Neurocrine within [...***...] after the Effective
Date.  No later than [...***...] after the Effective Date, Voyager shall submit
to the FDA a letter transferring sponsorship of IND Nos. [...***...] to
Neurocrine, and Neurocrine shall submit to the FDA a letter accepting transfer
of sponsorship of IND Nos. [...***...] from Voyager.  Each Party shall notify
the other Party concurrently with its submission of its respective letter to the
FDA, such notification to include a copy of such letter.

7.3Sale of Priority Review Voucher. If the FDA grants to Neurocrine a priority
review voucher in connection with the approval of the BLA for a Collaboration
Product (a “PRV”), Neurocrine may (a) sell the PRV to a Third Party in an
arm’s-length transaction (a “PRV Sale”), (b) keep the PRV for its own use or use
by any of its Affiliates for any product other than a Collaboration Product (a
“Neurocrine PRV Use”) or (c) use the PRV for a Collaboration Product (in which
event (c) no payments will be due to Voyager under this Section 7.3).  In the
event of a PRV Sale: (1) if the PRV was for a Collaboration Product in an
Existing Program and the Co-Co Option for such Existing Program was either
previously exercised or had not expired or been waived by Voyager, Neurocrine
shall pay Voyager an amount equal to the [...***...]; and (2) with respect to
the PRV for any other Collaboration Product from an Existing Program or a
Discovery Program, Neurocrine shall pay Voyager an amount equal to the
[...***...]. In the Event of a Neurocrine PRV Use: (1) if the PRV was for a
Collaboration Product in an Existing Program and the Co-Co-Option for such
Existing Program was either previously exercised or had not expired or been
waived by Voyager, Neurocrine shall pay Voyager an amount equal to [...***...]

 

 

 

*** Confidential Treatment Requested



44



--------------------------------------------------------------------------------

 

[...***...]; and (2) with respect to the PRV for any other Collaboration Product
from an Existing Program or a Discovery Program, Neurocrine shall pay Voyager an
amount equal to the [...***...]. All payments under this Section 7.3 shall be
made within [...***...] after the closing of the PRV Sale or the effective date
of Neurocrine PRV Use, as applicable.

7.4Records and Audits.  Each Party shall, and shall require its Affiliates and
permitted subcontractors to, maintain materially complete, current and accurate
hard and electronic (as applicable) copies of records of all work conducted
pursuant to its Development, Manufacturing and Commercialization activities
under this Agreement, and all results, data, developments and Know-How made in
conducting such activities.  Such records shall accurately reflect all such work
done and results achieved in sufficient detail and in good scientific manner
appropriate for applicable patent and regulatory purposes.  Neurocrine shall
have the right to receive and retain a copy of all such records of Voyager at
reasonable times, upon reasonable prior written notice to Voyager, after the
applicable Transition Date with regard to all such records relating to the
Development or Manufacturing activities conducted by Voyager with respect to the
applicable Collaboration Product(s).  Neurocrine agrees that to the extent that
an In-License Agreement applicable to a given Program requires records to be
retained for a period longer than the period set forth in this Section 7.4,
Neurocrine shall retain applicable records for such time period as required by
the applicable In-License Agreement.

ARTICLE 8
INITIAL FEE; MILESTONES AND ROYALTIES; PAYMENTS

8.1Initial Consideration.

8.1.1Upfront Fee.  In partial consideration for the rights granted to Neurocrine
hereunder, Neurocrine shall pay Voyager a one-time, non-refundable,
non-creditable upfront payment of One Hundred Fifteen Million Dollars
($115,000,000) (the “Initial Fee”) within five (5) Business Days after the
Effective Date.  The Initial Fee shall be allocated as set forth on Schedule 8.1
(the “Allocation Schedule”).

8.1.2Equity Purchase.  In partial consideration of the rights granted hereunder,
Voyager shall issue and sell to Neurocrine, and Neurocrine shall purchase from
Voyager, shares of Voyager common stock, par value $0.001 per share, pursuant to
the terms of the stock purchase agreement attached as Exhibit A (the “Stock
Purchase Agreement”) and executed by the Parties concurrently with this
Agreement.

8.2Milestone Payments.

(a)Each event described in Sections 8.2.1, 8.2.2, 8.2.3 and 8.2.4 is referred to
as a “Milestone Event.” In partial consideration for the rights and licenses
granted to Neurocrine hereunder, (i) within [...***...] after (A) in the case of
Milestone Events (a), (b) and (c) (but only if [...***...]) under Section 8.2.2
and Milestone Event (a) under Section 8.2.3, Neurocrine’s receipt of written


 

*** Confidential Treatment Requested



45



--------------------------------------------------------------------------------

 

notice from Voyager following Voyager’s achievement of the applicable Milestone
Event or the JSC’s determination that such Milestone Event was achieved and (B)
in all other cases under Sections 8.2.1, 8.2.2 and 8.2.3, the first achievement
of a Milestone Event set forth below by or on behalf of Neurocrine, any of its
Affiliates or any Sublicensee, and (ii) in the case of Section 8.2.4, within
[...***...] after the end of the Calendar Quarter in which achievement of the
applicable Commercial Milestone first occurs, Neurocrine shall make a one-time
(except as provided below), non-refundable, non-creditable milestone payment to
Voyager in the amount below corresponding to such Milestone Event (each, a
“Milestone Payment”).

(b)If Voyager does not timely exercise its Co-Co Option with respect to an
Existing Program, then the tables in Section 8.2.1 (for Development Milestones),
Section 8.2.2 (for Development Milestones), and Section 8.2.4 (for Commercial
Milestones) shall apply in their entirety with respect to such Existing
Program.  If Voyager exercises its Co-Co Option with respect to an Existing
Program, then Voyager shall be entitled to receive Milestone Payments only with
respect to any Milestone Event that relates to the Territory outside the Co-Co
Territory for so long as such Existing Program remains a Co-Co Program, as
further provided below. If a Co-Co Agreement is terminated and the applicable
Program is no longer a Co-Co Program, then the tables in Section 8.2.1 (for
Development Milestones), Section 8.2.2 (for Development Milestones), and Section
8.2.4 (for Commercial Milestones) shall thereafter apply with respect to such
Existing Program in the United States, but only with respect to Milestone Events
achieved after termination of the Co-Co Program.

(c)Except as expressly set forth below, each Milestone Payment shall be deemed
earned as of the achievement of the corresponding Milestone Event.

8.2.1Development Milestone Payments for Collaboration Products under AADC
Program.

 

Milestone Event

Milestone Payment

($)

(a)

[...***...]

[...***...] ($[...***...])*

(b)

[...***...]

[...***...] ($[...***...])*

(c)

[...***...]

[...***...] ($[...***...])*

(d)

[...***...]

[...***...] ($[...***...])

(e)

[...***...]

[...***...] ($[...***...])

*subject to adjustment as set forth below

All Milestone Payments above may be paid only one (1) time. The Milestone
Payment for Milestone Event (a), if achieved, will not be payable unless and
until Voyager’s Co-Co Option for the AADC Program expires unexercised or at such
time as Voyager provides a signed written notice of its decision not to exercise
such Co-Co Option.  If the Development Milestone described


 

*** Confidential Treatment Requested



46



--------------------------------------------------------------------------------

 

in Section 8.2.1(a) is not achieved with respect to the [...***...], then the
Milestone Payment associated with Section 8.2.1(a) shall become due and payable
upon commencement of a [...***...].  In the event that Voyager exercises its
Co-Co Option with respect to the AADC Program, the Milestone Payments for the
Milestone Events described in Sections 8.2.1(a) through (c) will not be due. In
the event that a Development Milestone described in either Sections 8.2.1(b) or
(c) occurs as a result of the [...***...], the payment of the amount of the
Milestone Payment with respect to Section 8.2.1(b) shall be increased to
[...***...] Dollars ($[...***...]) and the payment of the amount of the
Milestone Payment with respect to Section 8.2.1(c) shall be increased to
[...***...] Dollars ($[...***...]).

8.2.2Development Milestone Payments for Collaboration Products under FA Program.

 

Milestone Event

Milestone Payment

($)

(a)

[...***...]

[...***...] ($[...***...])

(b)

[...***...]

[...***...] ($[...***...])

(c)

[...***...]

[...***...] ($[...***...])*

(d)

[...***...]

[...***...] ($[...***...])*

(e)

[...***...]

[...***...] ($[...***...])

(f)

[...***...]

[...***...] ($[...***...])

(g)

[...***...]

[...***...] ($[...***...])

(h)

[...***...]

[...***...] ($[...***...])

*subject to adjustment as set forth below

The Milestone Payment described in Section 8.2.2(a) may be paid for up to two
(2) Development Candidates under the FA Program. All other Milestone Payments
above may be paid only one (1) time for the FA Program.  In the event the
Development Milestone described in Section 8.2.2(f) occurs with respect to a
Collaboration Product but the Milestone Event described in Section 8.2.2(e) has
not occurred and the corresponding Milestone Payment has not been paid, then the
Milestone Payment associated with the Milestone Event described in Section
8.2.2(e) shall be due and payable with the payment associated with the
Development Milestone described in Section 8.2.2(f). In the event that Voyager
exercises its Co-Co Option with respect to the FA Program, the Milestone
Payments for the Milestone Events described in Sections 8.2.2(c) through (g)
shall not be due. If  Voyager does not timely exercise its Co-Co Option with
respect to the FA


 

*** Confidential Treatment Requested



47



--------------------------------------------------------------------------------

 

Program and the Development Milestones described in Sections 8.2.2(c) and (d)
occur as a result of the same study, the Milestone Payment associated with
Section 8.2.2(c) shall not be payable upon achievement of the Milestone Event in
Section 8.2.2(c) and instead will become due and payable (if applicable) upon
occurrence of the Development Milestone described in Section 8.2.2(e), provided
that if the Milestone Event described in Section 8.2.2(e) has not occurred when
the Milestone Event described Section 8.2.2(f) occurs, then the Milestone
Payment associated with Section 8.2.2(c) shall become due and payable upon
occurrence of the Development Milestone described in Section 8.2.2(f).  If the
Development Milestone described in Section 8.2.2(d) has not occurred when the
Milestone Event described in Section 8.2.2(e) occurs, then the Milestone Payment
associated with Section 8.2.2(d) shall become due and payable upon occurrence of
the Development Milestone described in Section 8.2.2(e). In the event the
Development Milestone described in Section 8.2.2(g) occurs with respect to a
Collaboration Product, all prior such Development Milestones that have not
occurred shall be deemed to have occurred, and any Milestone Payment(s)
associated with such prior Development Milestones that have not previously been
paid shall be due and payable with the Milestone Payment associated with the
Milestone Event described in Section 8.2.2(g). The Milestone Payment described
in Section 8.2.2(h) shall only become payable if, as of the relevant time, the
Territory has expanded to include countries outside the United States with
respect to the FA Program in accordance with Section 5.4.

8.2.3Development Milestone Payments for Collaboration Products under Discovery
Programs.

 

Milestone Event

Milestone Payment

($)

(a)

[...***...]

[...***...] ($[...***...])

(b)

[...***...]

[...***...] ($[...***...])

(c)

[...***...]

[...***...] ($[...***...])

(d)

[...***...]

[...***...] ($[...***...])

(e)

[...***...]

[...***...] ($[...***...])

(f)

[...***...]

[...***...] ($[...***...])

(g)

[...***...]

[...***...] ($[...***...])

(h)

[...***...]

[...***...] ($[...***...])

(i)

[...***...]

[...***...] ($[...***...])

 




 

*** Confidential Treatment Requested



48



--------------------------------------------------------------------------------

 

The Milestone Payment described in Section 8.2.3(a) may be paid for up to two
(2) Development Candidates in each Discovery Program.  All other Milestone
Payments above may be paid only one (1) time per Discovery Program.  In the
event the Development Milestone described in Section 8.2.3(f) occurs with
respect to a Collaboration Product but the Milestone Event described in Section
8.2.3(e) has not occurred and the corresponding Milestone Payment has not been
paid, then the Milestone Payment associated with the Milestone Event described
in Section 8.2.3(e) shall be due and payable with the payment associated with
the Development Milestone described in Section 8.2.3(f). If the Development
Milestones described in Sections 8.2.3(c) and (d) occur as a result of the same
study, the Milestone Payment associated with Section 8.2.3(c) shall not be
payable upon achievement of the Milestone Event in Section 8.2.3(c) and instead
will become due and payable upon occurrence of the Development Milestone
described in Section 8.2.3(e), provided that if the Milestone Event described in
Section 8.2.3(e) has not occurred when the Milestone Event described in Section
8.2.3(f) occurs, then the Milestone Payment associated with Section 8.2.3(c)
shall become due and payable upon occurrence of the Development Milestone
described in Section 8.2.3(f).  If the Development Milestone described in
Section 8.2.3(d) has not occurred when the Milestone Event described in Section
8.2.3(e) occurs, then the Milestone Payment associated with Section 8.2.3(d)
shall become due and payable upon occurrence of the Development Milestone
described in Section 8.2.3(e). In the event the Development Milestone described
in Section 8.2.3(g) occurs with respect to a Collaboration Product, all prior
such Development Milestones that have not occurred shall be deemed to have
occurred, and any Milestone Payment(s) associated with such prior Development
Milestones that have not previously been paid shall be due and payable with the
Milestone Payment associated with the Milestone Event described in Section
8.2.3(g).

8.2.4Commercial Milestones for Collaboration Products.

 

Milestone Event

$ in Millions

(a)

Aggregate Territory-wide (except as provided below) Net Sales of such
Collaboration Product greater than or equal to $[...***...]

[...***...] ($[...***...])

(b)

Aggregate Territory-wide (except as provided below) Net Sales of such
Collaboration Product greater than or equal to $[...***...]

[...***...] ($[...***...])

(c)

Aggregate Territory-wide (except as provided below) Net Sales of such
Collaboration Product greater than or equal to $[...***...]

[...***...] ($[...***...])

(d)

Aggregate Territory-wide (except as provided below) Net Sales of such
Collaboration Product greater than or equal to $[...***...]

[...***...] ($[...***...])

 

Total per Collaboration Product

Two Hundred and Seventy-Five Million ($275,000,000)

 

The Milestone Payments above will be payable one time for each Collaboration
Product to achieve the corresponding Milestone Event (subject to the aggregate
cap below).  With respect to Co-Co Products, Net Sales in the Co-Co Territory
will not be included in aggregate Net Sales for purposes of determining whether
the Commercial Milestones above have been achieved.


 

*** Confidential Treatment Requested



49



--------------------------------------------------------------------------------

 

The aggregate amount payable under this Section 8.2.4 will not exceed one
billion one hundred million dollars ($1,100,000,000).

8.3Royalties.  Subject to the adjustments under Section 8.5, Neurocrine will
make royalty payments, during the applicable Royalty Terms, as set forth in this
Section 8.3.

8.3.1Royalties on Collaboration Products under AADC Program.

(a)Annual Net Sales in the United States.  In further consideration for the
licenses and other rights granted to Neurocrine with respect to the AADC
Program, Neurocrine shall make tiered royalty payments to Voyager in respect of
Annual Net Sales in the United States, on a Collaboration
Product-by-Collaboration Product basis, of Collaboration Products under the AADC
Program that are not Co-Co Products.

 

Annual Net Sales in the United States of the Collaboration Product

Tiered Royalty Rate

(a)

Annual Net Sales in the United States less than [...***...] Dollars
($[...***...])

[...***...] Percent ([...***...]%)

(b)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(c)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(d)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...])

[...***...] Percent
([...***...]%)

 

(b)Annual Net Sales outside of the United States.  In further consideration for
the licenses and other rights granted to Neurocrine with respect to the AADC
Program, Neurocrine shall make tiered royalty payments to Voyager in respect of
Annual Net Sales in the Territory outside the United States, on a Collaboration
Product-by-Collaboration Product basis, of Collaboration Products under the AADC
Program.

 

Annual Net Sales outside the United States of the Collaboration Product

Tiered Royalty Rate

(a)

Annual Net Sales outside the United States less than [...***...] Dollars
($[...***...])

[...***...] Percent ([...***...]%)

(b)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(c)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

 

*** Confidential Treatment Requested



50



--------------------------------------------------------------------------------

 

 



 

Annual Net Sales outside the United States of the Collaboration Product

Tiered Royalty Rate

(d)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...])

[...***...] Percent ([...***...]%)

 

8.3.2Royalties on Collaboration Products under FA Program.

(a)Annual Net Sales in the United States.  In further consideration of the
licenses and other rights granted to Neurocrine with respect to the FA Program,
Neurocrine shall make tiered royalty payments to Voyager in respect of Annual
Net Sales in the United States, on a Collaboration Product-by-Collaboration
Product basis, of Collaboration Products under the FA Program that are not Co-Co
Products.

 

Annual Net Sales in the United States of the Collaboration Product

Tiered Royalty Rate

(a)

Annual Net Sales in the United States less than [...***...] Dollars
($[...***...])

[...***...] Percent ([...***...]%)

(b)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(c)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(d)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...])

[...***...] Percent ([...***...]%)

 

(b)Annual Net Sales outside of the United States.  In further consideration of
the licenses and other rights granted to Neurocrine with respect to the FA
Program, Neurocrine shall make tiered royalty payments to Voyager in respect of
Annual Net Sales in the Territory outside the United States, on a Collaboration
Product-by-Collaboration Product basis, of Collaboration Products under the FA
Program.  Such royalty payments shall become payable only if the Territory
expands to include countries outside the United States with respect to the FA
Program.

 

Annual Net Sales outside the United States of the Collaboration Product

Tiered Royalty Rate

(a)

Annual Net Sales outside the United States less than [...***...] Dollars
($[...***...])

[...***...] Percent ([...***...]%)

(b)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

51



--------------------------------------------------------------------------------

 

 



 

Annual Net Sales outside the United States of the Collaboration Product

Tiered Royalty Rate

(c)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...])

[...***...] Percent ([...***...]%)

8.3.3Royalties on Collaboration Products under Discovery Programs

(a)Annual Net Sales in the United States.  In further consideration of the
licenses and other rights granted to Neurocrine with respect to each Discovery
Program, Neurocrine shall make tiered royalty payments to Voyager in respect of
Annual Net Sales in the United States, on a Collaboration
Product-by-Collaboration Product basis, of Collaboration Products under each
Discovery Program.

 

Annual Net Sales in the United States of the Collaboration Product

Tiered Royalty Rate

(a)

Annual Net Sales in the United States less than [...***...] Dollars
($[...***...])

[...***...] Percent ([...***...]%)

(b)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(c)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(d)

Annual Net Sales in the United States greater than or equal to [...***...]
Dollars ($[...***...])

[...***...] Percent ([...***...]%)

 

(b)Annual Net Sales outside of the United States.  In further consideration of
the licenses and other rights granted to Neurocrine with respect to each
Discovery Program, Neurocrine shall make tiered royalty payments to Voyager in
respect of Annual Net Sales in the Territory outside the United States, on a
Collaboration Product-by-Collaboration Product basis, of Collaboration Products
under each Discovery Program.

 

Annual Net Sales outside the United States of the Collaboration Product

Tiered Royalty Rate

(a)

Annual Net Sales outside the United States less than [...***...] Dollars
($[...***...])

[...***...] Percent ([...***...]%)

(b)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

(c)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...]) but less than [...***...] Dollars ($[...***...])

[...***...] Percent ([...***...]%)

52



--------------------------------------------------------------------------------

 

 



 

Annual Net Sales outside the United States of the Collaboration Product

Tiered Royalty Rate

(d)

Annual Net Sales outside the United States greater than or equal to [...***...]
Dollars ($[...***...])

[...***...] Percent ([...***...]%)

 

8.3.4Calculation of Royalties.  Royalties on aggregate Net Sales of
Collaboration Products in a Calendar Year shall be paid at the rate applicable
to the portion of Net Sales within each of the Annual Net Sales tiers during
such Calendar Year.  For example, if, during a Calendar Year, Annual Net Sales
of Collaboration Products under the AADC Program in the United States are equal
to $[...***...], then the royalties payable by Neurocrine would be calculated by
adding [...***...], to equal total royalties of $[...***...].

8.4Royalty Period.  On a country-by-country and Collaboration
Product-by-Collaboration Product basis, royalty payments in the Territory shall
commence on the First Commercial Sale of such Collaboration Product in such
country and terminate upon the latest of:  (a) the expiration, invalidation or
abandonment date of the last Valid Claim of the Voyager Licensed Patent Rights
or Joint Patent Rights that claims the composition of matter or method of use
(for an indication for which such Collaboration Product received Regulatory
Approval in such country) of such Collaboration Product in such country; (b) ten
(10) years from First Commercial Sale of such Collaboration Product in such
country; and (c) expiration of Regulatory Exclusivity for such Collaboration
Product in such country (the applicable “Royalty Term”).

8.5Royalty Adjustments.

8.5.1Valid Claim Expiration.  If, with respect to a Collaboration Product in any
country in the Territory, at any time in the Royalty Term for such Collaboration
Product and country there is no Valid Claim within the Voyager Licensed Patent
Rights or the Joint Patent Rights that claims the composition of matter or
method of use (for an indication for which such Collaboration Product received
Regulatory Approval in such country) of such Collaboration Product in such
country, then the royalties payable for such Collaboration Product in such
country shall be reduced by fifty percent (50%) from the royalties otherwise due
for such Collaboration Product in such country under Section 8.3.  If such
royalty reduction applies to any country other than the United States, it will
be calculated by determining the portion of total Net Sales in the Territory
outside the United States of the relevant Collaboration Product in a Calendar
Quarter that is attributable to the country in which such reduction applies, and
by determining the total royalties for the Territory outside the United States
without reduction, and then reducing by fifty percent


53



--------------------------------------------------------------------------------

 

(50%) the applicable portion (based on Net Sales) of the total royalties
attributable to the country in which such reduction applies.

8.5.2Biosimilar Reduction.  If, in any country in the Territory during the
Royalty Term in such country for a Collaboration Product, a Biosimilar Product
with respect to such Collaboration Product is launched in such country, then,
for any Calendar Quarter in which such Biosimilar Product(s) comprise greater
than or equal to [...***...] percent ([...***...]%) of the total units of such
Collaboration Product and Biosimilar Product(s) sold in such country (based on
sales of units of such Collaboration Product and Biosimilar Product(s) as
reported by IQVIA, or, if such data are not available, such other reliable data
source as reasonably determined by Voyager and Neurocrine) the royalties payable
for such Collaboration Product with respect to such country for such Calendar
Quarter shall be reduced by fifty percent (50%) from the royalties otherwise due
for such Collaboration Product in such country under Section 8.3. Such reduction
shall be calculated as described in the last sentence of Section 8.5.1.

8.5.3Stacking.  If Neurocrine or any of its Affiliates determines in good faith
that it is reasonably necessary to (a) obtain a license from a Third Party under
one or more Valid Claims licensable by such Third Party Covering a Collaboration
Product or under Know-How licensable by such Third Party in order for
Neurocrine, its Affiliates and Sublicensees to Exploit such Collaboration
Product in the Field in a country in the Territory and (b) make payments under
such license, and Neurocrine or any of its Affiliates actually enters into any
such license, then the amount of Neurocrine’s royalty payments under Section 8.3
for such Collaboration Product in such country in a Calendar Quarter may be
reduced by fifty percent (50%) of the royalties and other amounts actually paid
by Neurocrine or any of its Affiliates to such Third Party to the extent
applicable to such Collaboration Product in such country during such Calendar
Quarter; provided, however, that neither Neurocrine nor any of its Affiliates
shall be entitled to make reductions hereunder for any amounts payable by
Neurocrine or any of its Affiliates relating to any Neurocrine IP existing as of
the Effective Date.

8.5.4Limits on Deductions.  On a Collaboration Product-by-Collaboration Product
basis, in no event shall the cumulative effect of the adjustments in Sections
8.5.1, 8.5.2 or 8.5.3  reduce the royalties payable to Voyager pursuant to
Section 8.3 below fifty percent (50%) of the amounts that would otherwise have
been payable with respect to the applicable Collaboration Product in the
applicable country in the applicable Calendar Quarter, as determined pursuant to
Section 8.3.4. Neurocrine may carry forward to subsequent Calendar Quarters any
amounts it could not deduct as a result of the application of the preceding
sentence.

8.6Reports; Payment of Royalty.

8.6.1Reports.  During the Term, following the First Commercial Sale of any
Collaboration Product in any country in the Territory (excluding the First
Commercial Sale in the United States of a Co-Co Product for which reporting
shall be addressed in the applicable Co-Co Agreement), Neurocrine shall furnish
to Voyager a written report within [...***...] after the end of each Calendar
Quarter showing, on a Collaboration Product-by-Collaboration Product and
country-by-country basis, the Net Sales of each Collaboration Product in each
country of the Territory and the royalties payable under this
Agreement.  Royalties with respect to Net Sales of Collaboration Products shall
be due and payable on the date such royalty report is due.


 

*** Confidential Treatment Requested



54



--------------------------------------------------------------------------------

 

8.6.2Compliance with In-License Agreements.  Neurocrine and its Affiliates and
Sublicensees shall provide any information reasonably requested by Voyager to
enable Voyager to comply with any applicable reporting requirements under the
In-License Agreements.  Provided that Voyager timely notifies Neurocrine of such
reporting requirement, Neurocrine shall ensure that all applicable and necessary
information is received by Voyager from Neurocrine, whether generated by
Neurocrine, any of its Affiliates or any Sublicensee, sufficiently in advance
(no fewer than [...***...] in advance) of the date(s) on which such information
is due to the relevant Inbound Licensor under an In-License Agreement to avoid a
breach of such In-License Agreement. All payments owed by Voyager under the
In-License Agreements, including license fees, royalties and milestones, shall
be allocated between the Parties as set forth in Section 5.2.4 and such payment
shall be remitted to the applicable Inbound Licensor by Voyager. Notwithstanding
anything to the contrary in this Agreement, unless otherwise agreed by the
applicable counterparty, the provisions regarding currency conversion,
international payments and late payments, and other relevant definitions and
provisions, of the relevant In-License Agreements shall apply to calculate the
payments due under the relevant In-License Agreements (but not the payments due
under this Agreement).

8.7Accounting; Audit.

8.7.1Each Party (the “Payor”) agrees to keep, and to require its Affiliates and
Sublicensees to keep, full, clear and accurate records for a minimum period of
[...***...] after the relevant payment is owed pursuant to this Agreement,
setting forth as applicable the sales and other disposition of Collaboration
Products sold or otherwise disposed of, the Development and Commercialization
activities with respect to Collaboration Products, and the Development Costs
incurred therewith, in sufficient detail to enable royalties and compensation
payable to, or the Development Costs payable by, the other Party (the “Payee”)
hereunder to be determined.

8.7.2Neurocrine agrees, upon not less than [...***...] prior written notice, to
permit, and to require its Affiliates to permit, such books and records relating
to such Collaboration Products to be examined by an independent accounting firm
selected by Voyager and reasonably acceptable to Neurocrine for the purpose of
verifying reports provided (or required to be provided) by Neurocrine under this
Article 8 or under the Co-Co Agreements.  Voyager agrees, upon not less than
[...***...] prior written notice, to permit, and to require its Affiliates to
permit, such books and records relating to Development Costs and other costs
under the Co-Co Agreements to be examined by an independent accounting firm
selected by Voyager and reasonably acceptable to Neurocrine for the purpose of
verifying reports provided (or required to be provided) by Voyager under Section
2.2.2 or under the Co-Co Agreements.  Any such audit shall not be performed more
frequently than [...***...] period, shall not audit any previously audited
records, and shall be conducted under appropriate confidentiality provisions,
for the sole purpose of verifying the accuracy and completeness of all
financial, accounting and numerical information and calculations provided under
this Agreement or under the Co-Co Agreements.  The independent accounting firm
shall only share the results of the audit, not the underlying records, with the
auditing party.

8.7.3Any audit conducted by Voyager is to be made at the expense of Voyager,
except if the results of the audit reveal an underpayment of royalties,
milestones or other payments to Voyager under this Agreement or under the Co-Co
Agreements of [...***...] percent ([...***...]%) or more in


 

*** Confidential Treatment Requested



55



--------------------------------------------------------------------------------

 

the audited period, in which case (a) Neurocrine shall promptly remit to Voyager
the amount of such underpayment and (b) the reasonable fees and expenses for
such audit shall be paid by Neurocrine.  Any audit conducted by Neurocrine is to
be made at the expense of Neurocrine, except if the results of the audit reveal
an overpayment of Development Costs or other payments to Voyager under this
Agreement or under the Co-Co Agreements of [...***...] percent ([...***...]%) or
more in the audited period, in which case (x) Voyager shall promptly remit to
Neurocrine the amount of such overpayment and (y) the reasonable fees and
expenses for such audit shall be paid by Voyager.  For clarity, any audit that
reveals an underpayment or overpayment, as the case may be, of less than
[...***...] percent ([...***...]%) in the audited period, shall be made at the
expense of the Party conducting the audit.

8.8Currency Conversion.  When calculating Net Sales, the amount of such sales or
costs in foreign currencies shall be converted into Dollars using the standard
methodologies employed by Neurocrine generally for consolidation
purposes.  Neurocrine shall provide reasonable documentation of the calculation
and reconciliation of the conversion figures on a Collaboration
Product-by-Collaboration Product and country-by-country basis as part of its
report of Net Sales for the period covered under the report.

8.9Books and Records.  Any books and records to be maintained under this
Agreement by a Party or its Affiliates or Sublicensees shall be maintained in
accordance with Accounting Standards.

8.10Methods of Payments.  All payments due from one Party to the other Party
under this Agreement shall be paid in Dollars by wire transfer to a bank in the
United States designated in writing by the Payee.

8.11Taxes.

8.11.1Each Party shall be solely responsible for the payment of all taxes
imposed on its share of income arising directly or indirectly from the
activities of the Parties under this Agreement.

8.11.2In the event that Neurocrine is required to withhold any tax to be paid
to, or held for the benefit of, the tax or revenue authorities in any country in
the Territory regarding any payment to Voyager, such amount shall be deducted
from the payment to be made by Neurocrine; provided that Neurocrine shall take
reasonable and lawful actions to avoid and minimize such withholding and
promptly notify Voyager so that Voyager may take lawful actions to avoid and
minimize such withholding.  Neurocrine shall promptly furnish Voyager with
copies of any tax certificate or other documentation evidencing such
withholding, as necessary, to enable Voyager to support a claim, if permissible,
for income tax credit in respect of any amount so withheld.  Each Party shall
cooperate with the other Party in claiming exemptions from such deductions or
withholdings under any agreement or treaty in effect from time to time.  The
Parties shall use commercially reasonable efforts to reduce or eliminate such
withholding, including providing any reasonable documentation to reduce or
eliminate such withholding.

8.11.3If a withholding or deduction obligation arises as a result of any action
by Neurocrine (including any assignment, sublicense, change of place of
incorporation, or failure to


 

*** Confidential Treatment Requested



56



--------------------------------------------------------------------------------

 

comply with applicable Laws or filing or record retention requirements) (a
“Withholding Tax Action”), then the sum payable by Neurocrine (in respect of
which such deduction or withholding is required to be made) shall be increased
to the extent necessary to ensure that Voyager receives a sum equal to the sum
which it would have received had no such Withholding Tax Action occurred.

8.12Late Payments.  Any undisputed amount owed by Neurocrine to Voyager under
this Agreement that is not paid on or before the date such payment is due shall
bear simple interest at a rate per annum equal to the lesser of (a) the greater
of (i) the prime or equivalent rate per annum quoted by The Wall Street Journal
on the first Business Day after such payment is due, plus [...***...], or (ii)
[...***...] percent ([...***...]%) per month, or (b) the highest rate permitted
by applicable Law, calculated on the number of days such payments are paid after
such payments are due.

ARTICLE 9
EXCLUSIVITY

9.1Exclusivity.

9.1.1Voyager.

(a)During the Term of this Agreement, neither Voyager nor any of its Affiliates
shall, except as otherwise permitted in this Article 9, either alone or with or
for any Third Party, Develop, Manufacture or Commercialize any Competitive
Product or grant any Affiliate or Third Party a license or sublicense to enable
any Third Party to do so.

(b)Notwithstanding the foregoing, (i) Voyager shall have no restriction under
this Section 9.1.1 with respect to the Development, Manufacture or
Commercialization of Gene Therapy Products directed to any Target that was the
subject of a Terminated Program and is not the subject of any other Program,
provided, however, that, Voyager may not utilize any Neurocrine IP or
Confidential Information of Neurocrine in such Development, Manufacture or
Commercialization, and (ii) nothing in this Section 9.1.1 shall preclude Voyager
from complying with its obligations to grant rights to Genzyme under and in
accordance with the Genzyme Agreement (as such agreement exists as of the
Effective Date) if Genzyme exercises the option granted to it thereunder.

9.1.2Neurocrine.

(a)During the Term of this Agreement, neither Neurocrine nor any of its
Affiliates shall, except as otherwise permitted in this Article 9, either alone
or with or for any Third Party, Develop, Manufacture or Commercialize any
Competitive Product or grant any Affiliate or Third Party a license or
sublicense to do so.

(b)Notwithstanding the foregoing, Neurocrine shall have no restriction under
this Section 9.1.2 with respect to the Development, Manufacture or
Commercialization of Gene Therapy Products directed to any Target that was the
subject of a Terminated Program and is not the subject of any other Program;
provided, however, that Neurocrine may not utilize any


 

*** Confidential Treatment Requested



57



--------------------------------------------------------------------------------

 

Voyager IP or Confidential Information of Voyager in such Development,
Manufacture or Commercialization.

9.2Exception for Basic Research.  Notwithstanding Section 9.1, Neurocrine and
Voyager shall be free during the Term, either alone or with or for an Affiliate
or a Third Party, to conduct basic scientific, non-clinical and pre-clinical
Development with respect to the biological mechanism of action, pharmacology,
structure-activity relationship (SAR) or the like for any Gene Therapy Product;
provided, however, that neither Party shall conduct any basic scientific,
non-clinical and pre-clinical Development with respect to a Collaboration
Product, other than under a Development Plan, Neurocrine Plan or Co-Co
Agreement, without the prior written approval of the Joint R&D Working Group,
and the conduct of such non-clinical and pre-clinical Development shall be
subject to the supervision and oversight of the Joint R&D Working Group.

9.3Acquisitions.

9.3.1If, during the term of the exclusivity covenant in Section 9.1, a Party or
any of its Affiliates (such Party, the “Acquisition Party”) acquires or is
acquired by a Third Party (an “Acquired Affiliate”) (whether such acquisition
occurs by way of a purchase of assets, merger, consolidation, change of control
or otherwise) that is, at the time of such acquisition, engaging in any
activities that would violate Section 9.1.1 or 9.1.2, as applicable, if
conducted by such Acquisition Party (such activities, an “Acquired Competing
Program” and any product Developed, Commercialized or otherwise Exploited
thereunder, an “Acquired Competing Product”), then the Acquisition Party or its
Acquired Affiliate shall, no later than [...***...] following the date of
consummation of the relevant acquisition, notify the other Party in writing that
the Acquisition Party or such Acquired Affiliate shall:

(a)divest, whether by license or otherwise, its interest in the Acquired
Competing Program to a Third Party, to the extent necessary to be in compliance
with Section 9.1, with no rights in such Acquired Competing Program retained by
the Acquisition Party or any of its Affiliates; or

(b)terminate Research, Development, Manufacture and Commercialization under the
Acquired Competing Program, to the extent necessary to be in compliance with
Section 9.1.

9.3.2If the Acquisition Party or its Acquired Affiliate notifies the other Party
in writing that it intends to divest such Acquired Competing Program or
terminate Development, Manufacture and Commercialization under the Acquired
Competing Program as provided in Section 9.3.1(a) or 9.3.1(b), then the
Acquisition Party or Acquired Affiliate, as applicable, shall effect the
consummation of such divestiture within [...***...] or effect such termination
within [...***...] after the consummation of the relevant acquisition, subject
to compliance with applicable Law, and shall confirm to the other Party in
writing when such divestiture or termination has been completed.  The
Acquisition Party shall keep the other Party reasonably informed of its and its
Affiliates’ efforts and progress in effecting such divestiture or termination
until it is completed.  Until such divestiture or termination occurs, the
Acquisition Party shall keep its and its Affiliates’ activities with respect to
such Acquired Competing Program separate from their activities under this
Agreement or any Co-Co Agreement.


 

*** Confidential Treatment Requested



58



--------------------------------------------------------------------------------

 

9.3.3Subject to the Acquisition Party’s compliance with this Section 9.3, the
activities of such Acquisition Party or its Acquired Affiliate with respect to
any Competing Acquirer Program shall not be a breach of this Agreement.

ARTICLE 10
INTELLECTUAL PROPERTY RIGHTS

10.1Ownership of Inventions; Disclosure.

10.1.1Ownership.  Subject to Section 10.1.2, (a) title to all Inventions made
solely by employees or agents of Voyager in the course of activities conducted
pursuant to this Agreement shall be owned by Voyager; (b) title to all
Inventions made solely by employees or agents of Neurocrine in the course of
activities conducted pursuant to this Agreement shall be owned by Neurocrine;
and (c) title to all Inventions made jointly by employees or agents of
Neurocrine and employees or agents of Voyager in the course of activities
conducted pursuant to this Agreement (each, a “Joint Invention”) shall be owned
jointly by Neurocrine and Voyager.  For purposes of determining ownership
hereunder, inventorship of Inventions made pursuant to this Agreement shall be
determined in accordance with the patent laws of the United States.  Except as
expressly provided in this Agreement, each Party may (subject to the licenses
and exclusivity provisions of this Agreement) practice the Joint IP, but neither
Party may grant licenses or otherwise encumber its ownership interest in any
Joint IP without the prior written consent of the other Party.

10.1.2Exceptions.  Notwithstanding Section 10.1.1 and anything to the contrary
set forth in this Agreement, Voyager shall exclusively own all Vectorization IP
made in the course of the Collaboration, regardless of which Party or its
employees or agents conceived or reduced to practice such Invention or whether
such Invention was jointly developed by the Parties. Neurocrine, on behalf of
itself and its Affiliates, hereby assigns, and to the extent such present
assignment is not possible, agrees to assign, to Voyager all of Neurocrine’s
right, title and interest in and to such Vectorization IP, and all intellectual
property rights therein, and, thereafter, such Vectorization IP and any
intellectual property rights therein shall not be considered Neurocrine IP or
Joint IP, but shall be considered Voyager IP, to the extent applicable.

10.1.3Disclosure of Inventions.

(a)During the Term, the Parties shall promptly disclose to each other any
Inventions relating to any Collaboration Candidate, Development Candidate or
Collaboration Product.

(b)During the Term, Neurocrine shall promptly disclose to Voyager any
Vectorization Know-How made solely by Neurocrine or jointly by the Parties.

10.1.4Background IP.  Each Party shall retain ownership of intellectual property
rights, including Patent Rights and Know-How, existing as of the Effective Date,
and nothing in this Agreement shall assign any ownership to the other Party with
respect to such intellectual property rights.


59



--------------------------------------------------------------------------------

 

10.2Patent Prosecution and Maintenance.

10.2.1Voyager Licensed Platform Patent Rights.

(a)Subject to the terms of any applicable In-License Agreement and Co-Co
Agreement:

(i)Subject to the remainder of this Section 10.2.1(a), Voyager shall have the
sole right, at its sole cost and cost and expense, for Prosecuting and
Maintaining the Vectorization Patent Rights and for conducting and defending any
Defense Proceeding relating thereto.

(ii)Subject to Section 10.2.2, Voyager shall have the first right, at its sole
cost and expense, for Prosecuting and Maintaining the Voyager Licensed Platform
Patent Rights and for conducting and defending any opposition, reexamination
request, nullity action, interference, or other post-grant proceeding involving
an attack upon the validity, title or enforceability thereof relating thereto,
and for initiating any interference, including in each case any appeals
therefrom (each, a “Defense Proceeding”) (except that in connection with any
actions subject to Section 10.3, the Party with responsibility for such action
pursuant to Section 10.3 shall have responsibility for any related Defense
Proceedings).  Upon request by Neurocrine, the Parties shall coordinate and use
reasonable efforts, in connection with Voyager’s Prosecution and Maintenance of
the Voyager Licensed Platform Patent Rights, to enable Neurocrine to file patent
applications, including divisionals, continuations or other patent applications
for Voyager Target-Specific Patent Rights.

(iii)Voyager shall keep Neurocrine fully informed with respect to (A) the
issuance of a Voyager Licensed Platform Patent Right being Prosecuted and
Maintained by Voyager pursuant to this Section 10.2.1(a), and (B) the
abandonment of any Voyager Licensed Platform Patent Right.

(iv)Without limiting the foregoing, Voyager shall (A) provide Neurocrine with
copies of the text of the applications for any Voyager Licensed Platform Patent
Right as soon as practicable but at least [...***...] before filing, except for
urgent filings, in which case Voyager shall provide copies as soon as
practicable before, simultaneously with or immediately after filing; (B) provide
Neurocrine with a copy of each submission made to and material or substantive
document received from a patent authority, court or other tribunal regarding any
Voyager Licensed Platform Patent Right reasonably promptly after making such
filing or receiving such document, including a copy of each application as filed
together with notice of its filing date and application number; (C) keep
Neurocrine advised of the status of all substantive communications, actual and
prospective filings or submissions regarding any Voyager Licensed Platform
Patent Right, and give Neurocrine copies of any such communications, filings and
submissions proposed to be sent to any patent authority or judicial body; and
(D) consider in good faith and reasonably incorporate Neurocrine’s comments on
such communications, filings and submissions for any Voyager Licensed Platform
Patent Right (including particular countries in which Neurocrine desires Voyager
to file a particular Voyager Licensed Platform Patent Right, provided, however,
that Neurocrine shall reimburse Voyager for all expenses incurred in Prosecuting
and Maintaining Patent Rights in countries requested by Neurocrine in which a


60



--------------------------------------------------------------------------------

 

company similarly situated to Voyager may not file patent applications in
accordance with commercially reasonable business practices), unless
incorporating such comments would reasonably be expected to have a material
adverse effect on the scope of any Voyager Licensed Platform Patent Right that
covers products being developed or commercialized by Voyager that are not
Collaboration Products. Neurocrine’s rights pursuant to this Section
10.2.1(a)(iv) shall terminate with respect to Voyager Licensed Platform Patent
Rights that are relevant to one Program only at such time as such Program is
terminated pursuant to the terms of this Agreement.

(b)Voyager shall notify Neurocrine as to any decision to abandon, to cease
Prosecution and Maintenance of, or not to continue to pay the expenses of
Prosecution and Maintenance of, any Voyager Licensed Platform Patent Right in
any country in which it was filed.  Voyager will provide such notices at least
[...***...] prior to any filing or payment due date, or any other due date that
requires action, in connection with such Voyager Licensed Platform Patent
Right.  Thereafter, Neurocrine may, upon written notice to Voyager, in Voyager’s
name and at Neurocrine’s sole cost and expense, control the Prosecution and
Maintenance of such Voyager Licensed Platform Patent Right, and Neurocrine shall
keep Voyager informed of the status of such Voyager Licensed Platform Patent
Right in accordance with Sections 10.2.1(a)(iii) and (iv), mutatis mutandis.

10.2.2Voyager Target-Specific Patent Rights.

(a)Subject to the terms of any applicable In-License Agreement and Co-Co
Agreement:

(i)Neurocrine shall have the first right, at its sole cost and expense, for
Prosecuting and Maintaining the Voyager Target-Specific Patent Rights and for
conducting any Defense Proceeding relating thereto (except that in connection
with any counterclaims brought in actions subject to Section 10.3, the Party
with responsibility for such action pursuant to Section 10.3 shall have
responsibility for such Defense Proceedings); provided, however, that with
regard to patent applications within Voyager Target-Specific Patent Rights that
were filed prior to the Effective Date and patent applications claiming priority
thereto, Voyager shall continue to Prosecute and Maintain, at Neurocrine’s
expense, such patent applications until [...***...], or earlier as the Parties
agree in writing;  and provided further that the provisions of Section
10.2.1(a)(iv) shall apply to Voyager’s Prosecution and Maintenance of such
patent applications within the Voyager Target-Specific Rights.

(ii)Neurocrine shall keep Voyager fully informed with respect to (A) the
issuance of a Voyager Target-Specific Patent Right being Prosecuted and
Maintained by Neurocrine pursuant to this Section 10.2.2(a), and (B) the
abandonment of any Voyager Target-Specific Patent Right Prosecuted and
Maintained by Neurocrine pursuant to this Section 10.2.2(a); provided, however,
that if Voyager continues to Prosecute and Maintain Voyager Target-Specific
Patent Rights pursuant to Section 10.2.2(a)(i), Voyager shall not be permitted
to abandon such Patent Rights without Neurocrine’s written consent.

(iii)Without limiting the foregoing, Neurocrine shall (A) provide Voyager with
copies of the text of the applications for any Voyager Target-Specific Patent
Right it Prosecutes or Maintains as soon as practicable but at least [...***...]
before filing, except


 

*** Confidential Treatment Requested



*** Confidential Treatment Requested



61



--------------------------------------------------------------------------------

 

for urgent filings, in which case Neurocrine shall provide copies as soon as
practicable before, simultaneously with or immediately after filing; (B) provide
Voyager with a copy of each submission made to and material or substantive
document received from a patent authority, court or other tribunal regarding any
Voyager Target-Specific Patent Right reasonably promptly after making such
filing or receiving such document, including a copy of each application as filed
together with notice of its filing date and application number; (C) keep Voyager
advised of the status of all substantive communications, actual and prospective
filings or submissions regarding any Voyager Target-Specific Patent Right, and
give Voyager copies of any such communications, filings and submissions proposed
to be sent to any patent authority or judicial body; and (D) consider in good
faith Voyager’s comments on such communications, filings and submissions for any
such Voyager Target-Specific Patent Right and shall reasonably incorporate such
comments unless their incorporation would reasonably be expected to have a
material adverse effect on the scope of any Voyager Target-Specific Patent
Right.

(b)Neurocrine shall notify Voyager as to any decision to abandon, to cease
Prosecution and Maintenance of, or not to continue to pay the expenses of
Prosecution and Maintenance of, any Voyager Target-Specific Patent Right in any
country in which it was filed.  Neurocrine will provide such notices at least
[...***...] prior to any filing or payment due date, or any other due date that
requires action, in connection with such Voyager Target-Specific Patent
Right.  Thereafter, Voyager may, upon written notice to Neurocrine, in Voyager’s
name and at Voyager’s sole cost and expense, control the Prosecution and
Maintenance of such Voyager Target-Specific Patent Right, and Neurocrine will
have the rights thereto as set forth in Sections 10.2.1(a)(i) and (ii) with
respect to such Voyager Target-Specific Patent Right.

10.2.3Neurocrine Patent Rights.  Neurocrine shall be responsible, at its sole
cost and expense, and shall have the exclusive right, but not the obligation,
for Prosecuting and Maintaining the Neurocrine Patent Rights and for conducting
Defense Proceedings relating thereto.

10.2.4Joint Patent Rights.

(a)Subject to the terms of any applicable Co-Co Agreement:

(i)Subject to Section 10.2.4(b), Neurocrine shall have the first right, at its
sole cost and expense, for Prosecuting and Maintaining in both Parties’ names
the Joint Patent Rights specifically excluding any Vectorization Patent Rights
Covering Vectorization Know-How that was jointly developed by the Parties and
assigned to Voyager pursuant to Section 10.1.2). Voyager shall execute any
powers of attorney necessary for Neurocrine’s counsel to conduct such
activities.

(ii)Neurocrine shall keep Voyager fully informed with respect to (A) the
issuance of any Joint Patent Right being Prosecuted and Maintained by Neurocrine
pursuant to this Section 10.2.4(a), and (B) the abandonment of any Joint Patent
Right being Prosecuted and Maintained by Neurocrine pursuant to this Section
10.2.4(a).

(iii)Without limiting the foregoing, Neurocrine shall (A) provide Voyager with
copies of the text of the applications for any such Joint Patent Right as soon
as


 

*** Confidential Treatment Requested



62



--------------------------------------------------------------------------------

 

practicable but at least [...***...] before filing, except for urgent filings,
in which case Neurocrine shall provide copies as soon as practicable before,
simultaneously with or immediately after filing; (B) provide Voyager with a copy
of each submission made to and material or substantive document received from a
patent authority, court or other tribunal regarding any such Joint Patent Right
reasonably promptly after making such filing or receiving such material
document, including a copy of each application as filed together with notice of
its filing date and application number; (C) keep Voyager advised of the status
of all substantive communications, actual and prospective filings or submissions
regarding any such Joint Patent Right, and shall give Voyager copies of any such
communications, filings and submissions proposed to be sent to any patent
authority or judicial body; and (D) consider in good faith Voyager’s comments on
such communications, filings and submissions for any such Joint Patent Right.

(b)Neurocrine shall notify Voyager as to any decision to abandon, to cease
Prosecution and Maintenance of, or not to continue to pay the expenses of
Prosecution and Maintenance of, any such Joint Patent Right in any country in
which it was filed.  Neurocrine shall provide such notices at least [...***...]
prior to any filing or payment due date, or any other due date that requires
action, in connection with such Joint Patent Right.  Thereafter, Voyager may,
upon written notice to Neurocrine, in both Parties’ names and at Voyager’s sole
cost and expense, control the Prosecution and Maintenance of such Joint Patent
Right, and Voyager shall keep Neurocrine reasonably informed of the status of
such Joint Patent Right in accordance with Sections 10.2.4(a)(ii) and (iii),
mutatis mutandis.

10.2.5The Parties shall undertake reasonable efforts and cooperate to ensure to
the fullest extent practicable and not prejudicial that Joint Patent Rights are
Prosecuted and Maintained in a manner that separates the claims pertaining to
one Program and the Collaboration Products arising therefrom, on the one hand,
from other Programs and the Collaboration Products arising therefrom, on the
other hand, into distinct patent applications and ultimately separate issued
patents.

10.2.6Cooperation.  Each Party shall reasonably cooperate with and assist the
other Party in connection with the activities of such Party under Section 10.2
upon the reasonable request of the other Party, including by making scientists
and scientific records reasonably available and the execution of all such
documents and instruments and the performance of such acts as may be reasonably
necessary in order to permit the other Party to continue any Prosecution or
Maintenance of the applicable Patent Rights.

10.2.7Patent Term Extension.  Notwithstanding anything to the contrary in
Section 10.2.1, 10.2.2 or 10.2.4, the JSC shall discuss all decisions regarding
patent term extensions in the Territory, including in the United States with
respect to extensions pursuant to 35 U.S.C. § 156 et. seq. and in other
jurisdictions pursuant to supplementary protection certificates, and in all
jurisdictions with respect to any other extensions that are now or become
available in the future, wherever applicable, for Voyager Licensed Patent Rights
and the Joint Patent Rights, in each case including whether or not to so apply
and which Party shall so apply; provided that Neurocrine shall have the right to
make all decisions with respect to any such extension of a Voyager Patent Right
or Joint Patent Right Covering any Collaboration Product; provided that
Neurocrine shall not have the right to extent any Voyager Licensed Platform
Patent Right that Voyager intends to extend with respect to a different product
for which there is no other Patent


 

*** Confidential Treatment Requested



63



--------------------------------------------------------------------------------

 

Right reasonably available to extend. Each Party shall provide prompt and
reasonable assistance, as requested by the other Party, including by taking such
action as is required under any applicable Law to obtain such extension or
supplementary protection certificate.

10.3Enforcement and Defense.  Subject to the terms of any applicable In-License
Agreement and any applicable Co-Co Agreement:

10.3.1Notice.  Each Party shall promptly notify the other of any knowledge it
acquires of any (a) actual or potential infringement by a Third Party of any
Voyager Patent Right, Neurocrine Patent Right or Joint Patent Right that is or
would be competitive with a Collaboration Product or (b) submission to a Party
or a Regulatory Authority of an application for a product (including an
application under Section 351(k) of the PHSA) that references a Product
(“Competitive Infringement”).

10.3.2Actions.

(a)If any Neurocrine Patent Right is infringed by a Third Party in any country
in the Territory, then Neurocrine shall have the sole right, but not the
obligation, to institute and control any action or proceeding with respect to
such infringement of such Patent Right, by counsel of its own choice.

(b)If any Vectorization Patent Right that is not a Voyager Patent Right is
infringed by a Third Party in any country in the Territory, then Voyager shall
have the sole right, but not the obligation, to institute and control any action
or proceeding with respect to such infringement of such Patent Right, by counsel
of its own choice.  If, in any such proceeding brought by Voyager, Neurocrine is
required to join for standing purposes or in order for Voyager to commence or
continue such proceeding, then Neurocrine shall join such proceeding, at
Voyager’s expense, and shall be represented in such proceeding by counsel of
Voyager’s choice at Voyager’s expense, unless Neurocrine elects to be
represented by counsel of its own chose at Neurocrine’s expense.

(c)Voyager shall have the primary right, but not the obligation, to institute,
prosecute, and control any action or proceeding with respect to Competitive
Infringement of any Voyager Licensed Platform Patent Right, by counsel of its
own choice, provided that Voyager shall not unreasonably refuse to accept input
from Neurocrine with respect to such proceeding.  If in any such proceeding
brought by Voyager, Neurocrine is required to join for standing purposes or in
order for Voyager to commence or continue any such proceeding, then Neurocrine
shall join such proceeding, at Voyager’s expense, and shall be represented in
such proceeding by counsel of Neurocrine’s choice at Neurocrine’s expense.  If
Voyager does not bring an infringement action pursuant to this Section 10.3.2(c)
within [...***...] after receipt of notice of the existence of an infringement
(or in cases where there is a relevant statutory period during which an
infringement action must be commenced or in which any material rights may be
lost that would expire prior to the expiration of such [...***...] period and of
which Neurocrine has notified Voyager promptly after it becomes aware,
[...***...] prior to the expiration of such relevant statutory period), Voyager
and Neurocrine shall meet and discuss Voyager’s reasons for not initiating a
lawsuit or otherwise making or prosecuting a claim.  If following such
discussions Neurocrine desires to initiate a lawsuit or otherwise make or
prosecute a claim with


64



--------------------------------------------------------------------------------

 

respect to the Competitive Infringement and so notifies Voyager in writing, then
upon receiving Voyager’s prior written consent, which consent shall not be
unreasonably withheld, Neurocrine may institute, prosecute, and control such
action; provided that, if, under the terms of an applicable In-License
Agreement, Voyager has an applicable enforcement right that it cannot delegate
to Neurocrine then, at Neurocrine’s request and expense, Voyager shall exercise
such rights in such infringement action as directed by Neurocrine.  If in any
such proceeding Voyager is required to join for standing purposes or in order
for Neurocrine (or an Inbound Licensor) to commence or continue any such
proceeding, then Voyager shall join such proceeding, at Neurocrine’s expense,
and shall be represented in such proceeding by counsel of Voyager’s choice at
Voyager’s expense.

(d)Neurocrine shall have the primary right, but not the obligation, to
institute, prosecute, and control any action or proceeding with respect to
Competitive Infringement of any Voyager Target-Specific Patent Right or Joint
Patent Right, by counsel of its own choice, provided that Neurocrine shall not
unreasonably refuse to accept input from Voyager with respect to such
proceeding.  If in any such proceeding brought by Neurocrine, Voyager is
required to join for standing purposes or in order for Neurocrine to commence or
continue any such proceeding, then Voyager shall join such proceeding, at
Neurocrine’s expense, and shall be represented in such proceeding by counsel of
Voyager’s choice at Voyager’s expense.  The exercise by Neurocrine of the right
to bring an infringement action shall be subject to and consistent with the
terms of all applicable In-License Agreements; provided that, if, under the
terms of an applicable In-License Agreement, Voyager has an applicable
enforcement right that it cannot delegate to Neurocrine then, at Neurocrine’s
request and expense, Voyager shall exercise such rights in such infringement
action as directed by Neurocrine.  If Neurocrine does not bring an infringement
action pursuant to this Section 10.3.2(d) within [...***...] after receipt of
notice of the existence of an infringement (or in cases where there is a
relevant statutory period during which an infringement action must be commenced
or in which any material rights may be lost that would expire prior to the
expiration of such [...***...] period and of which Voyager has notified
Neurocrine promptly after it becomes aware, [...***...] prior to the expiration
of such relevant statutory period), Voyager and Neurocrine shall meet and
discuss Neurocrine’s reasons for not initiating a lawsuit or otherwise making or
prosecuting a claim.  If following such discussions Voyager desires to initiate
a lawsuit or otherwise make or prosecute a claim with respect to the Competitive
Infringement and so notifies Neurocrine in writing, then upon receiving
Neurocrine’s prior written consent, which consent shall not be unreasonably
withheld, Voyager may institute, prosecute, and control such action.  If in any
such proceeding Neurocrine is required to join for standing purposes or in order
for Voyager (or an Inbound Licensor) to commence or continue any such
proceeding, then Neurocrine shall join such proceeding, at Voyager’s expense,
and shall be represented in such proceeding by counsel of Neurocrine’s choice at
Neurocrine’s expense.  The Party initiating the suit shall have the sole and
exclusive right to elect counsel for any suit initiated by it pursuant to
Section 10.3.2(a), (c) or (d); provided that, with respect to a Voyager
Target-Specific Patent Right or Joint Patent Right, such counsel is reasonably
acceptable to the other Party.

(e)Each Party agrees to cooperate fully in any action under this Section 10.3.2
that is controlled by the other Party, including executing legal papers and
cooperating in the prosecution as may be reasonably requested by the controlling
Party, all at the controlling Party’s expense.


 

*** Confidential Treatment Requested



*** Confidential Treatment Requested



65



--------------------------------------------------------------------------------

 

(f)Unless otherwise agreed by the Parties in writing, and subject to the terms
of the Co-Co Agreements, the amount of any recovery from a proceeding brought
under this Section 10.3.2 shall first be applied to the Out-of-Pocket Cost of
such action incurred by the Party prosecuting the applicable action, and any
remaining recovery amount shall be applied to the Out-of-Pocket Cost of such
action incurred by the other Party (if any), and then, of the remaining amount,
(i) any recovery for a proceeding brought by Neurocrine with respect to a
Voyager Target-Specific Patent Right, Voyager Licensed Platform Patent Right or
Joint Patent Right or a proceeding brought by Voyager with respect to a Voyager
Licensed Platform Patent Right shall be retained by Neurocrine, but shall be
deemed Net Sales of the applicable Collaboration Product in the applicable
country and subject to royalty payments under Section 8.3 or, with respect to
Co-Co Products, shared between the Parties at the Co-Co Rate, (ii) any recovery
for a proceeding brought by Voyager with respect to a Voyager Target-Specific
Patent Right shall be allocated [...***...] percent ([...***...]%) to Voyager
and [...***...] percent ([...***...]%) to Neurocrine and (iii) any recovery for
a proceeding brought with respect to a Neurocrine Patent Right shall be retained
by Neurocrine.  If, in connection with a proceeding brought under this Section
10.3.2 with respect to a Voyager Target-Specific Patent Right, an Inbound
Licensor is entitled to a portion of any recovery that is greater than the
portion of the recovery payable, after costs, to Voyager, the Parties will meet
and agree in good faith on an alternative sharing of such recovery to that set
forth in the immediately preceding sentence that takes into account the amounts
payable to the applicable Inbound Licensor and results in an equitable
allocation of the remaining amounts to Neurocrine and Voyager after payment of
such amounts to the applicable Inbound Licensor.

10.3.3Defense.  With respect to any defense or declaratory judgment actions
relating to, or other attack upon, validity or enforceability of a Voyager
Patent Right, Neurocrine Patent Right or Joint Patent Right that is not a
Defense Proceeding, the Party with responsibility for the Prosecution and
Maintenance of such Patent Right shall have the first right, but not the
obligation, to assume the defense thereof at its sole cost and expense, except
that if such action is in connection with a Competitive Infringement, Section
10.3.2 will apply to such action (as if it were enforcement against a
Competitive Infringement).

10.4Infringement Claimed by Third Parties.

10.4.1If a Third Party commences, or threatens to commence, any proceeding
against a Party alleging infringement of such Third Party’s intellectual
property by the Exploitation by a Party, its Affiliates, subcontractors or
Sublicensees of any Collaboration Candidate or any Collaboration Product, the
Party against whom such proceeding is threatened or commenced shall give prompt
notice to the other Party.

10.4.2Unless the Party against whom such proceeding is filed seeks
indemnification for a claim covered pursuant to Article 13, such Party shall, as
between the Parties, have the sole right to control the defense and settlement
of any such proceeding under Section 10.4.1 at its own cost.

10.5Marking.  Neurocrine and its Affiliates and Sublicensees shall mark each
Collaboration Product in such a manner to conform with the patent laws and
practice of any country in which such Collaboration Product is Manufactured or
sold or to which such


 

*** Confidential Treatment Requested



66



--------------------------------------------------------------------------------

 

Collaboration Product is shipped to ensure maximum enforceability of Patent
Rights in such country.

10.6Trademarks.  Except for Collaboration Products arising from the AADC Program
if Voyager exercises its Co-Co Option for such Program, Neurocrine shall have
the right to brand Collaboration Products in the Territory using
Neurocrine-related trademarks and any other trademarks and trade names it
determines appropriate, which may vary by country or within a country
(“Neurocrine Product Marks”). Neurocrine shall own all rights in the Neurocrine
Product Marks and, as between the Parties, shall have the sole right to
register, maintain, enforce and defend the Neurocrine Product Marks, at its sole
expense, provided that Neurocrine will provide Voyager appropriate licenses to
the Neurocrine Product Marks under any applicable Co-Co Agreement to undertake
activities assigned to Voyager thereunder so requiring such licenses.  If
Voyager exercises its Co-Co Option for the AADC Program, branding of Co-Co
Products arising from the AADC Program shall be governed by the applicable
provisions of the applicable Co-Co Agreement and subject to final review and
approval of the JSC.

ARTICLE 11
CONFIDENTIALITY

11.1Confidentiality; Exceptions.  Except to the extent expressly authorized by
this Agreement, or as otherwise agreed in writing, the Parties agree that the
receiving Party (the “Receiving Party”) (a) shall keep confidential and shall
not publish or otherwise disclose and (b) shall not use for any purpose other
than as provided for in this Agreement (which purpose includes exercising its
rights and performing its obligations under this Agreement), in each case (a)
and (b) any Know-How or other confidential and proprietary information and
materials, patentable or otherwise, in any form (written, oral, photographic,
electronic, magnetic, or otherwise) that is disclosed to it by the other Party
(the “Disclosing Party”), including trade secrets, Know-How, inventions or
discoveries, proprietary information, formulae, processes, techniques and
information relating to the Disclosing Party’s past, present or future
marketing, financial, or Exploitation activities of any product or potential
product or useful technology of the Disclosing Party or the pricing thereof
(collectively, “Confidential Information” of the Disclosing Party), except that
“Confidential Information” shall exclude information to the extent that it can
be established by the Receiving Party that such information:

11.1.1was in the lawful knowledge and possession of the Receiving Party prior to
the time it was first disclosed to the Receiving Party by the Disclosing Party,
or was otherwise developed independently by the Receiving Party without
reference to any of the Disclosing Party’s Confidential Information, as
evidenced by written records kept in the ordinary course of business, or other
documentary proof of actual use by the Receiving Party;

11.1.2was generally available to the public or otherwise part of the public
domain at the time of its first disclosure to the Receiving Party by the
Disclosing Party;

11.1.3became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party by the Disclosing Party and
other than through any act or omission of the Receiving Party in breach of this
Agreement or the Existing Confidentiality Agreement; or


67



--------------------------------------------------------------------------------

 

11.1.4was lawfully disclosed to the Receiving Party, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others.

For the avoidance of doubt, any information disclosed by a Party to the other
Party prior to the Execution Date pursuant to the Confidential Disclosure
Agreement between Voyager and Neurocrine dated August 28, 2018 (as amended from
time to time, the “Existing Confidentiality Agreement”), that was considered
Confidential Information (as defined in the Existing Confidentiality Agreement)
of a Party shall be Confidential Information of such Party hereunder, subject to
the provisions of Sections 11.1.1, 11.1.2, 11.1.3 and 11.1.4.  Notwithstanding
the foregoing, any Inventions within the Vectorization Know-How shall be
considered the Confidential Information of Voyager, with Voyager considered the
Disclosing Party and Neurocrine considered the Receiving Party, and Neurocrine
may not rely on Section 11.1.1 with respect to any such Inventions developed by
Neurocrine under this Agreement and assigned to Voyager.

11.2Authorized Disclosure.  Except as expressly provided otherwise in this
Agreement, a Receiving Party may disclose Confidential Information of the
Disclosing Party as follows:  (a) to the extent required to those of its
employees, agents and representatives who reasonably need to know such
Confidential Information in order to advise or assist the Receiving Party in
connection with the performance of its obligations or exercise of its rights
granted or reserved in this Agreement and under appropriate written (or legal or
ethical such as in the case of attorneys) confidentiality and non-use
obligations no less protective of the Disclosing Party than those set forth in
this Agreement; (b) as required by applicable Law; provided, however, that if a
Receiving Party is required by Law to make any such disclosure of a Disclosing
Party’s Confidential Information it will, except where impracticable, give
reasonable advance notice to the Disclosing Party of such disclosure
requirement, limit disclosure to only the Confidential Information requested to
be disclosed and, if requested by the Disclosing Party, cooperate with the
Disclosing Party to secure confidential treatment of such Confidential
Information required to be disclosed; (c) in communication with existing or bona
fide prospective investors, lenders, professional advisors, acquirers, merger
partners, subcontractors, licensees or Inbound Licensors on a need to know
basis, in each case under appropriate written (or legal or ethical such as in
the case of attorneys) confidentiality and non-use obligations substantially
equivalent to those of this Agreement, except that the term of such obligations
may be shorter, and with respect to any disclosure to an Inbound Licensor under
an Existing In-License Agreement, Neurocrine acknowledges that the relevant
Inbound Licensor is obligated to retain any information provided to it in
confidence only as required pursuant to the terms of the applicable Existing
In-License Agreement; (d) to the extent mutually agreed to in writing by the
Parties; (e) to a patent authority in connection with Prosecution and
Maintenance, Defense Proceedings and enforcement of Patent Rights in accordance
with Article 10; and (f) in the case of Neurocrine as Receiving Party, in
Regulatory Filings for Collaboration Products and, in each case under
appropriate written confidentiality and non-use obligations substantially
equivalent to those of this Agreement, to Third Party contractors in connection
with its Development, Manufacture and Commercialization of Collaboration
Products.  The confidentiality and non-use obligations set forth under this
Agreement shall survive the termination or expiration of this Agreement for a
period of [...***...].


68



--------------------------------------------------------------------------------

 

11.3Press Release; Disclosure of Agreement.

11.3.1On or promptly after the Effective Date, the Parties shall jointly issue a
public announcement of the execution of this Agreement.  Subject to Sections
11.3.2, 11.3.3 and 11.4, neither Party may issue any subsequent press release or
other public disclosure regarding this Agreement or its terms or the Parties’
activities hereunder, or any results or data arising hereunder, except (a) with
the other Party’s prior written consent, (b) for any disclosure that is
reasonably necessary to comply with applicable securities exchange listing
requirements or other applicable Laws, provided that the Party making such
disclosure provides the other Party a copy of the proposed disclosure as soon as
reasonably practicable and reasonably considers any comments thereto provided by
the other Party within [...***...] after the receipt of such proposed disclosure
or such shorter period required to comply with applicable Laws, (c) in the case
of Voyager, to announce the exercise of the Co-Co Option, provided that Voyager
first provides Neurocrine a copy of the proposed disclosure and reasonably
considers any timely comments thereto provided by Neurocrine, or (d) in the case
of Neurocrine, disclosure of any information relating to the Development,
Manufacture or Commercialization of any Collaboration Product that does not
include Confidential Information of Voyager, provided that Neurocrine first
provides Voyager a copy of the proposed disclosure and reasonably considers any
timely comments thereto provided by Voyager. Notwithstanding the foregoing, to
the extent information regarding this Agreement has already been publicly
disclosed, each Party (other than a Party that had caused such information to
become publicly disclosed in breach of this Article 11, if applicable) may
subsequently disclose the same information to the public without the consent of
the other Party, as long as it remains accurate at the time of subsequent
disclosure.

11.3.2Notwithstanding Section 11.3.1, each Party shall be permitted to disclose
the existence and terms of this Agreement to the extent required to comply with
applicable Laws or legal process, including the rules or regulations of the U.S.
Securities and Exchange Commission, or similar agency in any country other than
the United States, or of any stock exchange, including Nasdaq.  Notwithstanding
the foregoing, before disclosing this Agreement or any of the terms hereof, the
Parties will coordinate in advance with each other in connection with the
redaction of certain provisions of this Agreement with respect to any filings
with the U.S. Securities and Exchange Commission or similar agency in any
country other than the United States, or of any stock exchange, including
Nasdaq, on which securities issued by a Party or a Party’s Affiliate are traded
(the “Redacted Version”), and each Party will use commercially reasonable
efforts to seek confidential treatment for such terms as may be reasonably
requested by the other Party; provided that the Parties will use commercially
reasonable efforts to file redacted versions with any governing bodies that are
consistent with the Redacted Version.

11.3.3Each Party shall be permitted to disclose the terms of this Agreement, in
each case under appropriate confidentiality obligations substantially equivalent
to those of this Agreement (except that the term of the obligations may be
shorter as consistent with the applicable Party’s ordinary business practices
with regard to the protection of its confidential information), to any existing
or bona fide prospective investors, lenders, professional advisors, acquirers,
merger partners, licensees or Inbound Licensors, except that, with respect to
any disclosure to an Inbound Licensor under an Existing In-License Agreement,
Neurocrine acknowledges that the relevant Inbound Licensor is obligated to
retain any information provided to it in confidence only as required pursuant to
the terms of the applicable Existing In-License Agreement.


 

*** Confidential Treatment Requested



*** Confidential Treatment Requested



69



--------------------------------------------------------------------------------

 

11.4Publications.  The Parties recognize that it may be useful or required to
publish or publicly disclose the results of Exploitation activities conducted
hereunder, and each Party (and its Affiliates and Sublicensees) shall be free to
publish or publicly disclose such results, including on its clinical trials
registry or on a government-sponsored database such as www.clinicaltrials.gov,
subject to the prior review by the other Party for patentability and protection
of its Confidential Information as described in this Section 11.4; provided that
any publication by Voyager of any data or results obtained under activities
conducted under the subject matter of this Agreement shall be subject to
approval by the JSC.  The Party that desires to publish such results shall
provide the other Party with a copy of such proposed abstract, manuscript, or
presentation no less than [...***...] in the case of abstracts) prior to its
intended submission for publication.  The reviewing Party shall respond in
writing promptly and in no event later than [...***...] in the case of
abstracts) after receipt of the proposed material, with one or more of the
following:  (a) comments on the proposed material, which the publishing Party
shall consider in good faith, (b) a specific statement of concern, based upon
the need to seek patent protection or to block publication if the reviewing
Party determines that the proposed disclosure contains or describes intellectual
property that should be maintained as a trade secret to protect a Collaboration
Product or any Exploitation activities conducted under this Agreement, and/or
(c) an identification of the reviewing Party’s Confidential Information that is
contained in the material reviewed.  In the event of concern over patent
protection or whether maintaining a trade secret would be a priority, the
publishing Party agrees not to submit such publication or to make such
presentation that contains such information until the reviewing Party is given a
reasonable period of time, and in no event more than [...***...], unless
otherwise agreed by the Parties, to seek patent protection for any material in
such publication or presentation which it believes is patentable or to resolve
any other issues; provided, however, that the publishing Party shall abandon
such proposed publication or presentation if the reviewing Party reasonably
determines in good faith that maintaining such information as a trade secret is
a commercially reasonable priority.  Any Confidential Information of the
reviewing Party shall, if requested by the reviewing Party, be
removed.  Furthermore, with respect to any proposed abstracts, manuscripts or
summaries of presentations by Clinical Trial investigators, such materials shall
be subject to review under this Section 11.4 to the extent that Neurocrine or
Voyager (as the case may be) has the right to do so. Voyager shall not grant any
other Third Party any rights to publish results generated under this Agreement
without approval by an appropriate Committee.

11.5Remedies.  Each Party shall be entitled to seek, in addition to any other
right or remedy it may have, at Law or in equity, a temporary injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this Article 11.

11.6[...***...] Agreement.  Pursuant to Section 14.8 of the [...***...]
Agreement, Neurocrine agrees that it shall not make any form of representation
or statement which would constitute an express or implied endorsement by
[...***...] of any Licensed Products (as defined in the [...***...] Agreement),
and that it shall not authorize others to do so, without first having obtained
written approval from [...***...], except as may be required by governmental
law, rule or regulation.


 

*** Confidential Treatment Requested



70



--------------------------------------------------------------------------------

 

ARTICLE 12
REPRESENTATIONS AND WARRANTIES

12.1Representations and Warranties of Both Parties.  Each Party hereby
represents and warrants to the other Party, as of the Execution Date and as of
the Effective Date, that:

12.1.1such Party is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation and has full corporate power
and authority to enter into this Agreement and to carry out the provisions
hereof;

12.1.2such Party has taken all necessary action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder;

12.1.3this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with the terms hereof;

12.1.4the execution, delivery and performance of this Agreement by such Party do
not conflict with or result in a breach of any agreement or any provision
thereof, or any instrument or understanding, oral or written, to which it is a
party or by which it is bound, or any provision of the organization documents of
such Party, nor violate any Laws of any court, governmental body or
administrative or other agency having jurisdiction over such Party; and

12.1.5no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Laws currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements, except
as may be required to obtain clearance of this Agreement under the HSR Act, to
conduct Clinical Trials, to Manufacture Collaboration Products, or to seek or
obtain Regulatory Approvals.

12.2Representations, Warranties and Covenants, as applicable, of
Voyager.  Voyager hereby represents, warrants, and covenants to Neurocrine, as
of the Execution Date and, except as set forth below, with respect to each
Discovery Program, as of the date the JSC approves the applicable Discovery
Target (subject to any disclosures in the Schedule of Exceptions attached hereto
as Exhibit C, which disclosures shall be deemed to be exceptions to such
representations and warranties) that:

12.2.1Voyager has the right to grant all rights and licenses it purports to
grant to Neurocrine under this Agreement;

12.2.2Voyager has not granted, and will not during the Term grant, any right or
license to any Third Party that would conflict with the rights or licenses
granted to Neurocrine hereunder;

12.2.3Exhibit B sets forth a true and complete list, as of the Execution Date,
of all Voyager Licensed Patent Rights, indicating the assignee(s) of each such
Patent Right; and Voyager


71



--------------------------------------------------------------------------------

 

is the sole and exclusive owner of, or otherwise Controls via an exclusive
license, the Voyager Licensed Patent Rights, free and clear of any claims,
liens, charges or encumbrances other than licenses granted by Voyager that do
not conflict with the licenses granted to Neurocrine under this Agreement;

12.2.4The inventions claimed by the Voyager Licensed Patent Rights (a) were not
conceived, discovered, developed or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the United States or any agency thereof and (b) are not a “subject invention” as
that term is described in 35 U.S.C. Section 201(e) and (c) are not otherwise
subject to 35 U.S.C. §§ 200-212, as amended, as well as any regulations
promulgated thereunder;

12.2.5No claim or litigation has been brought or threatened in writing against
Voyager or, to its Knowledge, any Third Party by any Person alleging that the
Voyager IP or Vectorization Technology is infringing or, if practiced or
commercialized, will infringe the rights of any Third Party, or that the
development of the Voyager IP or Vectorization Technology infringed or
misappropriated the intellectual property rights of any Third Party, and to
Voyager’s Knowledge there is no basis for any such claim;

12.2.6To Voyager’s Knowledge, the conduct of the Development Plans have not, do
not and will not infringe any Patent Rights or misappropriate any materials,
Know-How or other intellectual property of any Third Party;

12.2.7There are no judgments, orders, decrees or settlements against or owed by
Voyager or any of its Affiliates, and, there is no written claim, written
demand, suit, proceeding, arbitration, and to Voyager’s Knowledge, other claim,
demand, inquiry, investigation or other legal action of any nature, civil,
criminal, regulatory or otherwise, pending or, to the Knowledge of Voyager,
threatened against Voyager or any of its Affiliates, in each case relating to
the Voyager IP, the Programs and Collaboration Products or the transactions
contemplated by this Agreement;

12.2.8To Voyager’s Knowledge, no Person is infringing or threatening to
infringe, or misappropriating or threatening to misappropriate, the Voyager IP,
and no Person has challenged or threatened to challenge the inventorship,
ownership, Voyager’s right to use, scope, validity or enforceability of, or
Voyager’s or any Inbound Licensor’s rights in or to, any Voyager Licensed Patent
Rights (including through the institution or threat of institution of
interference, derivation, post-grant review, opposition, nullity or similar
invalidity proceedings before the United States Patent and Trademark Office or
any analogous Governmental Authority);

12.2.9To Voyager’s Knowledge, the Voyager Licensed Patent Rights are valid and
enforceable, or in the case of pending patent applications, will be valid and
enforceable upon issuance, the inventorship of each Voyager Patent Right is
properly identified on each patent and patent application, and Voyager has
complied (and, to its Knowledge, its Inbound Licensors have complied) with, all
applicable Laws and duties of candor with respect to the filing, prosecution and
maintenance of the Voyager Licensed Patent Rights.  Voyager has paid, with
respect to all Voyager Licensed Patent Rights to which Voyager has prosecution
and maintenance rights, and, to Voyager’s Knowledge, its Inbound Licensors have
paid all maintenance and annuity fees with respect to the Voyager Licensed
Patent Rights due as of the Execution Date;


72



--------------------------------------------------------------------------------

 

12.2.10All of its employees, officers, and consultants have executed agreements
or have existing obligations under applicable Laws requiring assignment to
Voyager of all inventions made during the course of and as the result of their
association with Voyager and obligating the individual to maintain as
confidential Voyager’s Confidential Information as well as confidential
information of other Persons (including Neurocrine and its Affiliates) which
such individual may receive, in each case to the extent required to support
Voyager’s obligations under this Agreement;

12.2.11(i) Neither Voyager nor, to Voyager’s Knowledge, any Third Party, is in
breach of any In-License Agreement in any material respect and, to Voyager’s
Knowledge, each In-License Voyager Agreement is in full force and effect, and
neither Voyager nor any of its Affiliates has received any written notice of
breach of any In-License Agreements; (ii) there are no agreements between
Voyager (or any of its Affiliates), on the one hand, and a Third Party, on the
other hand, pursuant to which Voyager or any of its Affiliates has Control of
any Voyager IP as of the Execution Date other than those listed on Schedule
1.37, (iii) none of the Existing In-License Agreements includes any obligations
that restrict or conflict with the practice of the licenses granted by
Neurocrine hereunder; and (iv) true, correct and complete copies of each
Existing In-License Agreement have been provided to Neurocrine.

12.2.12Except for any contract granting only a non-exclusive license to (a) a
Third Party to provide services or products to Voyager in a fee-for-service
arrangement that does not convey to any Third Party or allow any Third Party to
retain any rights in any Voyager Licensed Patent Rights or Voyager Know-How or
(b) Inbound Licensors for non-commercial research and educational purposes,
there are no agreements pursuant to which Voyager or any of its Affiliates has
granted any right or license to practice any Voyager Licensed Patent Rights or
Voyager Know-How that would be inconsistent or in conflict with the rights
granted pursuant to this Agreement;

12.2.13Voyager has taken reasonable precautions to preserve the confidentiality
of the Voyager Know-How, including requiring each Person having access to the
Voyager Know-How to be subject to confidentiality, non-use and non-disclosure
obligations protecting the Voyager Know-How as the confidential, proprietary
materials and information of Voyager;

12.2.14Voyager has made available to Neurocrine (a) all Regulatory Filings
relating to Collaboration Candidates, (b) all information in Voyager’s or its
Affiliates’ Control related to the safety or efficacy of any Collaboration
Candidate or Collaboration Product and (c) all other information in Voyager’s
Control requested by Neurocrine.

12.2.15Voyager and its Affiliates have generated, prepared, maintained and
retained all Regulatory Filings for Collaboration Candidates and Collaboration
Products in accordance with GLP, GCP and all other applicable Laws, and all such
information is complete and accurate;

12.2.16Voyager and its Affiliates have conducted, and its and their respective
contractors and consultants have conducted, all Development of Collaboration
Candidates and Collaboration Products in accordance with GLP, GCP and all other
applicable Laws;


73



--------------------------------------------------------------------------------

 

12.2.17Neither Voyager nor any of its Affiliates, nor, to Voyager’s Knowledge,
any of its or their respective officers, employees or agents, has (a) committed
an act, (b) made a statement or (c) failed to act or make a statement that, in
each case (a), (b) and (c), (A) would be or create an untrue statement of
material fact or fraudulent statement to the FDA or any other Governmental
Authority with respect to the Exploitation of Collaboration Candidates and
Collaboration Products or (B) could reasonably be expected to provide a basis
for the FDA to invoke its policy respecting “Fraud, Untrue Statements of
Material Facts, Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191
(September 10, 1991) and any amendments thereto or any analogous laws or
policies in the Territory;

12.2.18Since November 10, 2015, Voyager and its Affiliates have conducted and
will conduct their business in compliance with the Foreign Corrupt Practices Act
of 1977 and any other applicable anti-corruption Laws. Voyager covenants as
follows:

(a)Voyager and its and its Affiliates’ employees and contractors shall not, in
connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, unlawfully pay, promise
or offer to pay, or authorize the payment of, any money or give any promise or
offer to give, or authorize the giving of anything of value to a Public Official
or Entity or other person for the purpose of corruptly obtaining or retaining
business for or with, or directing business to, any person, including, without
limitation, either Party, and Voyager represents and warrants that as of the
Execution Date, Voyager, and to its Knowledge, its and its Affiliates’ employees
and contractors, have not directly or indirectly promised, offered or provided
any unlawful corrupt payment, gratuity, emolument, bribe, kickback, illicit gift
or hospitality or other illegal or unethical benefit to a Public Official or
Entity or any other person in connection with the performance of Voyager’s
obligations under this Agreement, and Voyager covenants that it and its
Affiliates’ employees and contractors shall not, directly or indirectly, engage
in any of the foregoing.

(b)Voyager and its Affiliates, and their respective employees and contractors,
in connection with the performance of their respective obligations under this
Agreement, shall not cause Neurocrine or its respective Affiliates, employees or
agents to be in violation of the FCPA or any other applicable Law.

(c)Voyager shall without unreasonable delay notify Neurocrine if Voyager has any
credible information or reasonable suspicion that there may be a violation of
the FCPA or any other applicable Law in connection with the performance of this
Agreement or the Development, Manufacture or Commercialization of any
Collaboration Candidate or Collaboration Product.

(d)In connection with the performance of its obligations under this Agreement,
Voyager shall comply and shall cause its and its Affiliates’ employees and
contractors to comply with Voyager’s own anti-corruption and anti-bribery
policy, a copy of which will be provided to Neurocrine within [...***...] of the
Effective Date.

(e)Neurocrine will have the right, upon reasonable prior written notice and
during Voyager’s regular business hours, to engage an independent Third Party to
audit


 

*** Confidential Treatment Requested



74



--------------------------------------------------------------------------------

 

Voyager’s books and records in the event that a suspected violation of any of
the representations, warranties or covenants in this Section 12.2.18 needs to be
investigated.

(f)In the event that Voyager has violated or been reasonably suspected of
violating any of the representations, warranties or covenants in this Section
12.2.18, Voyager will cause its or its Affiliates’ personnel or others working
under its direction or control to submit to periodic training that Voyager will
provide on anti-corruption law compliance.

(g)Voyager will, at Neurocrine’s request, annually certify to Neurocrine in
writing Voyager’s compliance, in connection with the performance of Voyager’s
obligations under this Agreement, with the representations, warranties or
covenants in this Section 12.2.18.

(h)Neurocrine shall have the right to suspend or terminate this Agreement in its
entirety where there is a credible finding, after a reasonable investigation,
that Voyager, in connection with performance of its obligations under this
Agreement, has violated the FCPA; and

12.2.19Voyager (a) will promptly notify Neurocrine of any lawsuits, claims,
administrative actions, regulatory inquiries or investigations, or other
proceedings asserted or commenced against Voyager or its Affiliates or their
respective employees or agents involving in any material way the ability of
Voyager to deliver the rights, licenses and sublicenses granted herein; and (b)
will promptly notify Neurocrine in writing of any facts or circumstances that
come to Voyager’s attention and that cause, or are reasonably expected to cause,
any of the representations and warranties contained in Section 12.1 or 12.2 to
be untrue in any material respect at any time during the Term.

12.3Mutual Covenants.  Each Party hereby covenants to the other Party that:

12.3.1All individuals who are employees or independent contractors of such Party
or any of its Affiliates working under this Agreement are and will be under
written obligation to assign or, in the case of independent contractors, assign
or exclusively license, all right, title and interest in and to all Inventions
and other Know-How, and all intellectual property rights therein, developed
under this Agreement to such Party or its Affiliate as the sole owner or
exclusive licensee thereof;

12.3.2Such Party will not employ, or use any contractor or consultant that
employs or uses, any Person (a) that is debarred by the FDA (or subject to a
similar sanction of EMA or any other Governmental Authority) or (b) to such
Party’s Knowledge, that is the subject of an FDA debarment investigation or
proceeding (or similar proceeding of EMA or any other Governmental Authority),
in each of clauses (a) and (b) in the conduct of its activities under this
Agreement;

12.3.3In performing its obligations or exercising its rights under this
Agreement, such Party, its Affiliates, and, with respect to Neurocrine, its
Sublicensees, shall comply with all applicable Law, including all
anti-corruption Laws; and


75



--------------------------------------------------------------------------------

 

12.3.4Such Party will not grant any license relating to the Voyager IP (if such
Party is Voyager) or the Neurocrine IP (if such Party is Neurocrine) that would
conflict with the rights or licenses granted or to be granted to the other Party
hereunder.

12.4Disclaimer.  Except as otherwise expressly set forth in this Agreement,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY THAT ANY PATENTS ARE VALID OR
ENFORCEABLE, AND EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

ARTICLE 13
INDEMNIFICATION; INSURANCE

13.1Indemnification by Neurocrine.  Subject to Section 13.3 and the terms of the
Co-Co Agreement, Neurocrine shall indemnify, hold harmless and defend:

13.1.1Voyager and its Affiliates, and its or their respective directors,
officers, employees, agents and representatives, from and against any and all
liabilities, damages, losses, costs and expenses, including the reasonable fees
of attorneys and other professional advisors (collectively, “Losses”), to the
extent arising out of or resulting from any Third Party suits, claims, actions,
proceedings or demands (“Third Party Claims”) to the extent resulting from:

(a)The gross negligence, recklessness or intentional misconduct of Neurocrine or
any of its Affiliates, or its or their respective directors, officers,
employees, agents or representatives, in connection with performance by or on
behalf of Neurocrine of Neurocrine’s obligations or exercise of Neurocrine’s
rights under this Agreement;

(b)any breach of this Agreement, including any representation or warranty or
covenant, by Neurocrine; or

(c)the Exploitation of Collaboration Candidates and Collaboration Products
conducted by or on behalf of Neurocrine, any of its Affiliates or any
Sublicensee hereunder (excluding Development or Manufacturing carried out by
Voyager hereunder), including (a) any product liability, personal injury,
property damage or other damage, and (b) infringement of any Patent Rights or
other intellectual property rights of any Third Party, except to the extent
related to any Vectorization Technology licensed to Neurocrine hereunder;
provided, however, that, Losses arising from Exploitation of any Collaboration
Product under any Co-Co Agreement shall be shared as Development Costs or profit
or loss, as applicable, in accordance with the term of such Co-Co Agreement;

except, in each case ((a)-(c)), to the extent arising from the gross negligence,
recklessness or intentional misconduct of Voyager or any of its Affiliates or
its or their respective directors, officers, employees, agents or
representatives or Voyager’s breach of this Agreement, including any
representation, warranty or covenant.


76



--------------------------------------------------------------------------------

 

13.1.2[...***...], its trustees, officers, agents and employees (the
“[...***...] Indemnitees”), as set forth in Section 9.3 of the [...***...]
Agreement, if the Patent Rights under the [...***...] Agreement become
sublicensed to Neurocrine hereunder.

13.2Indemnification by Voyager.  Subject to Section 13.3 and the terms of the
Co-Co Agreements, Voyager shall indemnify, hold harmless and defend, Neurocrine
and its Affiliates, and its or their respective directors, officers, employees
and agents, from and against any and all Losses, to the extent arising out of or
resulting from any Third Party Claims to the extent resulting from:

13.2.1the gross negligence, recklessness or intentional misconduct of Voyager or
any of its Affiliates or subcontractors, or its or their respective directors,
officers, employees, agents or representatives, in connection with performance
by or on behalf of Voyager of Voyager’s obligations or exercise of Voyager’s
rights under this Agreement;

13.2.2any breach of this Agreement, including any representation or warranty or
covenant, by Voyager;

13.2.3the Exploitation of Collaboration Candidates and Collaboration Products
conducted by or on behalf of Voyager or any of its Affiliates, or any of their
respective licensees (excluding Development, Manufacturing or Commercialization
carried out by Neurocrine hereunder), outside of the Territory or before the
Effective Date or after termination of this Agreement, and including (a) any
product liability, personal injury, property damage or other damage and
(b) infringement of any Patent Rights or other intellectual property rights of
any Third Party; provided, however, that, Losses arising from Exploitation of
any Collaboration Product under any Co-Co Agreement shall be shared as
Development Costs or profit or loss, as applicable, in accordance with the term
of such Co-Co Agreement; or

13.2.4the infringement of any Patent Rights or other intellectual property
rights of any Third Party by the Exploitation of any Collaboration Product
conducted by or on behalf of Neurocrine or its Affiliates or any Sublicensees,
to the extent related to any Vectorization Technology licensed to Neurocrine by
Voyager hereunder;

except, in each case (13.2.1 – 13.2.4), to the extent arising from the gross
negligence, recklessness or intentional misconduct of Neurocrine or any of its
Affiliates or its or their respective directors, officers, employees, agents or
representatives or Neurocrine’s breach of this Agreement, including any
representation, warranty or covenant.

13.3Procedure.  A Person entitled to indemnification under this Article 13 (an
“Indemnified Party”) shall give prompt written notification to the Person from
whom indemnification is sought (the “Indemnifying Party”) of the commencement of
any Third Party Claim for which indemnification may be sought or, if earlier,
upon the assertion of any such Third Party Claim (it being understood and
agreed, however, that the failure by an Indemnified Party to give notice of a
Third Party Claim as provided in this Section 13.3 shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually damaged as a
result of such failure to give notice).  Within [...***...] after delivery of
such notification, the Indemnifying Party may, upon


 

*** Confidential Treatment Requested



77



--------------------------------------------------------------------------------

 

written notice thereof to the Indemnified Party, assume control of the defense
of such Third Party Claim with counsel reasonably satisfactory to the
Indemnified Party.  If the Indemnifying Party does not assume control of such
defense, the Indemnified Party shall control such defense and, without limiting
the Indemnifying Party’s indemnification obligations, the Indemnifying Party
shall reimburse the Indemnified Party for all reasonable costs and expenses,
including attorney fees, incurred by the Indemnified Party in defending itself
within [...***...] after receipt of any reasonably detailed invoice and
supporting documentation therefor from the Indemnified Party.  The Party not
controlling such defense may participate therein at its own expense; provided
that, if the Indemnifying Party assumes control of such defense and the
Indemnified Party in good faith concludes, based on advice from counsel, that
the Indemnifying Party and the Indemnified Party have conflicting interests with
respect to such Third Party Claim, the Indemnifying Party shall be responsible
for the reasonable fees and expenses of counsel to the Indemnified Party in
connection therewith.  The Party controlling such defense shall keep the other
Party advised of the status of such Third Party Claim and the defense thereof
and shall consider recommendations made by the other Party with respect
thereto.  The Indemnified Party shall not agree to any settlement of such Third
Party Claim without the prior written consent of the Indemnifying Party, which
shall not be unreasonably withheld, delayed or conditioned.  The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
which shall not be unreasonably withheld, delayed or conditioned, agree to any
settlement of such Third Party Claim or consent to any judgment in respect
thereof that does not include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party or that acknowledges fault by
the Indemnified Party.

13.4Insurance.  Subject to the terms of any applicable Co-Co Agreement:

13.4.1Voyager’s Insurance Obligations.  Voyager shall maintain, at its cost,
insurance against liability and other risks associated with its activities and
obligations under this Agreement, including its Clinical Trials and its
indemnification obligations hereunder, in such amounts, subject to such
deductibles and on such terms as are reasonable for a company such as Voyager
for the activities to be conducted by it under this Agreement.  Voyager shall
furnish to Neurocrine evidence of such insurance upon request.  If the Patent
Rights under the [...***...] Agreement become sublicensed to Neurocrine
hereunder, Neurocrine shall name the [...***...] Indemnitees as additional
insureds, pursuant to Section 13.1 of the [...***...] Agreement.

13.4.2Neurocrine’s Insurance Obligations.  Neurocrine shall maintain, at its
cost, insurance against liability and other risks associated with its and its
Affiliates’ and any Sublicensees’ activities and obligations under this
Agreement, including Clinical Trials, the Exploitation of Collaboration Products
and Neurocrine’s indemnification obligations hereunder, in such amounts and on
such terms as are reasonable and customary for a company such as Neurocrine for
the activities to be conducted by it under this Agreement.  Neurocrine shall
furnish to Voyager evidence of such insurance upon request.

13.5Limitation of Liability.  EXCEPT FOR A BREACH OF ARTICLE 9 OR ARTICLE 11 OR
FOR CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS
ARTICLE 13, NEITHER VOYAGER NOR NEUROCRINE, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, LICENSORS, LICENSEES OR SUBLICENSEES, WILL BE LIABLE TO THE OTHER
PARTY, ITS


 

*** Confidential Treatment Requested



78



--------------------------------------------------------------------------------

 

AFFILIATES OR SUBLICENSEES FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
OR PUNITIVE DAMAGES, OR LOST PROFITS, ROYALTIES, DATA OR PROCUREMENT OF
SUBSTITUTE GOODS, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION, AND
IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN
ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH
LOSS OR DAMAGE.

ARTICLE 14
TERM AND TERMINATION

14.1Term.  This Agreement shall commence as of the Effective Date and, unless
terminated earlier, this Agreement shall continue in full force and effect until
the later of (a) the expiration of the last to expire Royalty Term with respect
to all Collaboration Products in all countries in the Territory or (b) the last
expiration or termination of all Co-Co Agreements (the “Term”).

14.2Termination by Neurocrine.  Neurocrine may terminate this Agreement in its
entirety or on a Program-by-Program and/or country-by-country basis by providing
written notice of termination to Voyager, which notice specifies the scope of
the termination and includes an effective date of termination at least (a) one
hundred eighty (180) days after the date of the notice if such notice is
provided prior to First Commercial Sale of any Collaboration Product to which
the termination applies or (b) one (1) year after the date of the notice if such
notice is provided after First Commercial Sale of any Collaboration Product to
which the termination applies.

14.3Termination for Breach.

14.3.1This Agreement may be terminated (a) on a Program-by-Program basis, at any
time upon written notice by either Party if the other Party is in material
breach of this Agreement with respect to such Program or (b) in its entirety, at
any time upon written notice by either Party if the other Party is in material
breach of this Agreement with respect to all Programs, or if such material
breach does not relate specifically to any Program, in either case ((a) or (b))
except if the breaching Party has cured such breach within [...***...] in the
case of a payment breach ([...***...] in the case of the Initial Fee), or within
[...***...] in the case of all other breaches, after the non-breaching Party has
provided written notice to the breaching Party of such breach; provided that if
the breach is curable but is not capable of cure within such [...***...] period,
then the cure period will be extended for so long as the breaching Party is
diligently implementing a cure plan reasonably designed to cure such breach,
provided that, such cure period does not exceed [...***...] in total.

14.3.2Without limiting Section 14.3.1, if the applicable material breach is a
material breach by Neurocrine of its obligations under Section 4.2.2 to use
Commercially Reasonable Efforts with respect to a Program in one or more, but
not all, of the Major Market Countries, then Voyager will not have the right to
terminate this Agreement with respect to such Program in all countries but
instead may terminate this Agreement with respect to such Program


 

*** Confidential Treatment Requested



79



--------------------------------------------------------------------------------

 

only in the Major Market Country(ies) in which there was an uncured material
breach by Neurocrine with respect to its obligation to use Commercially
Reasonable Efforts.

14.3.3If the Parties reasonably and in good faith disagree as to whether there
has been a material breach, the Party that seeks to dispute that there has been
a material breach shall contest the allegation in accordance with Section 15.2
during the applicable cure period.  The cure period for any allegation made in
good faith as to a material breach under this Agreement will, subject to
Sections 14.3.1 and 15.3, including the suspension of such cure period set forth
therein, run from the date that written notice of breach was first provided to
the breaching Party by the non-breaching Party.

14.4Termination for Failure to Make Equity Purchase.  If Neurocrine fails to
purchase from Voyager shares of Voyager common stock pursuant to the terms and
within the timeframe specified in the Stock Purchase Agreement (subject to any
cure provisions therein), then Voyager shall have the right to terminate this
Agreement in its entirety upon written notice to Neurocrine.

14.5Termination for Patent Challenge.  If, during the Term, Neurocrine (a)
commences or participates in any action or proceeding (including any patent
opposition or re-examination proceeding), or otherwise asserts any claim,
challenging or denying the validity or enforceability of any claim of Voyager
Licensed Patent Rights, except in the normal course of patent prosecution, or
(b) actively assists any other Person in bringing or prosecuting any action or
proceeding (including any patent opposition or reexamination proceeding)
challenging or denying the validity or enforceability of any claim of Voyager
Licensed Patent Rights (each of (a) and (b), a “Patent Challenge”), then, to the
extent permitted by applicable Laws, Voyager shall have the right, exercisable
within sixty (60) days following receipt of notice regarding such Patent
Challenge, in its sole discretion, to terminate this Agreement with respect to
such Voyager Patent Right(s), such termination to be effective ninety (90) days
following such notice (or such longer period as Voyager may designate in such
notice) unless Neurocrine withdraws or causes to be withdrawn all such
challenge(s) (or in the case of ex-parte proceedings, multi-party proceedings,
or other Patent Challenges that Neurocrine does not have the power to
unilaterally withdraw or cause to be withdrawn, Neurocrine ceases actively
assisting any other party to such Patent Challenge and, to the extent Neurocrine
is a party to such Patent Challenge, it withdraws from such Patent Challenge)
within such ninety (90)-day period.  The foregoing sentence shall not apply (i)
with respect to any Voyager Licensed Patent Rights that Voyager first asserts
against Neurocrine or any of its Affiliates where the Patent Challenge is made
in defense of such assertion, or (ii) with respect to any Patent Challenge
commenced by a Third Party that after the Effective Date acquires or is acquired
by Neurocrine or its Affiliates or its or their business or assets, whether by
stock purchase, merger, asset purchase or otherwise, but only with respect to
Patent Challenges commenced prior to the closing of such acquisition. The
following will not be considered a Patent Challenge: (A) responding to
compulsory discovery, subpoenas or other requests for information in a judicial
or arbitration proceeding or (B) complying with any applicable Law or court
order.

14.6Effects of Termination Other than by Neurocrine for Voyager Breach.  Without
limiting any other legal or equitable remedies that either Party may have, if
this Agreement is terminated (in whole or in part) for any reason except by
Neurocrine pursuant to Section 14.3 above, then the following shall apply,
provided that if termination of this Agreement is limited to


80



--------------------------------------------------------------------------------

 

a particular country(ies) or Program(s) then the following shall apply only with
respect to such country(ies) or Program(s):

14.6.1the license grants to Neurocrine in Section 5.1 shall terminate
immediately;

14.6.2Neurocrine shall, and hereby does, effective upon such termination, grant
to Voyager a royalty-bearing, sublicenseable (through multiple tiers) license
under the Neurocrine IP that has been used with or incorporated into
Collaboration Products in such Program as of the effective date of termination
to Exploit Collaboration Products in such Program in the terminated
country(ies), which license will be non-exclusive or exclusive as requested by
Voyager; the Parties shall negotiate in good faith commercially reasonable
royalties payable by Voyager to Neurocrine on sales of such Collaboration
Products, which shall reflect the value of, and Neurocrine’s investment in the
development of, such Collaboration Products and the exclusivity of the license,
and the terms related to such royalty payments.

14.6.3if Voyager so requests, and to the extent permitted under the relevant
agreement at the time of termination, Neurocrine shall transfer to Voyager any
agreements between Neurocrine or any of its Affiliates, on the one hand, and any
Affiliate or Third Party, on the other hand, to the extent relating to the
Exploitation of any Collaboration Product in the terminated Program(s) and
country(ies) to which Neurocrine or any of its Affiliates or any Sublicensees is
a party, subject to any required consents of such Third Party, which Neurocrine
shall use commercially reasonable efforts to obtain promptly (but shall not be
obligated to pay any additional consideration to such Third Party);

14.6.4if the date of expiration or termination of the Agreement is after any
Transition Event, then, with respect to any Collaboration Product that is the
subject of a terminated Program:

(a)Neurocrine shall provide to Voyager a fair and accurate description of the
status of the Exploitation of any Collaboration Product in such Program in the
Field in the terminated country(ies) through the effective date of termination
or expiration;

(b)Neurocrine shall as promptly as practicable transfer to Voyager or Voyager’s
designee (i) possession and ownership of all Regulatory Filings (including any
supporting documentation or data therefor), Regulatory Approvals and pricing and
reimbursement approvals relating to the Exploitation of such Collaboration
Products in the terminated Program(s) and country(ies), (ii) copies of all
non-clinical and clinical data relating to any of such Collaboration Products,
and all adverse event or other safety data in the possession or Control of
Neurocrine, any of its Affiliates or any Sublicensee related to such
Collaboration Products; (ii) if this Agreement is terminated in its entirety,
all records and materials containing Confidential Information of Voyager. To the
extent required to effect the transfer of any Regulatory Filing or Regulatory
Approvals in any terminated country(ies), Neurocrine shall appoint, and cause
its Affiliates and use Commercially Reasonable Efforts to cause its Sublicensees
to appoint, Voyager as the agent for Neurocrine, its Affiliates and, as
applicable, the Sublicensees for all matters relating to such Collaboration
Products involving Regulatory Authorities in such terminated country(ies) until
all Regulatory Approvals and other Regulatory Filings have been transferred to
Voyager or its designee;


81



--------------------------------------------------------------------------------

 

(c)if the effective date of termination or expiration is after the First
Commercial Sale of a Collaboration Product in any country in the Territory, then
Neurocrine shall appoint Voyager or its designee as the exclusive distributor of
the Collaboration Product in the Territory and grant Voyager the right to
appoint sub-distributors, until such time as all Regulatory Approvals and
pricing and reimbursement approvals in the Territory have been transferred to
Voyager or its designee;

(d)if Neurocrine or any of its Affiliates is Manufacturing such Collaboration
Product, then, at Voyager’s option, Neurocrine shall supply such Collaboration
Product to Voyager in the Territory at Neurocrine’s fully burdened manufacturing
cost plus [...***...] percent ([...***...]%) thereof (except that such
percentage above cost shall not apply if Voyager terminated this Agreement
pursuant to Section 14.3 above), until the earlier of (A) such time as all
Regulatory Approvals and pricing and reimbursement approvals in the Territory
have been transferred to Voyager or its designee, Voyager has obtained all
necessary Manufacturing approvals and Voyager has procured or developed its own
source of the Collaboration Product supply for the Territory or (B) [...***...]
following the effective date of such termination or expiration;

(e)Neurocrine shall promptly transfer and assign to Voyager all of Neurocrine’s
and its Affiliates’ and shall use Commercially Reasonable Efforts to cause its
Sublicensees to transfer and assign any Sublicensee’s rights, title and
interests in and to all Neurocrine Product Marks used in the Commercialization
of such Collaboration Products (but not any house marks of such Person or any
trademark containing the word “Neurocrine” owned by Neurocrine or any of its
Affiliates or, as applicable, any Sublicensee); and

(f)Neurocrine shall, upon Voyager’s written request, transfer to Voyager any
inventory of such Collaboration Products owned or controlled by Neurocrine or
any of its Affiliates and shall use Commercially Reasonable Efforts to cause any
Sublicensee to transfer any such inventory of such Collaboration Products owned
or controlled by such Sublicensee as of the termination date at the actual price
paid by Neurocrine, such Affiliate or, as applicable, such Sublicensee for such
supply.

14.6.5Neurocrine shall provide any other assistance reasonably requested by
Voyager for the purpose of allowing Voyager or its designee to proceed
expeditiously with the Exploitation of Collaboration Products in the Field in
the Territory over a [...***...] period following termination, and Voyager shall
pay Neurocrine’s FTE Costs and Out-of-Pocket Costs to conduct such assistance
(except in the event Voyager terminated this Agreement pursuant to Section 14.3
above);

14.6.6Neurocrine shall, and shall cause its Affiliates and use Commercially
Reasonable Efforts to cause its Sublicensees to, execute all documents as may be
reasonably requested by Voyager in order to give effect to the foregoing
clauses; and

14.6.7If this Agreement is terminated in its entirety, Voyager shall return to
Neurocrine or destroy, and certify such destruction in writing any Confidential
Information of Neurocrine, except for any such Confidential Information that
Voyager has the right to use pursuant to the terms of this Agreement.


 

*** Confidential Treatment Requested



82



--------------------------------------------------------------------------------

 

14.7Effects of Termination by Neurocrine for Voyager Breach.  If Neurocrine
terminates this Agreement with respect to one or more Programs pursuant to
Section 14.3, then all rights and obligations under this Agreement with respect
to such terminated Programs will terminate, except as expressly provided in
Section 14.9, and if such termination is of this Agreement in its entirety,
Voyager shall return to Neurocrine or destroy, and certify such destruction in
writing, any Confidential Information of Neurocrine.  If Neurocrine has the
right to terminate this Agreement with respect to one or more Programs for
Voyager’s material breach pursuant to Section 14.3, then in lieu of termination,
and in addition to the remedies provided in Section 2.1.5, Neurocrine shall have
the right to keep this Agreement in effect and to elect the following upon
written notice to Voyager:

14.7.1If a Co-Co Agreement is then in effect with respect to the terminated
Program(s), then such Co-Co Agreement(s) will terminate, and Voyager will no
longer have the right to co-develop and co-commercialize the applicable
Collaboration Products with Neurocrine; and

14.7.2Subject to the applicable terms of any In-License Agreement, Neurocrine
shall no longer have any obligations with respect to diligence or to use
Commercially Reasonable Efforts with respect to any Collaboration Products
resulting from the applicable Programs.

14.8HSR Filing; Termination Upon HSR Denial.

14.8.1Except for the Parties’ obligations under Article 11, Article 12 and this
Section 14.8, which shall be effective as of the Execution Date, this Agreement
shall not become effective until the Effective Date.

14.8.2Each Party will use reasonable efforts to do, or cause to be done, all
things necessary, proper and advisable to, as promptly as practicable, take all
actions necessary to obtain expiration or termination of all applicable waiting
periods and requests for information (and any extensions thereof) under the HSR
Act, including filing with the U.S. Federal Trade Commission and the Antitrust
Division of the U.S. Department of Justice, any HSR Filing required of it under
the HSR Act with respect to the transactions contemplated hereby within ten (10)
Business Days after the Execution Date (or such later time as may be agreed to
in writing by the Parties). The Parties shall cooperate with one another to the
extent necessary in the preparation of any such HSR Filing and during the review
by the U.S. Federal Trade Commission and/or the Antitrust Division of the U.S.
Department of Justice.  Each Party shall be responsible for its own costs,
expenses, and filing fees associated with any HSR Filing; provided, however,
that Neurocrine shall be solely responsible for any fees (other than penalties
that may be incurred as a result of actions or omissions on the part of Voyager)
required to be paid in connection with making any such HSR Filing. If the
Parties make an HSR Filing hereunder, then this Agreement shall terminate (a) at
the election of either Party, immediately upon notice to the other Party, if the
U.S. Federal Trade Commission or the U.S. Department of Justice seeks a
preliminary injunction under the Antitrust Laws against Neurocrine and Voyager
to enjoin the transactions contemplated by this Agreement; or (b) at the
election of either Party, immediately upon notice to the other Party, in the
event that the HSR Clearance Date shall not have occurred on or prior to one
hundred eighty (180) days after the effective date of the HSR Filing. In the
event of such termination, this Agreement shall be of no further force and
effect.


83



--------------------------------------------------------------------------------

 

14.9Accrued Rights; Surviving Provisions of the Agreement.

14.9.1Termination or expiration of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of any
Party prior to such termination or expiration, including any payment obligations
hereunder , and any and all damages or remedies arising from any breach
hereunder.  Such termination or expiration shall not relieve any Party from
obligations which are expressly indicated to survive expiration or termination
of this Agreement.

14.9.2The provisions of Articles 10, 11, 13, and 15 and Sections 2.2.2, 2.3,
2.4, the last sentence of 5.1 (only for those licenses that have become
irrevocable prior to termination), 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 12.4, 14.6,
14.7, 14.9, shall survive the termination of this Agreement in its entirety or
expiration of this Agreement for any reason, in accordance with their respective
terms and conditions, and for the duration stated, and where no duration is
stated, shall survive indefinitely.

ARTICLE 15
MISCELLANEOUS

15.1Governing Law.  This Agreement and any dispute arising from the performance
or breach hereof shall be governed by and construed in accordance with the Laws
of the State of New York without reference to conflicts of laws principles;
provided that with respect to matters involving the enforcement of intellectual
property rights, the Laws of the applicable country shall apply.  The provisions
of the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement or any subject matter hereof.

15.2Dispute Resolution.  Except for the disputes at the JSC, which matters shall
be resolved as provided in Section 3.6, in the event of any dispute arising out
of or in connection with this Agreement (“Dispute”), either Party shall refer
such Dispute in writing to the Parties’ respective Executive Officers, and such
Executive Officers shall attempt in good faith to resolve such Dispute.  If the
Dispute is not resolved within [...***...] after it has been referred to the
Executive Officers, the Dispute shall be finally settled through binding
arbitration pursuant to Section 15.3.  Any disputes concerning the propriety of
the commencement of arbitration shall be finally settled by the arbitral
tribunal.

15.3Arbitration Request.

15.3.1No Arbitration of Patent Issues.  Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Patents
Covering the Manufacture, use, importation, offer for sale or sale of
Collaboration Products shall be submitted to a court of competent jurisdiction
in the country in which such Patents were granted or arose.

15.3.2Arbitration Procedure.  Any Disputes that have not been amicably resolved
pursuant to Section 15.2 within the [...***...] time period specified therein
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (the “ICC”) before a tribunal comprised of three
arbitrators.  Each Party shall nominate one arbitrator and within [...***...] of
the second arbitrator’s appointment, the two party-nominated arbitrators shall
nominate the third arbitrator, who shall serve as president of the
tribunal.  The arbitrators shall have experience in pharmaceutical licensing
disputes.  An arbitrator shall be deemed to meet


 

*** Confidential Treatment Requested



84



--------------------------------------------------------------------------------

 

this qualification unless a Party objects within [...***...] after the
arbitrator is nominated.  The seat, or legal place, or will be New York City,
New York, United States.  The language of the arbitration shall be English.  The
Parties shall mutually agree on the rules to govern discovery and the rules of
evidence for the arbitration within [...***...] after the commencement of the
arbitration.  If the Parties fail to timely agree to such rules, the United
States Federal Rules of Civil Procedure will govern discovery and the United
States Federal Rules of Evidence will govern evidence for the
arbitration.  Subject to Section 13.5, the arbitrators shall be authorized to
award compensatory damages, but shall not be authorized to award punitive,
special, consequential, or any other similar form of damages, or to reform,
modify, or materially change this Agreement.  The arbitrators shall also be
authorized to grant temporary, preliminary or permanent equitable remedies or
relief, including an injunction or order for specific performance.  The award of
the arbitrators shall be the sole and exclusive remedy of the Parties, except
for those remedies that are set forth in this Agreement or which apply to a
Party by operation of the applicable provisions of this Agreement, and the
Parties hereby expressly agree to waive the right to appeal from the decisions
of the arbitrator, and there shall be no appeal to any court or other authority
(government or private) from the decision of the arbitrator.  Judgment on the
award rendered by the arbitrators may be entered in any court of competent
jurisdiction.

15.3.3Costs.  During the pendency of the arbitration each Party shall bear its
own attorneys’ fees, costs, and expenses of the arbitration, and shall pay an
equal share of the fees and costs of the arbitrators and the ICC administrative
expenses; provided, however, that the arbitrators, in their final award, shall
be authorized to determine whether a Party is the prevailing Party, and if so,
to award to that prevailing Party its costs and expenses of arbitration,
including its reasonable attorneys’ fees, the fees and costs of the arbitrators
and ICC, and other costs and expenses (including, for example, expert witness
fees and expenses, transcripts, photocopy charges and travel expenses), as
determined by the arbitrators.

15.3.4Preliminary Injunctions.  Notwithstanding anything in this Agreement to
the contrary, a Party may seek a temporary restraining order, preliminary
injunction or other interim relief from any court of competent jurisdiction in
order to prevent immediate and irreparable injury, loss, or damage on a
provisional basis, pending the award of the arbitrators on the ultimate merits
of any dispute.

15.3.5Confidentiality.  The Parties agree that the arbitration shall be kept
confidential.  The existence and contents of the arbitration, any non-public
information provided in the arbitration, and any submissions, orders or awards
made in the arbitration shall be deemed Confidential Information of each of the
Parties and subject to Article 11, except that a Party may disclose such
information to the arbitrators, the ICC, its counsel, experts, witnesses and any
other person to the extent required for the conduct of the arbitration, or as
required by applicable Law, to protect or pursue a legal right, or to enforce or
challenge an awards in bona fide legal

15.3.6Suspension of Cure Period.  From the date the Secretariat of the
International Court of Arbitration receives the request for arbitration and
until such time as the Dispute has been finally settled, the running of the time
periods as to which Party must cure a breach of this Agreement shall be
suspended as to any breach that has been referred to arbitration.


 

*** Confidential Treatment Requested



85



--------------------------------------------------------------------------------

 

15.3.7Consolidation.  In order to facilitate the comprehensive resolution of
related disputes, and upon request of any Party to the arbitration proceeding,
the International Court of Arbitration may consolidate the arbitration
proceeding with any other arbitration relating to this Agreement to a Co-Co
Agreement

15.4Assignment.  This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that either
Party may, without the other Party’s written consent, assign this Agreement and
its rights and obligations hereunder in whole or in part to (a) an Affiliate; or
(b) the Acquirer in the context of a Change of Control.  Any purported
assignment in violation of this Section 15.4 shall be void.

15.5Change of Control.

15.5.1Voyager shall notify Neurocrine in writing within [...***...] after
entering into any agreement providing for or intended to result in any Change of
Control of Voyager, identifying the parties to such agreement.

15.5.2Following the effectiveness of such Change of Control: (a) Neurocrine
shall have the right to disband the JSC and to require Voyager to adopt
reasonable procedures, to be agreed upon in writing with Neurocrine, to limit
the dissemination of Neurocrine’s Confidential Information to only those
personnel having a need to know such Confidential Information in order for
Voyager to perform its obligations or to exercise its rights under this
Agreement, (b) all unexercised Co-Co Options will terminate,
(c) Co-Co-Agreements will terminate to the extent provided in Section 4.1.4(b),
and (d) if the Acquirer is Developing or Commercializing a branded product that
directly competes with a product being Developed or Commercialized by
Neurocrine, Neurocrine will have the rights set forth in Section 2.1.5 (as if
Voyager had materially breached its Development obligations and failed to cure
such breach).

15.5.3Voyager covenants that, following a Change of Control of Voyager, (a)
there will be no material change in the level or nature of efforts or resources
expended by Voyager with respect to, or the qualifications and experience of the
personnel assigned to (including with respect to the allocation of their time
to), any Program and (b) each employee of Voyager or its Affiliates who worked
on any Program during the [...***...] period immediately prior to the Change of
Control or who would reasonably be expected to work on any Program thereafter
will continue to work on such Program for so long as s/he remains an employee of
Voyager or any of its Affiliates.

15.6Performance by Affiliates and Sublicensees.  Each Party hereby acknowledges
and agrees that it shall be responsible for the full and timely performance as
and when due under, and observance of all applicable covenants, terms,
conditions and agreements set forth in this Agreement by its Affiliate(s),
licensees and Sublicensees.

15.7Force Majeure.  No Party shall be held liable or responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in fulfilling or performing any obligation
(other than a payment obligation) of this


 

*** Confidential Treatment Requested



86



--------------------------------------------------------------------------------

 

Agreement when such failure or delay is due to force majeure.  For purposes of
this Agreement, force majeure is defined as any cause beyond the reasonable
control of the affected Party and without the fault or negligence of such Party,
which may include acts of God; material changes in Law; war; civil commotion;
destruction of production facilities or materials by fire, flood, earthquake,
explosion or storm; labor disturbances; epidemic; and failure of public
utilities or common carriers.  In such event the Party affected by such force
majeure shall immediately notify the other Party of such inability and of the
period for which such inability is expected to continue.  The Party giving such
notice shall thereupon be excused from such of its obligations under this
Agreement as it is thereby disabled from performing for so long as it is so
disabled for up to a maximum of ninety (90) days, after which time the Parties
shall promptly meet to discuss in good faith how to best proceed in a manner
that maintains and abides by the Agreement.  To the extent possible, each Party
shall use reasonable efforts to minimize the duration of any force majeure.

15.8Notices.  Any notice or request required or permitted to be given under or
in connection with this Agreement shall be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), facsimile transmission (receipt verified), or reputable
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:

If to Voyager,

 

addressed to:

Voyager Therapeutics, Inc.
75 Sidney Street
Cambridge, MA 02139
Attention:  Chief Executive Officer
Telephone:857-259-5340
Facsimile:617-621-2971

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attention:Brian A. Johnson, Esq.
Telephone:212-937-7206
Facsimile:212-230-8888

If to Neurocrine,

 

addressed to:

Neurocrine Biosciences, Inc.
12780 El Camino Real
San Diego, CA 92130
Attention: Chief Legal Officer
Telephone:858- 617-7714
Facsimile:858-777-3488

 

with a copy to:

Cooley LLP
4401 Eastgate Mall


87



--------------------------------------------------------------------------------

 

San Diego, CA 92121
Attention:Jason L. Kent, Esq.
Telephone:858-550-6044
Facsimile:858 550 6420

or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery shall be deemed to be the next Business Day after such notice
or request was deposited with such service.  If sent by certified mail, the date
of delivery shall be deemed to be the third (3rd) Business Day after such notice
or request was deposited with the U.S. Postal Service.

15.9Export Clause.  Each Party acknowledges that the Laws of the United States
restrict the export and re-export of commodities and technical data of United
States origin.  Each Party agrees that it will not export or re-export
restricted commodities or the technical data of the other Party in any form
without the appropriate United States and foreign government licenses.

15.10Waiver.  Neither Party may waive or release any of its rights or interests
in this Agreement except in writing.  The failure of either Party to assert a
right hereunder or to insist upon compliance with any term of this Agreement
shall not constitute a waiver of that right or excuse a similar subsequent
failure to perform any such term or condition.  No waiver by either Party of any
condition or term in any one or more instances shall be construed as a
continuing waiver of such condition or term or of another condition or term
except to the extent set forth in writing.

15.11Severability.  If any provision hereof should be invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be
possible.  Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

15.12Entire Agreement.  This Agreement, together with the Schedules hereto, sets
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties and supersede and terminate
all prior agreements and understanding between the Parties.  In particular, and
without limitation, this Agreement supersedes and replaces the Existing
Confidentiality Agreement and any and all term sheets relating to the
transactions contemplated by this Agreement and exchanged between the Parties
prior to the Effective Date.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as set forth herein and therein.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.


88



--------------------------------------------------------------------------------

 

15.13Independent Contractors.  Nothing herein shall be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties.  Each Party is an independent contractor.  Neither
Party shall assume, either directly or indirectly, any liability of or for the
other Party.  Neither Party shall have the authority to bind or obligate the
other Party and neither Party shall represent that it has such authority.

15.14CREATE Act.  It is the intention of the Parties that this Agreement is a
“joint research agreement” as that phrase is defined in Section 35 U.S.C.
100(h).  Notwithstanding anything to the contrary in this Agreement, each Party
will have the right to invoke the America Invents Act Joint Research Agreement
exception codified at 35 U.S.C. § 102(c) (the “JRA Exception”) when exercising
its rights under this Agreement, but only with prior written consent of the
other Party in its sole discretion.  In the event that a Party intends to invoke
the JRA Exception, once agreed to by the other Party if required by the
preceding sentence, it will notify the other Party and the other Party will
cooperate and coordinate its activities with such Party with respect to any
filings or other activities in support thereof.

15.15Headings; Construction; Interpretation.  Headings and any table of contents
used herein are for convenience only and shall not in any way affect the
construction of or be taken into consideration in interpreting this
Agreement.  The terms of this Agreement represent the results of negotiations
between the Parties and their representatives, each of which has been
represented by counsel of its own choosing, and neither of which has acted under
duress or compulsion, whether legal, economic or otherwise.  Accordingly, the
terms of this Agreement shall be interpreted and construed in accordance with
their usual and customary meanings, and each of the Parties hereby waives the
application in connection with the interpretation and construction of this
Agreement of any rule of Law to the effect that ambiguous or conflicting terms
or provisions contained in this Agreement shall be interpreted or construed
against the Party whose attorney prepared the executed draft or any earlier
draft of this Agreement.  Any reference in this Agreement to an Article,
Section, subsection, paragraph, clause or Schedule shall be deemed to be a
reference to any Article, Section, subsection, paragraph, clause or Schedule, of
or to, as the case may be, this Agreement.  Except where the context otherwise
requires, (a) any definition of or reference to any agreement, instrument or
other document refers to such agreement, instrument other document as from time
to time amended, supplemented or otherwise modified (subject to any restrictions
on such amendments, supplements or modifications set forth herein or therein),
(b) any reference to any Law refers to such Law including all rules and
regulations thereunder and any successor Law, in each case as from time to time
enacted, repealed or amended, (c) the words “herein,” “hereof” and “hereunder,”
and words of similar import, refer to this Agreement in its entirety and not to
any particular provision hereof, (d) the words “include,” “includes,” and
“including” shall be deemed to be followed by the phrase “but not limited to,”
“without limitation” or words of similar import, (e) the word “or” is used in
the inclusive sense (and/or), (f) words in the singular or plural form include
the plural and singular form, respectively, (g) references to any gender refer
to each other gender, (h) references to a particular Person include such
Person’s successors and assigns to the extent not prohibited by this Agreement,
and (i) a capitalized term not defined herein but reflecting a different part of
speech than a capitalized term which is defined herein shall be interpreted in a
correlative manner.


89



--------------------------------------------------------------------------------

 

15.16Further Actions.  Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the expressly stated purposes and the clear
intent of this Agreement.

15.17Parties in Interest.  All of the terms and provisions of this Agreement
shall be binding upon, and shall inure to the benefit of and be enforceable by
the parties hereto and their respective successors, heirs, administrators and
permitted assigns.

15.18Counterparts.  This Agreement may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.

[Signature page to follow]

 

90



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Execution Date.

Voyager Therapeutics, Inc.

 

By:

/s G. Andre Turenne
Name:   G. Andre Turenne
Title: President and Chief Executive Officer

Neurocrine Biosciences, Inc.

 

By: /s/ Kevin Gorman


Name: Kevin Gorman
Title:  CEO

 

 

 

 

 

(Signature Page to Collaboration and License Agreement)



--------------------------------------------------------------------------------

 

Schedule 1.37

EXISTING IN-LICENSE AGREEMENTS

 

•

[...***...] Agreement

 

•

Genzyme Agreement

 

•

[...***...] Agreement




 

*** Confidential Treatment Requested





--------------------------------------------------------------------------------

 

Schedule 1.68

KNOWLEDGE INDIVIDUALS

 

•

Voyager: [...***...].

 

•

Neurocrine: [...***...].

 




 

*** Confidential Treatment Requested





--------------------------------------------------------------------------------

 

Schedule 5.2.1

SPECIFIC OBLIGATIONS UNDER THE [...***...] AGREEMENT

(Sections references are with respect to the [...***...] Agreement)

STATUTORY AND [...***...] REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS

5.1

Prior to the First Commercial Sale, the Licensee agrees to provide the
[...***...], upon the [...***...]’s written request, with reasonable quantities
of Licensed Products or materials made through the Licensed Processes solely for
the [...***...]’s research use to the extent that providing Licensed Products or
materials to the [...***...] will not adversely effect the development of
Licensed Products or the practice of the Licensed Process.

5.2

The Licensee agrees that products used or sold in the United States embodying
Licensed Products or produced through use of Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the [...***...].

RECORD KEEPING

8.1

The Licensee agrees to keep accurate and correct records of Licensed Products
made, used, sold, or imported and Licensed Processes practiced under this
Agreement appropriate to determine the amount of royalties due the
[...***...].  These records shall be retained for at least [...***...] following
a given reporting period and shall be available during normal business hours for
inspection, at the expense of the [...***...], by an accountant or other
designated auditor selected by the [...***...] for the sole purpose of verifying
reports and royalty payments hereunder.  The accountant or auditor shall only
disclose to the [...***...] information relating to the accuracy of reports and
royalty payments made under this Agreement.  If an inspection shows an
underreporting or underpayment in excess of [...***...] percent ([...***...]%)
for any [...***...] period, then the Licensee shall reimburse the [...***...]
for the cost of the inspection at the time the Licensee pays the unreported
royalties, including any additional royalties as required by Paragraph 9.8.  All
royalty payments required under this Paragraph shall be due within [...***...]
of the date the [...***...] provides the Licensee notice of the payment due.

PERFORMANCE

10.1

The Licensee shall use its reasonable commercial efforts to bring the Licensed
Products and Licensed Processes to Practical Application.  “Reasonable
commercial efforts” for the purposes of this provision shall include best
efforts to adhere to the Commercial Development Plan in Appendix F and
performance of the Benchmarks in Appendix E.  The efforts of a Sublicensee shall
be considered the efforts of the Licensee.

10.2

The Licensee agrees, after its First Commercial Sale, to make reasonable
quantities of Licensed Products or materials produced through the use of
Licensed Processes available to patient assistance programs.


 

*** Confidential Treatment Requested





--------------------------------------------------------------------------------

 

12.5

The Licensee shall indemnify and hold the [...***...], its employees, students,
fellows, agents, and consultants harmless from and against all liability,
demands, damages, expenses, and losses, including but not limited to death,
personal injury, illness, or properly damage in connection with or arising out
of:

 

(a)

the use by or on behalf of the Licensee, its Sublicensees, its directors,
employees, or third parties of any Licensed Patent Rights; or

 

(b)

the design, manufacture, distribution, or use of any Licensed Products, Licensed
Processes or Supplied Materials by the Licensee, or other products or processes
developed in connection with or arising out of the Licensed Patent Rights.

13.7

The [...***...] reserves the right according to 35 U.S.C, §209(d)(3) to
terminate or modify this Agreement if it is determined that the action is
necessary to meet the requirements for public use specified by federal
regulations issued after the date of the license and these requirements are not
reasonably satisfied by the Licensee.

13.8

Within [...***...] of receipt of’ written notice of the [...***...]’s unilateral
decision to modify or terminate this Agreement, the Licensee may, consistent
with the provisions of 37 CFR §404.11, appeal the decision by written submission
to the designated the [...***...] official.  The decision of the designated
[...***...] official shall be the final agency decision.  The Licensee may
thereafter exercise any and all administrative or judicial remedies that may be
available.

13.9

Within [...***...] of expiration or termination of this Agreement under this
Article 13, a final report shall be submitted by the Licensee.  Any royalty
payments, including those incurred but not yet paid (such as the full minimum
annual royalty), and those related to patent expense, due to the [...***...]
shall become immediately due and payable upon termination or expiration.  If
terminated under this Article 13, Sublicensees may elect to convert their
sublicenses to direct licenses with the [...***...] pursuant to Paragraph
4.3.  Unless otherwise specifically provided for under this Agreement, upon
termination or expiration of this Agreement, the Licensee shall return all
Licensed Products or other materials included within the Licensed Patent Rights
to the [...***...] or provide the [...***...] with written certification of the
destruction thereof.  The Licensee may not be granted additional the [...***...]
licenses if the final reporting requirement is not fulfilled.

 

 

 

*** Confidential Treatment Requested





--------------------------------------------------------------------------------

 

Schedule 5.2.4(a)

CERTAIN INTELLECTUAL PROPERTY

Intellectual property described in a communication from counsel to Voyager to
counsel to Neurocrine dated the Execution Date.






--------------------------------------------------------------------------------

 

Schedule 8.1

ALLOCATION SCHEDULE

$115,000,000 allocated as follows:

 

•

$[...***...] to the AADC Program

 

•

$[...***...] to the FA Program

 

•

$[...***...] to each Discovery Program

 

 

*** Confidential Treatment Requested





--------------------------------------------------------------------------------

 

Exhibit A

STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

By and Between

NEUROCRINE BIOSCIENCES, INC.

AND

VOYAGER THERAPEUTICS, INC.

Dated as of January 28, 2019

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1.

Definitions.1

 

1.1

Defined Terms1

 

1.2

Additional Defined Terms4

2.

Purchase and Sale of Common Stock.5

 

2.1

General5

 

2.2

Calculation5

3.

Closing Date; Deliveries.5

 

3.1

Closing Date5

 

3.2

Deliveries5

4.

Representations and Warranties of the Company6

 

4.1

Organization, Good Standing and Qualification6

 

4.2

Capitalization and Voting Rights6

 

4.3

Subsidiaries7

 

4.4

Authorization7

 

4.5

No Defaults8

 

4.6

No Conflicts8

 

4.7

No Governmental Authority or Third Party Consents8

 

4.8

Valid Issuance of Shares9

 

4.9

Litigation9

 

4.10

Licenses and Other Rights; Compliance with Laws9

 

4.11

Company SEC Documents; Financial Statements; Nasdaq Stock Market9

 

4.12

Absence of Certain Changes11

 

4.13

Offering12

 

4.14

No Integration12

 

4.15

Brokers’ or Finders’ Fees12

 

4.16

Investment Company12

 

4.17

No General Solicitation12

 

4.18

Foreign Corrupt Practices12

 

4.19

Regulation M Compliance12

 

4.20

Office of Foreign Assets Control.13

 

4.21

Development Matters13



--------------------------------------------------------------------------------



 

4.22

Intellectual Property13

 

4.23

Real and Personal Property14

 

4.24

Labor and Employment15

 

4.25

ERISA Matters15

 

4.26

Environmental Matters16

 

4.27

Taxes16

 

4.28

Insurance16

5.

Representations and Warranties of the Investor17

 

5.1

Organization; Good Standing17

 

5.2

Authorization17

 

5.3

No Conflicts17

 

5.4

No Governmental Authority or Third Party Consents18

 

5.5

Purchase Entirely for Own Account18

 

5.6

Disclosure of Information18

 

5.7

Investment Experience and Accredited Investor Status18

 

5.8

Acquiring Person18

 

5.9

Restricted Securities18

 

5.10

Legends19

 

5.11

Financial Assurances19

 

5.12

SEC Reports19

6.

Investor’s Conditions to Closing19

 

6.1

Representations and Warranties19

 

6.2

Representations and Warranties in the Collaboration Agreement20

 

6.3

Covenants20

 

6.4

Investor Agreement20

 

6.5

Collaboration Agreement20

 

6.6

No Material Adverse Effect20

 

6.7

Listing20

7.

Company’s Conditions to Closing20

 

7.1

Representations and Warranties20

 

7.2

Covenants20

 

7.3

Investor Agreement20

 

7.4

Collaboration Agreement21

- ii -



--------------------------------------------------------------------------------



8.

Mutual Conditions to Closing21

 

8.1

HSR Act Qualification21

 

8.2

Absence of Litigation21

 

8.3

No Prohibition21

9.

Termination21

 

9.1

Ability to Terminate21

 

9.2

Effect of Termination22

10.

Additional Covenants and Agreements22

 

10.1

Market Listing22

 

10.2

Notification under the HSR Act22

 

10.3

Assistance and Cooperation23

 

10.4

Legend Removal23

 

10.5

Conduct of Business24

11.

Miscellaneous24

 

11.1

Governing Law; Submission to Jurisdiction24

 

11.2

Waiver.24

 

11.3

Notices25

 

11.4

Entire Agreement25

 

11.5

Headings; Nouns and Pronouns; Section References25

 

11.6

Severability25

 

11.7

Assignment25

 

11.8

Parties in Interest26

 

11.9

Counterparts26

 

11.10

Third Party Beneficiaries26

 

11.11

No Strict Construction26

 

11.12

Survival of Warranties26

 

11.13

Remedies26

 

11.14

Expenses26

 

11.15

No Publicity26


Exhibit A – Notices

 

- iii -



--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 28, 2019
(the “Signing Date”), by and between Neurocrine Biosciences, Inc. (the
“Investor”), a Delaware corporation with its principal place of business at
12780 El Camino Real, San Diego, CA 92130, and Voyager Therapeutics, Inc. (the
“Company”), a Delaware corporation, with its principal place of business at 75
Sidney Street, Cambridge, MA 02139.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”); and

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Investor are entering into the Collaboration Agreement and the Investor
Agreement.

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

1.Definitions.

1.1Defined Terms.  When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:

“2014 Stock Option and Grant Plan” shall mean the Company’s 2014 Stock Option
and Grant Plan, as amended to date and as the same may be amended and/or
restated from time to time.

“2015 Employee Stock Purchase Plan” shall mean the Company’s 2015 Employee Stock
Purchase Plan, as amended to date and as the same may be amended and/or restated
from time to time.

“2015 Stock Option and Incentive Plan” shall mean the Company’s 2015 Stock
Option and Incentive Plan, as amended to date and as the same may be amended
and/or restated from time to time.

“Affiliate” shall mean, with respect to any Person, another Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person.  A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.  Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if such Person (ii) owns,
directly or indirectly, beneficially or legally, more than fifty percent (50%)
of the outstanding voting securities or capital stock of such other Person, or
has other comparable ownership interest with respect to any Person other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of such other
Person.  For the purposes of this Agreement, in no




--------------------------------------------------------------------------------



event shall the Investor or any of its Affiliates be deemed Affiliates of the
Company or any of its Affiliates, nor shall the Company or any of its Affiliates
be deemed Affiliates of the Investor or any of its Affiliates.

“Aggregate Purchase Price” shall mean $50,000,000.00.

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean a day on which banking institutions in Boston,
Massachusetts, United States and San Diego, California, United States are open
for business, excluding any Saturday or Sunday.

“Closing Conditions” shall mean the conditions to Closing set forth in Sections
6, 7, and 8 hereof.

“Collaboration Agreement” shall mean the Collaboration and License Agreement, of
even date herewith, between the Investor and the Company.

“Company Financial Advisors” shall mean Guggenheim Securities, LLC and Chestnut
Securities, Inc.

“DOJ” shall mean the U.S. Department of Justice.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“FTC” shall mean the U.S. Federal Trade Commission.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Governmental Authority” shall mean any multinational, federal, national, state,
provincial, local or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal exercising executive, judicial, legislative, police,
regulatory, administrative or taxing authority or functions of any nature
pertaining to government.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time.

“HSR Clearance” shall mean the expiration or termination of all applicable
waiting periods and requests for information (and any extensions thereof) under
the HSR Act.


- 2 -



--------------------------------------------------------------------------------



“HSR Filing” shall mean the filings by the Company and Investor with the FTC and
the Antitrust Division of the DOJ of a Notification and Report Form for Certain
Mergers and Acquisitions (as that term is defined in the HSR Act) with respect
to the matters set forth in the Transaction Agreements and the Collaboration
Agreement, together with all required documentary attachments thereto.

“Investor Agreement” shall mean that certain Investor Agreement, of even date
herewith, between the Investor and the Company.

“LAS” shall mean the Nasdaq Notification Form: Listing of Additional Shares.

“Law” shall mean any law, statute, rule, regulation, order, judgment or
ordinance having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects that
have occurred prior to the date of determination of the occurrence of the
Material Adverse Event, has had a material adverse effect on the business,
properties, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under the Transaction Agreements,
except to the extent that any such Effect results from or arises out of: (A)
changes in conditions in the United States or global economy or capital or
financial markets generally, including changes in interest or exchange rates,
(B) changes in general legal, regulatory, political, economic or business
conditions or changes in generally accepted accounting principles in the United
States or interpretations thereof, (C) acts of war, sabotage or terrorism, or
any escalation or worsening of any such acts of war, sabotage or terrorism, (D)
earthquakes, hurricanes, floods or other natural disasters, (E) the announcement
of the Transaction Agreements, the Collaboration Agreement or the Transaction,
(F) any change in the Company’s stock price or trading volume or any failure to
meet internal projections or forecasts or published revenue or earnings
projections of industry analysts (provided that the underlying events giving
rise to any such change shall not be excluded) or (G) any breach, violation or
non-performance by the Investor or any of its Affiliates under the Collaboration
Agreement, provided, however, that the Effects excluded in clauses (A), (B), (C)
and (D) shall only be excluded to the extent such Effects are not
disproportionately adverse on the Company and its subsidiaries as compared to
other companies operating in the Company’s industry.

“Per-Share Purchase Price” shall mean $11.9625.

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, Governmental Authority or other entity, as well as any syndicate
or group that would be deemed to be a Person under Section 13(d)(3) of the
Exchange Act.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act.


- 3 -



--------------------------------------------------------------------------------



“Sales Agreement” shall mean that certain Sales Agreement, by and between the
Company and Cowen and Company, LLC, dated as of December 1, 2016.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Termination Date” shall mean the date that is one hundred and eighty (180) days
after the effective date of the HSR Filing.

“Third Party” shall mean any Person other than the Investor, the Company or any
Affiliate of the Investor or the Company.

“Transaction” shall mean the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transaction Agreements” shall mean this Agreement and the Investor Agreement.

“Transfer Agent” shall mean the Company’s transfer agent.

1.2Additional Defined Terms.  In addition to the terms defined in Section 1.1
hereof, the following terms shall have the respective meanings assigned thereto
in the sections indicated below:

 

Defined Term

Section

Closing

Section 3.1

Closing Date

Section 3.1

Common Stock

Preamble

Company

Preamble

Company SEC Documents

Section 4.11(a)

Investor

Preamble

Modified Clause

Section 11.6

Shares

Section 2.1

Signing Date

Preamble

- 4 -



--------------------------------------------------------------------------------



2.Purchase and Sale of Common Stock.  

2.1General.  Subject to the terms and conditions of this Agreement, at the
Closing, the Company shall issue and sell to the Investor and the Investor shall
purchase from the Company, a number of shares of Common Stock (the “Shares”)
calculated pursuant to Section 2.2 hereof.

2.2Calculation.  The number of Shares shall be 4,179,728, which is calculated by
dividing the Aggregate Purchase Price by the Per-Share Purchase Price, rounded
down to the nearest whole share.  

3.Closing Date; Deliveries.

3.1Closing Date.  The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 9:00 a.m.  New York City time on the second (2nd) Business Day
following the satisfaction or waiver of all of the Closing Conditions (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction at such time of such conditions), or at such
other time, date, and location as the parties may agree.  The date the Closing
occurs is hereinafter referred to as the “Closing Date.”

3.2Deliveries.

(a)Deliveries by the Company.  At the Closing, the Company shall deliver, or
cause to be delivered, to the Investor the Shares, registered in the name of the
Investor, and the Company shall instruct its transfer agent to register such
issuance at the time of such issuance.  The Company shall also deliver at the
Closing: (i) a certificate in form and substance reasonably satisfactory to the
Investor and duly executed on behalf of the Company by an authorized executive
officer of the Company, certifying that the conditions to Closing set forth in
Sections 6 and 8.2 hereof have been fulfilled and (ii) a certificate of the
secretary or assistant secretary of the Company dated as of the Closing Date
certifying (A) that attached thereto is a true and complete copy of the Amended
and Restated By-laws of the Company as in effect at the time of the actions by
the Board referred to in clause (B) below and on the Closing Date; (B) that
attached thereto is a true and complete copy of all resolutions adopted by the
Board authorizing the execution, delivery and performance of the Transaction
Agreements and the Transaction and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby as of the Closing Date; (C) that
attached thereto is a true and complete copy of the Company’s Fifth Amended and
Restated Certificate of Incorporation as in effect at the time of the actions by
the Board referred to in clause (B) above and on the Closing Date; and (D) as to
the incumbency and specimen signature of any officer of the Company executing a
Transaction Agreement on behalf of the Company.

(b)Deliveries by the Investor.  At the Closing, the Investor shall deliver, or
cause to be delivered, to the Company the Aggregate Purchase Price by wire
transfer of immediately available United States funds to an account designated
by


- 5 -



--------------------------------------------------------------------------------



the Company.  The Company shall notify the Investor in writing of the wiring
instructions for such account not less than two (2) Business Days before the
Closing Date.  The Investor shall also deliver, or cause to be delivered, at the
Closing: (i) a certificate in form and substance reasonably satisfactory to the
Company duly executed by an authorized executive officer of the Investor
certifying that the conditions to Closing set forth in Section 7 hereof have
been fulfilled and (ii) a certificate of the secretary or assistant secretary of
the Investor dated as of the Closing Date certifying as to the incumbency and
specimen signature of any officer executing a Transaction Agreement on behalf of
the Investor.

4.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investor that:

4.1Organization, Good Standing and Qualification.

(a)The Company has been duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification, and has all power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged, except where
the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a Material Adverse
Effect.  

(b)The Company has all requisite corporate power and corporate authority to
enter into the Transaction Agreements and the Collaboration Agreement, to issue
and sell the Shares and to perform its obligations under and to carry out the
other transactions contemplated by the Transaction Agreements and the
Collaboration Agreement.

4.2Capitalization and Voting Rights.

(a)As of the Signing Date, the authorized capital of the Company consists of:
(i) 120,000,000 shares of Common Stock of which, (A) 32,601,748 shares are
issued and outstanding, (B) 4,886,021 shares are issuable upon the exercise of
outstanding stock options or upon the settlement of outstanding equity awards
issued pursuant to the 2014 Stock Option and Grant Plan or the 2015 Stock Option
and Incentive Plan, (C) 2,259,224 shares are reserved for future issuance
pursuant to the 2015 Stock Option and Incentive Plan, and (D) 1,289,093 shares
are reserved for future issuance pursuant to the 2015 Employee Stock Purchase
Plan, as amended to date and as the same may be amended and/or restated from
time to time, and (ii) 5,000,000 shares of preferred stock, par value $0.001 per
share, of which no shares are issued and outstanding.  The Company is also party
to the Sales Agreement pursuant to which the Company may issue and sell shares
of its Common Stock having an aggregate offering price of up to $75,000,000
through Cowen and Company, LLC, from time to time, in “at-the-market” offerings
or certain negotiated transactions.  All of the issued and outstanding shares of
Common Stock have been duly authorized and validly issued and


- 6 -



--------------------------------------------------------------------------------



are fully paid and non-assessable, were issued in compliance with federal and
state securities Laws, and are not subject to any pre-emptive rights.

(b)Except as described or referred to in Section 4.2(a) above and as provided in
the Investor Agreement, as of the Signing Date, there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options.

(c)Except as disclosed in the Company SEC Documents, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company.

(d)The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration.

4.3Subsidiaries.  As of the Signing Date, the Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule 1 hereto. All the outstanding shares of
capital stock or other equity interests of each subsidiary owned, directly or
indirectly, by the Company have been duly authorized and validly issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party.

4.4Authorization.

(a)The Company has full right, power and authority to execute and deliver the
Transaction Agreements and the Collaboration Agreement and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Agreements and the Collaboration Agreement and the consummation by
it of the transactions contemplated thereby has been duly and validly taken.

(b)The Transaction Agreements and the Collaboration Agreement have been duly
executed and delivered by the Company and, upon the due execution and delivery
of the Transaction Agreements and the Collaboration Agreement by the Investor,
will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except, with respect to the Investor Agreement and the Collaboration Agreement,
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or


- 7 -



--------------------------------------------------------------------------------



similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability (collectively, the “Enforceability Exceptions”).

(c)No stop order or suspension of trading of the Common Stock has been imposed
by the Nasdaq Stock Market, the SEC or any other Governmental Authority and
remains in effect.

4.5No Defaults.  The Company is not (i) in violation of its charter or by-laws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party, by which the Company is bound or to
which any of the property or assets of the Company is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company or any of its subsidiaries, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

4.6No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and the Collaboration Agreement, the issuance and sale of the Shares
and the consummation of the transactions contemplated by the Transaction
Agreements and the Collaboration Agreement will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party, by which the Company is bound or to
which any of the property or assets of the Company is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or (iii) result in the violation of any
law or statute or any judgment, order, rule  or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company or any of its subsidiaries, except, in the case of clauses (i) and (iii)
above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

4.7No Governmental Authority or Third Party Consents.  No consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of each of the Transaction
Agreements or the Collaboration Agreement or the issuance and sale of the
Shares, except (i) such filings as may be required to be made with the SEC and
with any state blue sky or securities regulatory authority, which filings shall
be made in a timely manner in accordance with all applicable Laws, (ii) as
required pursuant to the HSR Act and (iii) with respect to the Shares, the
filing with the Nasdaq Stock Market of, and the absence of unresolved issues
with respect to, an LAS and, if required, a Nasdaq Shares Outstanding Change
Form.


- 8 -



--------------------------------------------------------------------------------



4.8Valid Issuance of Shares.  When issued, sold and delivered at the Closing in
accordance with the terms hereof for the Aggregate Purchase Price, the Shares
shall be duly authorized, validly issued, fully paid and nonassessable, free
from any liens, encumbrances or restrictions on transfer, including pre-emptive
rights, rights of first refusal or other similar rights, other than as arising
pursuant to the Transaction Agreements, as a result of any action by the
Investor or under federal or state securities Laws.

4.9Litigation.  There are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company is a party or to
which any property of the Company is subject that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
no such investigations, actions, suits or proceedings are, to the knowledge of
the Company, threatened or contemplated by any governmental or regulatory
authority or others.

4.10Licenses and Other Rights; Compliance with Laws.  The Company and its
subsidiaries possess or are in the process of obtaining all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Company SEC Documents, except where the failure
to possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in the Company SEC Documents,
neither the Company nor any of its subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed.  The Company and its subsidiaries
are, and at all times since January 1, 2017, have been, in compliance with all
statutes, rules and regulations applicable to the ownership, packaging,
processing, use, distribution, import, or export of any product manufactured or
distributed by the Company or its subsidiaries, except where such noncompliance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.11Company SEC Documents; Financial Statements; Nasdaq Stock Market.

(a)Since January 1, 2017, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein) required to be filed by it under the
Securities Act and the Exchange Act, and any required amendments to any of the
foregoing, with the SEC (the “Company SEC Documents”).  As of their respective
filing dates, each of the Company SEC Documents complied in all material
respects with the requirements of the Securities Act, the Exchange Act, and the
rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Documents, and no Company SEC Documents when filed, declared
effective or mailed, as applicable, contained any untrue statement of a material
fact or omitted to state a material fact


- 9 -



--------------------------------------------------------------------------------



required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(b)As of the Signing Date, there are no outstanding or unresolved comments in
comment letters received from the SEC or its staff.

(c)The financial statements of the Company included in its Annual Report on Form
10-K for the fiscal year ended December 31, 2017 and in its quarterly reports on
Form 10-Q for the quarterly periods ended March 31, 2018; June 30, 2018; and
September 30, 2018 present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with GAAP applied on a
consistent basis throughout the periods covered thereby, except as otherwise
disclosed therein and, in the case of unaudited, interim financial statements,
subject to normal year-end audit adjustments and the exclusion of certain
footnotes, and any supporting schedules included in the Company SEC Documents
present fairly the information required to be stated therein.

(d)The Common Stock is listed on the Nasdaq Stock Market, and the Company has
taken no action designed to, or which is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Stock Market.  The Company has not
received any notification that, and has no knowledge that, the SEC or the Nasdaq
Stock Market is contemplating terminating such listing or registration.

(e)The Company and its subsidiaries have established systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting control sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(v) interactive data in eXtensible Business Reporting Language included in the
Company SEC Documents fairly presents the information called for in all material
respects and is prepared in accordance with the SEC’s rules and guidelines
applicable thereto.  Except as disclosed in the Company SEC Documents, there are
no material weaknesses in the Company’s internal controls.  The Company’s
auditors and the Audit Committee of the Board have been advised of:  (i) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial


- 10 -



--------------------------------------------------------------------------------



information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

(f)The Company maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) that comply with the requirements of the Exchange
Act; such disclosure controls and procedures have been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management to allow timely decisions regarding
disclosures.  The Company has conducted evaluations of the effectiveness of its
disclosure controls as required by Rule 13a-15 of the Exchange Act.

(g)There is and has been no material failure on the part of the Company or, to
the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

4.12Absence of Certain Changes.

(a)Except as disclosed in the Company SEC Documents, since September 30, 2018,
(i) there has not been any material change in the capital stock (other than (x)
the issuance of shares of Common Stock upon exercise of stock options, the
settlement of equity awards and the exercise of warrants described as
outstanding in, and the grant of options and awards under existing equity
incentive plans described in, the Company SEC Documents and (y) the issuance of
shares of Common Stock, options and equity awards granted to new employees of
the Company as inducement awards pursuant to Nasdaq Listing Rule 5635(c)(4)),
short-term debt or long-term debt of the Company or any of its subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change, or any development that would reasonably be expected to result in a
material adverse change, in or affecting the business, properties, management,
financial position, stockholders’ equity, results of operations of the Company
and its subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority.


- 11 -



--------------------------------------------------------------------------------



4.13Offering.  Subject to the accuracy of the Investor’s representations set
forth in Sections 5.5, 5.6, 5.7, 5.9, and 5.10 hereof, the offer, sale and
issuance of the Shares to be issued in conformity with the terms of this
Agreement constitute transactions which are exempt from the registration
requirements of the Securities Act and from all applicable state registration or
qualification requirements.  Neither the Company nor any Person acting on its
behalf will take any action that would cause the loss of such exemption.

4.14No Integration.  The Company has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Shares in a manner that would require registration of the
Shares under the Securities Act.

4.15Brokers’ or Finders’ Fees.  Except with respect to the Company Financial
Advisors, neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against the Company or any of its
subsidiaries for a brokerage commission, finder’s fee or like payment in
connection with the transactions contemplated by the Transaction Agreements and
the Collaboration Agreement.

4.16Investment Company.  The Company is not and, immediately after giving effect
to the offering and sale of the Shares and the application of the proceeds
thereof, will not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.

4.17No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.  The Company has offered the Shares
for sale only to the Investor.

4.18Foreign Corrupt Practices.  Neither the Company nor, to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable non-U.S. anti-bribery Law.

4.19Regulation M Compliance.  The Company has not taken, directly or indirectly,
any action designed to or that would reasonably be expected to cause or result
in stabilization or manipulation of the price of the Common Stock to facilitate
the sale or resale of the Shares.


- 12 -



--------------------------------------------------------------------------------



4.20Office of Foreign Assets Control.  Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

4.21Development Matters.

(a)All preclinical and clinical studies conducted by or on behalf of the Company
to support approval for commercialization of the Company’s products have been
conducted by the Company, or to the Company’s knowledge by third parties, in
compliance with all applicable federal, state or foreign laws, rules, orders and
regulations, except for such failure or failures to be in compliance which would
not reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

(b)The studies, tests and preclinical or clinical trials conducted by or on
behalf of the Company that are described in the Company SEC Documents (the
“Company Studies and Trials”) were and, if still pending, are being, conducted
in all material respects in accordance with experimental protocols, procedures
and controls pursuant to, where applicable, accepted professional scientific
standards; the descriptions of the results of the Company Studies and Trials
contained in the Company SEC Documents are accurate in all material respects;
the Company has no knowledge of any other studies or trials not described in the
Company SEC Documents, the results of which are inconsistent with or call in
question the results described or referred to in the Company SEC Documents; and
the Company has not received any notices or correspondence from the United
States Food and Drug Administration (the “FDA”) or any foreign, state or local
governmental authority exercising comparable authority requiring the
termination, suspension or material modification of any Company Studies and
Trials that termination, suspension or material modification would reasonably be
expected to have a Material Adverse Effect and, to the Company’s knowledge,
there are no reasonable grounds for the same.  The Company has obtained (or
caused to be obtained) informed consent by or on behalf of each human subject
who participated in the Company Studies and Trials.  To the Company’s knowledge,
none of the Company Studies and Trials involved any investigator who has been
disqualified as a clinical investigator or has been found by the FDA to have
engaged in scientific misconduct.  To the Company’s knowledge, the manufacturing
facilities and operations of its suppliers are operated in compliance in all
material respects with all applicable statutes, rules, regulations and policies
of the FDA and comparable governmental authorities outside of the United States
to which the Company is subject.

4.22Intellectual Property.  The Company owns, possesses, or can acquire on
reasonable terms the right to use all (i) patents, patent applications,
trademarks, trademark registrations, service marks, service mark registrations,
Internet domain name registrations, copyrights, copyright registrations,
licenses and trade secret rights (collectively, “Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trademarks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or


- 13 -



--------------------------------------------------------------------------------



procedures) (collectively, “Intellectual Property Assets”) necessary to conduct
its business as currently conducted, and as proposed to be conducted and
described in the SEC Documents.  The Company has not received any opinion from
its legal counsel concluding that any activities of its business infringes,
misappropriates, or otherwise violates, valid and enforceable Intellectual
Property Rights of any other person, and has not received written notice of any
challenge, which is to its knowledge still pending, by any other person to the
rights of the Company with respect to any Intellectual Property Rights or
Intellectual Property Assets owned or used by the Company.  To the Company’s
knowledge, the Company’s business as now conducted does not give rise to any
infringement of, any misappropriation of, or other violation of, any valid and
enforceable Intellectual Property Rights of any other person.  All licenses for
the use of the Intellectual Property Rights described in the SEC Documents are
valid, binding upon, and enforceable by or against the Company, and to the
Company’s knowledge, by or against the parties thereto in accordance with their
terms.  The Company has complied in all material respects with, and is not in
breach of, nor has it received any asserted or threatened claim of breach of any
intellectual property licenses for the use of the Intellectual Property Rights,
and the Company has no knowledge of any breach or anticipated breach by any
other person of any such intellectual property licenses.  No claim has been made
or is pending against the Company alleging the infringement by the Company of
any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person.  The Company has taken reasonable steps to protect, maintain and
safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements.  The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.  The Company has
at all times complied in all material respects with all applicable laws relating
to privacy, data protection, and the collection and use of personal information
collected, used, or held for use by the Company in the conduct of the Company’s
business.  No claims have been asserted or threatened against the Company
alleging a violation of any person’s privacy or personal information or data
rights and the consummation of the transactions contemplated hereby will not
breach or otherwise cause any violation of any law related to privacy, data
protection, or the collection and use of personal information collected, used,
or held for use by the Company in the conduct of the Company’s business.  The
Company takes reasonable measures to ensure that such information is protected
against unauthorized access, use, modification or other misuse.  The Company has
taken all necessary actions to secure and record its ownership of all works of
authorship and inventions made by its employees, consultants and contractors
with an obligation of assignment during the time they were employed by or under
contract with the Company and which relate to the Company’s business.  All
founders and key employees have signed confidentiality and invention assignment
agreements with the Company.

4.23Real and Personal Property.  The Company has good and marketable title in
fee simple (in the case of real property) to, or has valid and marketable


- 14 -



--------------------------------------------------------------------------------



rights to lease or otherwise use, all items of real or personal property, which
are material to the business of the Company taken as a whole, in each case free
and clear of all liens, encumbrances, security interests, claims and defects
that do not, singularly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company; and all of the leases and subleases material to the
business of the Company, and under which the Company holds properties described
in the SEC Documents, are in full force and effect and the Company has not
received any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company to the
continued possession of the leased or subleased premises under any such lease or
sublease.

4.24Labor and Employment.  There is (a) no unfair labor practice complaint
pending against the Company, nor to the Company’s knowledge, threatened against
it, before the National Labor Relations Board, any state or local labor
relations board or any foreign labor relations board, and no significant
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Company, or, to the
Company’s knowledge, threatened against it and (b) no labor disturbance by or
dispute with, employees of the Company exists or, to the Company’s knowledge, is
contemplated or threatened, and the Company is not aware of any existing or
imminent labor disturbance by the employees of any of its principal suppliers,
manufacturers, customers or contractors, that would reasonably be expected,
singularly or in the aggregate, to have a Material Adverse Effect.  The Company
is not aware that any key employee or significant group of employees of the
Company plans to terminate employment with the Company.

4.25ERISA Matters.  No “prohibited transaction” (as defined in Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company which would, singularly
or in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Each employee benefit plan of the Company is in compliance in all
material respects with applicable law, including ERISA and the Code. The Company
has not incurred and would not reasonably be expected to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
pension plan (as defined in ERISA).  Each pension plan for which the Company
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified, and nothing has occurred, whether by action or by
failure to act, which would, singularly or in the aggregate, reasonably be
expected to cause the loss of such qualification.


- 15 -



--------------------------------------------------------------------------------



4.26Environmental Matters.  The Company is in compliance in all material
respects with all foreign, federal, state and local rules, laws and regulations
relating to the use, treatment, storage and disposal of hazardous or toxic
substances or waste and protection of health and safety or the environment which
are applicable to its businesses (the “Environmental Laws”).  There has been no
storage, generation, transportation, handling, treatment, disposal, discharge,
emission, or other release of any kind of toxic or other wastes or other
hazardous substances by, due to, or caused by the Company (or, to the Company’s
knowledge, any other entity for whose acts or omissions the Company is or may
otherwise be liable) upon any of the property now or previously owned or leased
by the Company, or upon any other property, in violation of any law, statute,
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability; and
there has been no disposal, discharge, emission or other release of any kind on
to such property or into the environment surrounding such property of any toxic
or other wastes or other hazardous substances.

4.27Taxes.  The Company (i) has timely filed all necessary federal, state, local
and foreign tax returns (or timely filed extensions with respect to such
returns), and all such returns were true, complete and correct, (ii) has paid
all federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without limitation,
all sales and use taxes and all taxes which the Company is obligated to withhold
from amounts owing to employees, creditors and third parties, and (iii) does not
have any tax deficiency or claims outstanding or assessed or, to its knowledge,
proposed against it, except those, in each of the cases described in clauses
(i), (ii) and (iii) above, that would not, singularly or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has not
engaged in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority. The accruals and reserves on the books and records of the Company in
respect of tax liabilities for any taxable period not yet finally determined are
adequate to meet any assessments and related liabilities for any such period,
and since January 1, 2017, the Company has not incurred any liability for taxes
other than in the ordinary course.

4.28Insurance.  The Company carries or is covered by, insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties and as is customary for companies engaged in similar
businesses, at a similar stage of development, in similar industries.  The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not reasonably be expected to have a Material Adverse
Effect.  All policies of insurance owned by the Company are, to the Company’s
knowledge, in full force and effect and the Company is in compliance in all
material respects with the terms of such policies.  The Company has not received
written notice from any insurer, agent of such insurer or the broker of the
Company that any material capital improvements or any other material
expenditures (other than premium


- 16 -



--------------------------------------------------------------------------------



payments) are required or necessary to be made in order to continue such
insurance.  Except for customary deductibles, the Company does not insure risk
of loss through any captive insurance, risk retention group, reciprocal group or
by means of any fund or pool of assets specifically set aside for contingent
liabilities other than as described in the SEC Documents.

5.Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that:

5.1Organization; Good Standing.  The Investor is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  The Investor has all requisite corporate power and corporate
authority to enter into the Transaction Agreements, to purchase the Shares and
to perform its obligations under and to carry out the other transactions
contemplated by the Transaction Agreements.

5.2Authorization.  

(a)The Investor has full right, power and authority to execute and deliver the
Transaction Agreements and the Collaboration Agreement and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Agreements and the Collaboration Agreement and the consummation by
it of the transactions contemplated thereby has been duly and validly taken.

(b)The Transaction Agreements and the Collaboration Agreement have been duly
executed and delivered by the Investor and, upon the due execution and delivery
of the Transaction Agreements and the Collaboration Agreement by the Company,
will constitute valid and legally binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms,
except with respect to the Enforceability Exceptions.

5.3No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and the Collaboration Agreement, the subscription for and purchase of
the Shares and the consummation of the transactions contemplated by the
Transaction Agreements and the Collaboration Agreement will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Investor pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Investor is a party, by which the Investor is bound or
to which any of the property or assets of the Investor is subject, (ii) result
in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Investor or (iii) result in the violation of any
law or statute or any judgment, order, rule  or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Investor or any of its subsidiaries, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a material adverse effect on


- 17 -



--------------------------------------------------------------------------------



the Investor’s ability to perform its obligations or consummate the Transaction
in accordance with the terms of this Agreement.

5.4No Governmental Authority or Third Party Consents.  No consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Investor of each of the Transaction
Agreements or the Collaboration Agreement or with the subscription for and
purchase of the Shares, except as required pursuant to the HSR Act.

5.5Purchase Entirely for Own Account.  The Investor acknowledges that the Shares
shall be acquired for investment for the Investor’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and the Investor has no present intention of selling, granting any
participation or otherwise distributing the Shares.  The Investor can bear the
economic risk of an investment in the Shares indefinitely and a total loss with
respect to such investment.  The Investor does not have and will not have as of
the Closing any contract, undertaking, agreement, arrangement or understanding
with any Person to sell, transfer or grant participation to a Person any of the
Shares.

5.6Disclosure of Information.  The Investor has received or has had full access
to all the information from the Company and its management that the Investor
considers necessary or appropriate for deciding whether to purchase the Shares
hereunder.  The Investor further represents that it has had an opportunity to
ask questions and receive answers from the Company regarding the Company, its
financial condition, results of operations and prospects and the terms and
conditions of the offering of the Shares sufficient to enable it to evaluate its
investment.

5.7Investment Experience and Accredited Investor Status.  The Investor is an
“accredited investor” (as defined in Regulation D under the Securities
Act).  The Investor has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares to be purchased hereunder.

5.8Acquiring Person.  As of the Signing Date, neither the Investor nor any of
its Affiliates beneficially owns, and immediately prior to the Closing, neither
the Investor nor any of its Affiliates will beneficially own (in each case, as
determined pursuant to Rule 13d-3 under the Exchange Act without regard for the
number of days in which a Person has the right to acquire such beneficial
ownership, and without regard to Investor’s rights under this Agreement), any
securities of the Company, except for securities that may be beneficially owned
by employee benefit plans of either the Investor or any of its Affiliates.

5.9Restricted Securities.  The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under


- 18 -



--------------------------------------------------------------------------------



the Securities Act only in certain limited circumstances.  The Investor
represents that it is familiar with Rule 144, as presently in effect.

5.10Legends.  The Investor understands that any certificates representing the
Shares shall bear the following legends:

(a)“These securities have not been registered under the Securities Act of
1933.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to the Company) that such registration is not required
or unless sold pursuant to Rule 144 of the Securities Act.”;

(b)“The securities represented by this certificate are subject to and shall be
transferable only upon the terms and conditions of an Investor Agreement dated
as of JANUARY 28, 2019, by and between VOYAGER Therapeutics, Inc. and NEUROCRINE
BIOSCIENCES, INC., a copy of which is on file with the Secretary of VOYAGER
Therapeutics, Inc.”; and

(c)any legend required by applicable state securities Laws or the other
Transaction Agreements.

5.11Financial Assurances.  As of the Signing Date, the Investor has, and as of
the Closing Date, the Investor will have, access to cash in an amount sufficient
to pay to the Company the Aggregate Purchase Price.

5.12SEC Reports.  The Investor has reviewed the Company SEC Documents.

6.Investor’s Conditions to Closing.  The Investor’s obligation to purchase the
Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Investor):

6.1Representations and Warranties.  The representations and warranties made by
the Company in Section 4 hereof shall be true and correct as of the Signing Date
and as of the Closing Date as though made on and as of such Closing Date, except
to the extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date; provided, however, that for purposes of this
Section 6.1, all such representations and warranties of the Company (other than
Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.8, and 4.11 hereof) shall be deemed to
be true and correct for purposes of this Section 6.1 unless the failure or
failures of such representations and warranties to be so true and correct,
without regard to any “material,” “materiality” or “Material Adverse Effect”
qualifiers set forth therein, constitute a Material Adverse Effect.


- 19 -



--------------------------------------------------------------------------------



6.2Representations and Warranties in the Collaboration Agreement.  The
representations and warranties made by the Company in Section 12.2 of the
Collaboration Agreement shall be true and correct as of the Closing Date as
though made on and as of such Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date; provided, however, that for purposes of this Section 6.2, all such
representations and warranties of the Company shall be deemed to be true and
correct for purposes of this Section 6.2 unless the failure or failures of such
representations and warranties to be so true and correct, without regard to any
“material” or “materiality” qualifiers set forth therein, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

6.3Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

6.4Investor Agreement.  The Investor Agreement shall not have been terminated in
accordance with its terms and shall be in full force and effect.

6.5Collaboration Agreement.  The Collaboration Agreement shall not have been
terminated in accordance with its terms and shall be in full force and effect as
of the Closing Date.

6.6No Material Adverse Effect.  From and after the Signing Date until the
Closing Date, there shall have occurred no event that has caused a Material
Adverse Effect.

6.7Listing.  The Shares shall be eligible and approved for listing on the Nasdaq
Stock Market.

7.Company’s Conditions to Closing.  The Company’s obligation to issue and sell
the Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Company):

7.1Representations and Warranties.  The representations and warranties made by
the Investor in Section 5 hereof shall be true and correct as of the Signing
Date and as of the Closing Date as though made on and as of such Closing Date,
except to the extent such representations and warranties are specifically made
as of a particular date, in which case such representations and warranties shall
be true and correct as of such date.

7.2Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.

7.3Investor Agreement.  The Investor Agreement shall not have been terminated in
accordance with its terms and shall be in full force and effect.


- 20 -



--------------------------------------------------------------------------------



7.4Collaboration Agreement.  The Collaboration Agreement shall not have been
terminated in accordance with its terms and shall be in full force and effect.

8.Mutual Conditions to Closing.  The obligations of the Investor and the Company
to consummate the Closing are subject to the fulfillment as of the Closing Date
of the following conditions:

8.1HSR Act Qualification.  Any required HSR Clearances shall have been obtained.

8.2Absence of Litigation.  There shall be no action, suit, proceeding or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Investor (i) that questions (A) the validity
of any Transaction Agreement or (B) the right of the Company or the Investor to
enter into any Transaction Agreement or to consummate the transactions
contemplated hereby or thereby or (ii) which, if determined adversely, would
impose substantial monetary damages on the Company or the Investor as a result
of the consummation of the transactions contemplated by any Transaction
Agreement.

8.3No Prohibition.  No provision of any applicable Law and no judgment,
injunction (preliminary or permanent), order or decree that prohibits, makes
illegal or enjoins the consummation of the Transaction shall be in effect.

9.Termination.

9.1Ability to Terminate.  This Agreement may be terminated at any time prior to
the Closing by:

(a)mutual written consent of the Company and the Investor;

(b)either the Company or the Investor, upon written notice to the other, if any
of the mutual conditions to the Closing set forth in Section 8 hereof shall have
become incapable of fulfillment by the Termination Date and shall not have been
waived in writing by the other party within ten business days after receiving
receipt of written notice of an intention to terminate pursuant to this clause
(b); provided, however, that the right to terminate this Agreement under this
Section 9.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure to consummate the transactions contemplated hereby prior to the
Termination Date;

(c)the Company, upon written notice to the Investor, so long as the Company is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 6.1,
6.2, 6.3, 6.4 or 6.5 hereof, as applicable, could not be satisfied by the
Termination Date, (i) upon a material breach of any covenant or agreement on the
part of the Investor set forth in this Agreement, or (ii) if any representation
or warranty of the Investor shall have


- 21 -



--------------------------------------------------------------------------------



been or become untrue, in each case such that any of the conditions set forth in
Section 7.1, 7.2, 7.3 or 7.4 hereof, as applicable, could not be satisfied by
the Termination Date;

(d)the Investor, upon written notice to the Company, so long as the Investor is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 7.1,
7.2, 7.3, or 7.4 hereof, as applicable, could not be satisfied by the
Termination Date, (i) upon a material breach of any covenant or agreement on the
part of the Company set forth in this Agreement, or (ii) if any representation
or warranty of the Company shall have been or become untrue, in each case such
that any of the conditions set forth in Section 6.1, 6.2, 6.3, 6.4 or 6.5
hereof, as applicable, could not be satisfied by the Termination Date.

9.2Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (i) this Agreement (except for this Section 9.2
and Section 11 hereof (other than Section 11.12), and any definitions set forth
in this Agreement and used in such sections) shall forthwith become void and
have no effect, without any liability on the part of any party hereto or its
Affiliates, and (ii) all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 9.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.

10.Additional Covenants and Agreements.

10.1Market Listing.  From the Signing Date through the Closing Date, Company
shall use all commercially reasonable efforts to (i) maintain the listing and
trading of the Common Stock on the Nasdaq Stock Market and (ii) effect the
listing of the Shares on the Nasdaq Stock Market, including submitting the LAS
to the Nasdaq Stock Market no later than fifteen (15) calendar days prior to the
Closing Date.

10.2Notification under the HSR Act.  Each party will use reasonable efforts to
do, or cause to be done, all things necessary, proper and advisable to, as
promptly as practicable, take all actions necessary to make the filings required
of such party or its Affiliates under the HSR Act, including filing with the FTC
and Antitrust Division of the DOJ within ten (10) Business Days of the Signing
Date (or such later time as may be agreed to in writing by the parties). The
parties shall cooperate with one another to the extent necessary in the
preparation of any such HSR Filing and during the review by the FTC and/or the
Antitrust Division of the DOJ. Each party shall be responsible for its own
costs, expenses, and filing fees associated with any HSR Filing; provided,
however, that the Investor shall be solely responsible for any fees (other than
penalties that may be incurred as a result of actions or omissions on the part
of the Company) required to be paid to any Governmental Agency in connection
with making any such HSR Filing.  This Agreement shall terminate at the election
of either party, immediately upon notice to the other party, if the FTC or the
DOJ seeks a preliminary injunction (or its equivalent) in connection therewith
against the Investor and the


- 22 -



--------------------------------------------------------------------------------



Company to enjoin the transactions contemplated hereby and thereby. In the event
of such termination, this Agreement shall be of no further force and effect.

10.3Assistance and Cooperation.  Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to
accomplish the following: (i) taking all reasonable acts necessary to cause the
conditions precedent set forth in Sections 6, 7 and 8 hereof to be satisfied
(including, in the case of the Company, promptly notifying the Investor of any
notice from the Nasdaq Stock Market with respect to the LAS); (ii) taking all
reasonable actions necessary to obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental
Authorities and the making of all necessary registrations, declarations and
filings (including registrations, declarations and filings with Governmental
Authorities, if any); (iii) taking all reasonable actions necessary to obtain
all necessary consents, approvals or waivers from Third Parties; and (iv) except
as otherwise provided for in Section 10.2 hereof, defending any suits, claims,
actions, investigations or proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Authority vacated or reversed.

10.4Legend Removal.

(a)Certificates evidencing the Shares shall not contain the legend set forth in
Section 5.10(a) hereof: (i) following a sale of such Shares pursuant to a
registration statement covering the resale of such Shares, while such
registration statement is effective under the Securities Act, (ii) following any
sale of such Shares pursuant to Rule 144, (iii) if such Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Shares
and without volume or manner-of-sale restrictions under Rule 144 or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC).

(b)Certificates evidencing the Shares shall not contain the legend set forth in
Section 5.10(b) hereof following: (i) a sale of such Shares pursuant to a
registration statement covering the resale of such Shares, while such
registration statement is effective under the Securities Act, (ii) any sale of
such Shares pursuant to Rule 144 or (iii) the expiration of the Standstill Term
(as defined in the Investor Agreement), the Lock-Up Term (as defined in the
Investor Agreement) and the Voting Agreement Term (as defined in the Investor
Agreement); provided that any transfer described in clause (i) or (ii) above
shall have been in compliance with all applicable provisions of the Investor
Agreement.


- 23 -



--------------------------------------------------------------------------------



(c)The Company agrees that at such time as any legend set forth in Section 5.10
hereof is no longer required under this Section 10.4, the Company will, no later
than three (3) Business Days following the delivery by the Investor to the
Company or notice by the Investor to the Company of delivery by the Investor to
the Transfer Agent of a certificate representing Shares issued with such legend
(together with any legal opinion required by the Transfer Agent), deliver or
cause to be delivered to the Investor a certificate representing such Shares
that is free from such legend, or, in the event that such shares are
uncertificated, remove any such legend in the Company’s stock records.  The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in Section
5.10 hereof.

10.5Conduct of Business.  During the period from the Signing Date until the
Closing, except as consented to in writing by the Investor, the Company shall
not (i) declare, set aside or pay any dividend or make any other distribution or
payment (whether in cash, stock or property or any combination thereof) in
respect of its capital stock, or establish a record date for any of the
foregoing, or (ii) make any other actual, constructive or deemed distribution in
respect of any shares of its capital stock or otherwise make any payments to
stockholders in their capacity as such, except pursuant to repurchases of equity
pursuant to the terms of its equity compensation plans.

11.Miscellaneous.

11.1Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction.  Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware.  Each party hereby irrevocably submits to the
exclusive jurisdiction of said Court in respect of any claim relating to the
validity, interpretation and enforcement of this Agreement, and hereby waives,
and agrees not to assert, as a defense in any action, suit or proceeding in
which any such claim is made that it is not subject thereto or that such action,
suit or proceeding may not be brought or is not maintainable in such courts, or
that the venue thereof may not be appropriate or that this agreement may not be
enforced in or by such courts.  The parties hereby consent to and grant the
Court of Chancery of the State of Delaware jurisdiction over such parties and
over the subject matter of any such claim and agree that mailing of process or
other papers in connection with any such action, suit or proceeding in the
manner provided in Section 11.3 hereof or in such other manner as may be
permitted by law, shall be valid and sufficient thereof.

11.2Waiver.  Neither party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either party to assert a
right hereunder or to insist upon compliance with any term of this Agreement
shall not constitute a waiver of that right or excuse a similar subsequent
failure to perform any such term or condition.  No waiver by either party of any
condition or term in any one or more instances shall be construed as a
continuing waiver of such condition or term or of another condition or term
except to the extent set forth in writing.


- 24 -



--------------------------------------------------------------------------------



11.3Notices.  All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit A attached hereto and shall be (i) delivered
personally; (ii) sent by certified mail (return receipt requested), postage
prepaid; or (iii) sent via a reputable nationwide overnight express courier
service (signature required).  Any such notice, instruction or communication
shall be deemed to have been delivered (A) upon receipt if delivered by hand;
(B) three (3) Business Days after it is sent by certified mail, return receipt
requested, postage prepaid; or (C) one (1) Business Day after it is sent via a
reputable nationwide overnight courier service.  Either party may change its
address by giving notice to the other party in the manner provided above;
provided that notices of a change of address shall be effective only upon
receipt thereof.

11.4Entire Agreement.  This Agreement, the Investor Agreement and the
Collaboration Agreement, in each case together with the schedules and exhibits
thereto, set forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the parties and supersede
and terminate all prior agreements and understanding between the parties.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the parties other than as set
forth herein and therein.  No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the parties unless reduced to
writing and signed by the respective authorized officers of the parties.

11.5Headings; Nouns and Pronouns; Section References.  Headings and any table of
contents used in this Agreement are for convenience only and shall not in any
way affect the construction of or be taken into consideration in interpreting
this Agreement.  Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of names and pronouns shall include the plural and
vice-versa.  References in this Agreement to a section or subsection shall be
deemed to refer to a section or subsection of this Agreement unless otherwise
expressly stated.

11.6Severability.  If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

11.7Assignment.  Except for an assignment of this Agreement or any rights
hereunder by the Investor to an Affiliate, neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either the Investor or the
Company without (i) the prior written consent of Company in the case of any
assignment by the


- 25 -



--------------------------------------------------------------------------------



Investor or (ii) the prior written consent of the Investor in the case of an
assignment by the Company.

11.8Parties in Interest.  All of the terms and provisions of this Agreement
shall be binding upon, and shall inure to the benefit of and be enforceable by
the parties hereto and their respective successors, heirs, administrators and
permitted assigns.

11.9Counterparts.  This Agreement may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.  

11.10Third Party Beneficiaries.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto.  No Third Party shall obtain any right under any provision
of this Agreement or shall by reason of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any party
hereto.

11.11No Strict Construction.  This Agreement has been prepared jointly and will
not be construed against either party.

11.12Survival of Warranties.  The representations and warranties of the Company
and the Investor contained in this Agreement shall survive the Closing and the
delivery of the Shares.

11.13Remedies.  The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law.  No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

11.14Expenses.  Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution and delivery of the Transaction
Agreements.

11.15No Publicity.  The parties hereto agree that the provisions of Section 11.3
of the Collaboration Agreement shall be applicable to the parties to this
Agreement with respect to any public disclosures regarding the proposed
transactions contemplated by the Transaction Agreements and the Collaboration
Agreement or regarding the parties hereto or their Affiliates (it being
understood that the provisions of Section 11.3 of the Collaboration Agreement
shall be read to apply to disclosures of information relating to this Agreement
and the transactions contemplated hereby).

(Signature Page Follows)

- 26 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

NEUROCRINE BIOSCIENCES, INC.

By:/s/ Kevin Gorman

Name: Kevin Gorman
Title: CEO

VOYAGER THERAPEUTICS, INC.

By:/s/ G. Andre Turenne

Name: G. Andre Turenne
Title: President and Chief Executive Officer

 

 

(Signature Page to Stock Purchase Agreement)



--------------------------------------------------------------------------------



SCHEDULE 1

LIST OF SUBSIDIARIES

 

1.

Voyager Securities Corporation, a Massachusetts corporation

 

 

 

1-1



--------------------------------------------------------------------------------

 

EXHIBIT A

NOTICES

If to the Investor:

Neurocrine Biosciences, Inc.
12780 El Camino Real
San Diego, CA 92130
Attention: General Counsel

with a copy to:

Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Jason L. Kent, Esq.

 

If to the Company:

Voyager Therapeutics, Inc.
75 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attention: Brian A. Johnson, Esq.

 

A-1



--------------------------------------------------------------------------------

 

Exhibit B

VOYAGER LICENSED PATENT RIGHTS






--------------------------------------------------------------------------------



Exhibit B

 

Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 1 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 2 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 3 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 4 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

  [...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 5 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 6 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 7 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 

 

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 






 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 8 of 11

1/28/2019





--------------------------------------------------------------------------------



Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]




 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 9 of 11

1/28/2019





--------------------------------------------------------------------------------



 

Voyager Ref

Status

Application No.

Publication No.

Patent No.

Filing Date/

Pub Date/

Issue Date

Assignment

Recordation Date;

Reel/Frame

Named Inventors

 

Application Title

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

[...***...]

 

[...***...]

[...***...]

 

 

[...***...]

 

*** Confidential Treatment Requested



 

*Status Key

[...***...]

Page 10 of 11

1/28/2019





--------------------------------------------------------------------------------

 

 

[...***...]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** Confidential Treatment Requested

 

 

*Status Key

[...***...]

 

Page 2 of 11

 

1/28/2019





--------------------------------------------------------------------------------



Exhibit C

SCHEDULE OF EXCEPTIONS

None.

